Exhibit 10.2

Loan No. 1002012

LOAN AGREEMENT

between

KBSII 350 PLUMERIA, LLC,

KBSII MOUNTAIN VIEW, LLC,

KBSII ONE MAIN PLACE, LLC, and

KBSII PIERRE LACLEDE CENTER, LLC,

as Borrower

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

THE FINANCIAL INSTITUTIONS

NOW OR HEREAFTER SIGNATORIES HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 13.13,

as Lenders

Entered into as of April 30, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page ARTICLE 1.      DEFINITIONS    1  1.1       DEFINED TERMS    1 
1.2       SCHEDULES AND EXHIBITS INCORPORATED    13  ARTICLE 2.      LOAN    13 
2.1       LOAN; REVOLVER    13  2.2       LOAN FEES    13  2.3       LOAN
DOCUMENTS    14  2.4       EFFECTIVE DATE    14  2.5       MATURITY DATE    14 
2.6       EXTENSION OPTION    14  2.7       INTEREST ON THE LOAN    15  2.8 
     PAYMENTS    19  2.9       FULL REPAYMENT AND RECONVEYANCE    21  2.10     
PARTIAL RELEASE OF PROPERTY    21  2.11      LENDERS’ ACCOUNTING    22  2.12
     SECURED SWAP OBLIGATIONS    23  ARTICLE 3.      DISBURSEMENT    23  3.1 
     CONDITIONS PRECEDENT    23  3.2       APPRAISALS    23  3.3       INITIAL
DISBURSEMENT    24  3.4       SUBSEQUENT DISBURSEMENTS    24  3.5       FUNDS
TRANSFER DISBURSEMENTS    25  3.6       BORROWERS REPRESENTATIVES    26 
ARTICLE 4.      INTENTIONALLY OMITTED    26  ARTICLE 5.      INSURANCE    26 
ARTICLE 6.      REPRESENTATIONS AND WARRANTIES    26  6.1       ORGANIZATION;
CORPORATE POWERS    27  6.2       AUTHORITY    27  6.3       OWNERSHIP OF
BORROWERS    27  6.4       NO CONFLICT    27  6.5       CONSENTS AND
AUTHORIZATIONS    27  6.6       GOVERNMENTAL REGULATION    27  6.7       PRIOR
FINANCIALS    28  6.8       FINANCIAL STATEMENTS; PROJECTIONS AND FORECASTS   
28  6.9       PRIOR OPERATING STATEMENTS    28 

 

i



--------------------------------------------------------------------------------

6.10      OPERATING STATEMENTS AND PROJECTIONS    28  6.11      LITIGATION;
ADVERSE EFFECTS    28  6.12      NO MATERIAL ADVERSE CHANGE    29  6.13     
PAYMENT OF TAXES    29  6.14      MATERIAL ADVERSE AGREEMENTS    29  6.15     
PERFORMANCE    29  6.16      FEDERAL RESERVE REGULATIONS    29  6.17     
DISCLOSURE    29  6.18      REQUIREMENTS OF LAW; ERISA    29  6.19     
ENVIRONMENTAL MATTERS    29  6.20      MAJOR AGREEMENTS; LEASES    30  6.21     
SOLVENCY    30  6.22      TITLE TO PROPERTY; NO LIENS    31  6.23      USE OF
PROCEEDS    31  6.24      PROPERTY MANAGEMENT AGREEMENTS    31  6.25      SINGLE
PURPOSE ENTITY    31  6.26      INTENTIONALLY OMITTED    31  6.27     
ORGANIZATIONAL DOCUMENTS    31  ARTICLE 7.      INTENTIONALLY OMITTED    31 
ARTICLE 8.      LOAN CONSTANT COMPLIANCE    31  8.1       LOAN CONSTANT COVERAGE
   31  8.2       REPAYMENT; DEPOSIT    32  8.3       SWEPT FUNDS DISBURSEMENT
ACCOUNT    33  ARTICLE 9.      OTHER COVENANTS OF BORROWER    34  9.1      
EXPENSES    34  9.2       ERISA COMPLIANCE    34  9.3       LEASES; LEASE
APPROVAL; LEASE TERMINATION    34  9.4       SNDAs    35  9.5       SUBDIVISION
MAPS    35  9.6       OPINIONS OF LEGAL COUNSEL    36  9.7       FURTHER
ASSURANCES    36  9.8       ASSIGNMENT    36  9.9       MANAGEMENT OF PROPERTY
   36  9.10      REQUIREMENTS OF LAW    36  9.11      SPECIAL COVENANTS; SINGLE
PURPOSE ENTITY    36  9.12      LIMITATIONS ON DISTRIBUTIONS, ETC    37  9.13
     INCURRENCE OF ADDITIONAL INDEBTEDNESS    37 

 

ii



--------------------------------------------------------------------------------

9.14       SPECIAL REPRESENTATIONS, COVENANTS AND WAIVERS    37  9.15      
ENVIRONMENTAL INSURANCE PROCEEDS    39  9.16       AMENDMENT OF CONSTITUENT
DOCUMENTS    39  9.17       OWNERSHIP OF BORROWER    39  9.18       LIENS    39 
9.19       TRANSFERS OF COLLATERAL    40  9.20       ADDITIONAL REIT COVENANTS
   40  9.21       TERMINATION PAYMENTS    40  ARTICLE 10.      REPORTING
COVENANTS    41  10.1       FINANCIAL STATEMENTS AND OTHER FINANCIAL AND
OPERATING INFORMATION (BORROWERS)    41  10.2       FINANCIAL STATEMENTS AND
OTHER FINANCIAL AND OPERATING INFORMATION (KBS REIT)    44  10.3      
ENVIRONMENTAL NOTICES    44  10.4       CONFIDENTIALITY    45  ARTICLE 11.     
DEFAULTS AND REMEDIES    45  11.1       DEFAULT    45  11.2       ACCELERATION
UPON DEFAULT; REMEDIES    47  11.3       DISBURSEMENTS TO THIRD PARTIES    47 
11.4       REPAYMENT OF FUNDS ADVANCED    47  11.5       RIGHTS CUMULATIVE, NO
WAIVER    48  ARTICLE 12.      THE ADMINISTRATIVE AGENT; INTERCREDITOR
PROVISIONS    48  12.1       APPOINTMENT AND AUTHORIZATION    48  12.2      
WELLS FARGO AS LENDER    49  12.3       LOAN DISBURSEMENTS    49  12.4      
DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING LENDERS    50  12.5      
PRO RATA TREATMENT    51  12.6       SHARING OF PAYMENTS, ETC    51  12.7      
COLLATERAL MATTERS; PROTECTIVE ADVANCES    52  12.8       POST-FORECLOSURE PLANS
   53  12.9       APPROVALS OF LENDERS    54  12.10      NOTICE OF DEFAULTS   
54  12.11      ADMINISTRATIVE AGENT’S RELIANCE, ETC    54  12.12     
INDEMNIFICATION OF ADMINISTRATIVE AGENT    55  12.13      LENDER CREDIT
DECISION, ETC    55  12.14      SUCCESSOR ADMINISTRATIVE AGENT    56 
ARTICLE 13.      MISCELLANEOUS PROVISIONS    56 

 

iii



--------------------------------------------------------------------------------

13.1       INDEMNITY    56  13.2       FORM OF DOCUMENTS    57  13.3       NO
THIRD PARTIES BENEFITED    57  13.4       NOTICES    57  13.5      
ATTORNEY-IN-FACT    58  13.6       ACTIONS    58  13.7       RIGHT OF CONTEST   
58  13.8       RELATIONSHIP OF PARTIES    58  13.9       DELAY OUTSIDE LENDER’S
CONTROL    58  13.10      ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT    58  13.11
     IMMEDIATELY AVAILABLE FUNDS    58  13.12      AMENDMENTS AND WAIVERS    58 
13.13      SUCCESSORS AND ASSIGNS    60  13.14      CAPITAL ADEQUACY    62 
13.15      LENDER’S AGENTS    62  13.16      TAX SERVICE    62  13.17     
WAIVER OF RIGHT TO TRIAL BY JURY    62  13.18      SEVERABILITY    63  13.19
     TIME    63  13.20      HEADINGS    63  13.21      GOVERNING LAW    63 
13.22      USA PATRIOT ACT NOTICE    63  13.23      ELECTRONIC DOCUMENT
DELIVERIES    63  13.24      INTEGRATION; INTERPRETATION    64  13.25      JOINT
AND SEVERAL LIABILITY    64  13.26      COUNTERPARTS    64  13.27     
LIMITATION ON PERSONAL LIABILITY OF SHAREHOLDERS, PARTNERS AND MEMBERS    64 

 

EXHIBITS AND SCHEDULES

SCHEDULE 1.1(A) – PRO RATA SHARES

SCHEDULE 1.1(B) – PAR LOAN VALUES

SCHEDULE 6.3 – OWNERSHIP OF BORROWER

SCHEDULE 6.11–LITIGATION DISCLOSURE

SCHEDULE 6.24 – PROPERTY MANAGEMENT AGREEMENTS

SCHEDULE 7.1 – ENVIRONMENTAL REPORTS

EXHIBIT A – DESCRIPTION OF PROPERTIES

EXHIBIT B – DOCUMENTS

EXHIBIT C – FORM OF SUBORDINATION NON-DISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT D – FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

iv



--------------------------------------------------------------------------------

EXHIBIT E – FORM OF PROMISSORY NOTE

EXHIBIT F – FIXED RATE NOTICE

EXHIBIT G – TRANSFER AUTHORIZER DESIGNATION

EXHIBIT H – BORROWERS’ CERTIFICATE

EXHIBIT I – ADDITIONAL DEFINITIONS

EXHIBIT J – LOAN CONSTANT CALCULATIONS

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

(Secured Loan)

THIS LOAN AGREEMENT (“Agreement”) dated as of April 30, 2010 by and among KBSII
350 PLUMERIA, LLC, a Delaware limited liability company, KBSII MOUNTAIN VIEW,
LLC, a Delaware limited liability company, KBSII ONE MAIN PLACE, LLC, a Delaware
limited liability company and KBSII PIERRE LACLEDE CENTER, LLC, a Delaware
limited liability company (each individually “Borrower” and together,
“Borrowers”), each of the financial institutions initially a signatory hereto
together with their assignees under Section 13.13 (“Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as contractual representative of the
Lenders to the extent and in the manner provided in Article 12 (in such
capacity, the “Administrative Agent”).

R E C I T A L S

 

A. Borrowers are the owners of certain real properties located in the states of
California, New Jersey, Oregon and Missouri (each, a “Property” and
collectively, the “Properties”), which Properties are more specifically
described on Exhibit A hereto; provided, once a “Property” has been released in
accordance with Section 2.10, it shall no longer be deemed a “Property” for
purposes of this Agreement; and provided further, that a property shall not be
deemed a “Property” hereunder unless and until Administrative Agent (for the
benefit of Lenders) has obtained a first priority lien on such property pursuant
to a Security Document.

 

B. Borrowers have requested that Administrative Agent and Lenders make a loan to
Borrowers in the original principal amount of $100,000,000 (the “Loan”), which
Loan will be secured by first liens on the Properties in favor of Administrative
Agent, for the benefit of Lenders.

 

C. Administrative Agent and Lenders are willing to make the Loan to Borrowers,
subject to the terms and conditions contained herein.

NOW, THEREFORE, Borrowers, Administrative Agent and Lenders agree as follows:

ARTICLE 1. DEFINITIONS

1.1       DEFINED TERMS. The following capitalized terms generally used in this
Agreement shall have the meanings defined or referenced below. Certain other
capitalized terms used only in specific sections of this Agreement are defined
in such sections.

“Accommodation Obligations” – as applied to any Person, means (a) any
Indebtedness of another Person in respect of which that Person is liable,
including, without limitation, any such Indebtedness directly or indirectly
guaranteed, endorsed (otherwise than for collection or deposit in the ordinary
course of business), co-made or discounted or sold with recourse by that Person,
or in respect of which that Person is otherwise directly or indirectly liable
including in respect of any partnership in which that Person is a general
partner; and (b) any Contractual Obligations (contingent or otherwise) of such
Person arising through any agreement to purchase, repurchase or otherwise
acquire such Indebtedness or any security therefor, or to provide funds for the
payment or discharge thereof (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, or other financial condition, or to make payment other than for
value received.

“Accountants” – means any “big four” accounting firm or another firm of
certified public accountants of national standing, if any, selected by Borrowers
and acceptable to Administrative Agent.

“ADA” – means the Americans with Disabilities Act, of July 26, 1990, Pub. L.
No. 101-336, 104 Stat. 327, 42 U.S.C. § 12101, et seq., as amended from time to
time.

“Adjusted Committed Loan Constant” shall have the meaning given to such term in
Exhibit J.

 

1



--------------------------------------------------------------------------------

“Administrative Agent” – means Wells Fargo Bank, National Association, or any
successor Administrative Agent appointed pursuant to Section 12.14.

“Advance Termination Date” means April 18, 2014; provided, however, that if the
Option to Extend is validly exercised by Borrowers, then “Advance Termination
Date shall mean April 17, 2015.

“Affiliates” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of all interests
having voting power for the election of directors of such Person or otherwise to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting interests or by contract or otherwise,
or (b) the ownership of a general partnership interest or a limited partnership
interest (or other ownership interest) representing ten percent (10%) or more of
the outstanding limited partnership interests or other ownership interests of
such Person. In no event shall Administrative Agent or any Lender be an
Affiliate of any Borrower.

“Aggregate Commitment” means, the sum of each Lender’s Commitment Amount,
initially totaling $100,000,000, and subject to reduction in accordance with the
terms of this Agreement.

“Agreement” – shall have the meaning given to such term in the preamble hereto.

“Alternate Rate” – is a rate of interest per annum five percent (5%) in excess
of the applicable Effective Rate in effect from time to time.

“Allocated Share” means at any time, and from time to time, an amount expressed
as a percentage that is calculated by dividing the cost basis of the Properties
by the cost basis of all real property owned directly or indirectly by KBS REIT
or the KBS Limited Partnership II.

“Applicable LIBO Rate” – is the rate of interest equal to the sum of: (a) three
percent (3.00%) plus (b) the LIBO Rate, which rate is divided by one
(1.00) minus the Reserve Percentage:

 

Applicable LIBO Rate = 3.00%    +   

LIBO Rate

      (1 - Reserve Percentage)

“Appraisal” – means a written appraisal prepared by an independent MAI appraiser
acceptable to Administrative Agent and subject to Administrative Agent’s
customary independent appraisal requirements and prepared in compliance with all
applicable regulatory requirements, including the Financial Institutions
Recovery, Reform and Enforcement Act of 1989, as amended from time to time.

“Appraised Value” – means, with respect to the property being appraised, the
fair market value, on an “as-is” basis, as reflected in the then most recent
Appraisal of the Property, as adjusted, if applicable, by Administrative Agent
based upon its internal review of such Appraisal.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Assignment and Assumption Agreement” – means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit D.

“Bankruptcy Code” – means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.

“Borrower” and “Borrowers” – shall have the meaning given to such term in the
preamble hereto.

“Borrowers’ Certificate” – shall have the meaning given to such term in
Section 10.1(c).

 

2



--------------------------------------------------------------------------------

“Business Day” means (a) any day of the week other than Saturday, Sunday or
other day on which the offices of Administrative Agent in San Francisco,
California are authorized or required to close and (b) with reference to the
LIBO Rate, any such day that is also a day on which dealings in Dollar deposits
are carried out in the London interbank market. Unless specifically referenced
in this Agreement as a Business Day, all references to “days” shall be to
calendar days.

“Capital Leases”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a lease on the balance sheet of that
Person.

“Cash Flow Sweep” – shall have the meaning give to such term in Section 8.1.

“Cash Flow Sweep Commencement Date” shall have the meaning given to such term in
Section 8.1.

“Cash Flow Sweep Period” means the period commencing on the Cash Flow
Commencement Date and ending on the date on which Borrowers deliver to
Administrative Agent a Borrowers’ Certificate confirming that the Net Operating
Income from the Properties was sufficient to yield a Loan Constant of not less
than fourteen percent (14%) for the previous two consecutive Fiscal Quarters.

“Collateral” – means the Properties and any personal property or other
collateral with respect to which a Lien or security interest was granted to
Administrative Agent, for the benefit of Lenders, pursuant to the Loan
Documents.

“Committed Loan Constant” means a fraction, expressed as a percentage,
determined by dividing the Net Operating Income of the Properties by the
Aggregate Commitment at the time of determination.

“Commitment” – means, as to each Lender, such Lender’s obligation to make
disbursements pursuant to Section 3.3, Section 3.4 and Section 12.3, in an
amount up to, but not exceeding the amount set forth for such Lender on
Schedule 1.1(A) attached hereto as such Lender’s “Commitment Amount” or as set
forth in the applicable Assignment and Assumption Agreement, as the same may be
reduced from time to time pursuant to the terms of this Agreement or as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 13.13.

“Concessions” shall mean all above-market amounts paid or foregone by Borrowers
directly to or on behalf of any tenant for the purpose of inducing such tenant
to enter into a lease, including, without limitation, tenant improvement
allowances, moving expenses, free rent periods or abatements, and/or assumptions
or buyouts of the tenant’s obligations under other leases. (The term
“above-market” shall be understood to mean amounts in excess of those assumed in
the then most recent Appraisal for the Property in question, or, with respect to
tenant improvement costs, such other amount as may be approved by Administrative
Agent in its discretion.) Administrative Agent shall have the right to adjust
any Concessions based, in part and as applicable, upon assumptions set forth in
the then most current Appraisal for the Property in question. All Concessions
shall be amortized over the full lease term with annual amortization only to be
deducted for the purpose of determining Net Operating Income. (Example:
Concessions in the form of above-market “free rent” for a five year lease total
$100,000; the annualized deduction in determining Net Operating Income shall be
$20,000.)

“Contaminant” means any pollutant (as that term is defined in 42 U.S.C.
9601(33)) or toxic pollutant (as that term is defined in 33 U.S.C. 1362(13)),
hazardous substance (as that term is defined in 42 U.S.C. 9601(14)), hazardous
chemical (as that term is defined by 29 CFR Section 1910.1200(c)), toxic
substance, hazardous waste (as that term is defined in 42 U.S.C. 6903(5)),
radioactive material, special waste, petroleum (including crude oil or any
petroleum-derived substance, waste, or breakdown or decomposition product
thereof), any constituent of any such substance or waste, including, but not
limited to, polychlorinated biphenyls and asbestos, or any other substance or
waste deleterious to the environment the release, disposal or remediation of
which is now or at any time becomes subject to regulation under any Hazardous
Materials Laws, along with all Hazardous Materials.

 

3



--------------------------------------------------------------------------------

“Contractual Obligation”, as applied to any Person, means any provision of any
securities issued by that Person or any indenture, mortgage, lease, contract,
undertaking, document or instrument to which that Person is a party or by which
it or any of its properties is bound, or to which it or any of its properties is
subject (including, without limitation, any restrictive covenant affecting such
Person or any of its properties).

“Debit Account” means Wells Fargo Bank account number 4121828040 in the name of
KBS REIT Properties II, LLC.

“Default” – shall have the meaning given to such term in Section 11.1.

“Defaulting Lender” – means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation or, if no time frame is specified, if such
failure or refusal continues for a period of five (5) Business Days after notice
from Administrative Agent.

“Distributions”, with respect to Borrowers, means any distribution of money to
any equity owner or Affiliate of Borrowers, whether in the form of earnings,
income or other proceeds, repayment of any principal or interest on any loan or
other advance made to Borrowers by any such equity owner or Affiliate, or any
loan or advance by Borrowers of any funds to any such equity owner or Affiliate.

“Dollars” and “$” – means the lawful money of the United States of America.

“Effective Date” – means the date on which Lenders make the initial disbursement
of Loan proceeds hereunder.

“Effective Gross Income” means the sum of (a) total monthly base rent payable,
as of the date of determination and at the Net Effective Rental Rate, by tenants
(not in default or in bankruptcy) under Leases entered into in compliance with
Section 9.3(b) multiplied by twelve, excluding security or other deposits, late
fees, lease termination or other similar charges, delinquent rent recoveries,
unless previously reflected in reserves, or any other items of a non-recurring
nature; plus (b) monthly expense reimbursements payable by such tenants
multiplied by twelve.

“Effective Rate” – shall have the meaning given to such term in Section 2.7(e).

“Eligible Assignee” –means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default or Potential Default
exists, Borrowers (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include any of the Borrowers or any of Borrowers’ Affiliates.

“Environmental Laws” – shall have the meaning given to such term in
Section 6.19.

“ERISA” – means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

“Exit Fee” – shall have the meaning given to such term in Section 2.8(e).

“Extended Maturity Date” means April 30, 2015.

“Federal Funds Rate” – means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal Funds brokers
of recognized standing selected by Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Fee Letter” – shall have the meaning given in Section 2.2.

“Fiscal Quarter” – means each of the calendar quarters ending
March 31, June 30, September 30 and December 31.

“Fixed Rate” – is the Applicable LIBO Rate as accepted by Borrowers as an
Effective Rate for a particular Fixed Rate Period and Fixed Rate Portion.

“Fixed Rate Commencement Date” – means the date upon which the Fixed Rate Period
commences.

“Fixed Rate Notice” – is a written notice in the form shown on Exhibit F hereto
which requests a Fixed Rate for a particular Fixed Rate Period and Fixed Rate
Portion.

“Fixed Rate Period” – is the period or periods of (a) one month; or (b) any
other shorter period which ends at the Maturity Date, which periods are selected
by Borrower and confirmed in a Fixed Rate Notice; provided that no Fixed Rate
Period shall extend beyond the Maturity Date.

“Fixed Rate Portion” – is the portion or portions of the principal balance of
the Loan which Borrower selects to have subject to a Fixed Rate, each of which
is an amount: (a) equal to the unpaid principal balance of the Loan not subject
to a Fixed Rate; and (b) is not less than One Hundred Thousand Dollars
($100,000) and is an even multiple of One Hundred Thousand Dollars ($100,000).
In the event Borrower is subject to a principal amortization schedule under the
terms and conditions of the Loan Documents, the Fixed Rate Portion(s) from time
to time in effect shall in no event exceed, in the aggregate, the maximum
outstanding principal balance which will be permissible on the last day of the
Fixed Rate Period selected.

“Fixed Rate Price Adjustment” – shall have the meaning given to such term in
Section 2.7(h).

“Fixed Rate Taxes” – are, collectively, all withholdings, interest equalization
taxes, stamp taxes or other taxes (except income and franchise taxes) imposed by
any domestic or foreign Governmental Authority and related in any manner to a
Fixed Rate.

“Forsyth” means the Property located at 7701 and 7733 Forsyth Boulevard,
Clayton, Missouri.

“Free Cash Flow” means, for a particular period, Gross Operating Income for such
period minus (a) debt service on the Loan for such period, (b) any Permitted
Operating Expenses actually incurred for such period, (c) the REIT Operating
Expense and (d) any other expenses relating to the Properties actually incurred
for such period, provided such expenses are approved, in advance, by
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” – means any nation or government, any federal, state,
local, municipal or other political subdivision thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Gross Operating Income” – shall mean the sum of any and all amounts, payments,
fees, rentals, additional rentals, expense reimbursements (including, without
limitation, all reimbursements by tenants, lessees, licensees and other users of
the Properties) discounts or credits to Borrowers, income, interest and other
monies directly or indirectly received by or on behalf of or credited to
Borrowers from any person with respect to a Borrower’s ownership, use,
development, operation, leasing, franchising, marketing or licensing of the
Properties, including, without limitation, from parking operations. Gross
Operating Income shall be computed on a cash basis and shall include all amounts
actually received in the relevant period whether or not such amounts are
attributable to a charge arising in such period.

 

5



--------------------------------------------------------------------------------

“Gross Rental Income” – means the actual sum of the Net Effective Rental Rates
of all tenants in possession at each of the Properties, as of the date of
determination.

“Guarantor” – means KBS REIT Properties II, LLC, a Delaware limited liability
company, and any other person or entity who, or which, in any manner, is or
becomes obligated to Lenders under any guaranty now or hereafter executed in
connection with respect to the Loan (collectively or severally as the context
thereof may suggest or require).

“Hazardous Materials” – means any oil, flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, hazardous wastes, toxic or
contaminated substances or similar materials, including, without limitation, any
substances which are “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances,” “wastes,” “regulated substances,” “industrial
solid wastes,” or “pollutants” under the Hazardous Materials Laws, as described
below, and/or other applicable environmental laws, ordinances and regulations.

“Hazardous Materials Indemnity Agreement” – means the Hazardous Materials
Indemnity Agreement executed by the Borrowers for the benefit of Administrative
Agent and Lenders dated on or about the date hereof, as the same may be amended,
modified or replaced from time to time.

“Hazardous Materials Laws” – means all laws, ordinances and regulations relating
to Hazardous Materials, including, without limitation: the Clean Air Act, as
amended, 42 U.S.C. Section 7401 et seq.; the Federal Water Pollution Control
Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et seq.; the
Comprehensive Environment Response, Compensation and Liability Act of 1980, as
amended (including the Superfund Amendments and Reauthorization Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, as amended, 42 U.S.C. Section 300f et seq.; and all comparable state
and local laws, laws of other jurisdictions or orders and regulations.

“Indebtedness”, as applied to any Person (and without duplication), means
(a) the principal amount of all indebtedness of such Person for borrowed money,
whether or not subordinated and whether with or without recourse beyond any
collateral security, (b) the principal amount of all indebtedness of such Person
evidenced by securities or other similar instruments, (c) all reimbursement
obligations and other liabilities of such Person with respect to letters of
credit or banker’s acceptances issued for such Person’s account, (d) all
obligations of such Person to pay the deferred purchase price of property or
services, (e) all obligations in respect of both operating and capital leases of
such Person, (f) all Accommodation Obligations of such Person, (g) all
indebtedness, obligations or other liabilities of such Person or others secured
by a Lien on any asset of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by, or are a personal liability of, such
Person (including, without limitation, the principal amount of any assessment or
similar indebtedness encumbering any property (except for non-delinquent,
accrued but unpaid real estate taxes as provided under Section 9.13)), (h) all
indebtedness, obligations or other liabilities (other than interest expense
liability) in respect of interest rate swap, collar, cap or similar agreements
providing interest rate protection and foreign currency exchange agreements,
(i) ERISA obligations currently due and payable, and (j) without duplication or
limitation, all liabilities and other obligations included in the financial
statements (or notes thereto) of such Person as prepared in accordance with
GAAP.

“Initial Maturity Date” means April 30, 2014.

“Interest Rate Floor” – means four and one-quarter percent (4.25%).

“KBS REIT” – means KBS Real Estate Investment Trust II, Inc., a Maryland
corporation.

“Lease” – means a tenant lease of all or any portion of a Property.

 

6



--------------------------------------------------------------------------------

“Lender” – means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns. With
respect to matters requiring the consent or approval of all Lenders at any given
time, all then existing Defaulting Lenders will be disregarded and excluded,
and, for voting purposes only, “all Lenders” shall be deemed to mean “all
Lenders other than Defaulting Lenders”.

“Liabilities and Costs” – means all claims, judgments, liabilities, obligations,
responsibilities, losses, damages (including lost profits), punitive or treble
damages, costs, disbursements and expenses (including, without limitation,
reasonable attorneys’, experts’ and consulting fees and costs of investigation
and feasibility studies), fines, penalties and monetary sanctions, interest,
direct or indirect, known or unknown, absolute or contingent, past, present or
future.

“LIBO Rate” – is for any Fixed Rate Portion, the rate of interest quoted by
Administrative Agent from time to time as the London Inter-Bank Offered Rate for
deposits in U.S. Dollars at approximately 9:00 a.m. California time two
(2) Business Days prior to a Fixed Rate Commencement Date or a Price Adjustment
Date, as appropriate, for purposes of calculating effective rates of interest
for loans or obligations making reference thereto for an amount approximately
equal to a Fixed Rate Portion and for a period of time approximately equal to a
Fixed Rate Period or the time remaining in a Fixed Rate Period after a Price
Adjustment Date, as appropriate.

“Lien” – means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance (including, but not limited
to, easements, rights-of-way, zoning restrictions and the like), lien (statutory
or other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including without limitation any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement or document having similar effect (other than a financing statement
filed by a “true” lessor pursuant to Section 9408 (or a successor section) of
the Uniform Commercial Code) naming the owner of the asset to which such Lien
relates as debtor, under the Uniform Commercial Code or other comparable law of
any jurisdiction.

“Loan” – means the cumulative principal amount of up to One Hundred Million
Dollars ($100,000,000).

“Loan Constant” means a fraction, expressed as a percentage, determined by
dividing the Net Operating Income of the Properties by the outstanding principal
amount of the Loan at the time of determination.

“Loan Documents” – means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.

“Loan Party” – means Borrowers and any other person or entity obligated under
the Loan Documents or Other Related Documents.

“Loan-to-Value Percentage” – means the Aggregate Commitment as a percentage of
the sum of the Appraised Values of the Properties.

“Main Street” means the Property located at 101 S.W. Main Street, Portland
Oregon.

“Major Agreements” – means, at any time, (a) each cross-easement, restrictions
or similar agreement encumbering or affecting a Property and any adjoining
property, and (b) each property management agreement and leasing agreement with
respect to a Property entered into with any Person.

“Major Lease” means any Lease (or collection of Leases to one tenant) (a) which
encumbers greater than 10% of the net rentable space of the Properties (as of
the date of determination), or (b) under which a Borrower’s obligation as to the
cost of tenant improvements exceeds 130% of the estimated tenant improvement
allowance (per rentable square foot) as set forth in the then most recent

 

7



--------------------------------------------------------------------------------

Appraisal, or (c) under which the Net Effective Rental Rate is less than 85% of
the amount assumed for such Lease in the then most recent Appraisal.

“Manager” means KBS Capital Advisors LLC.

“Management Agreement” means the Advisory Agreement dated May 21, 2008 between
Manager and KBS REIT.

“Material Adverse Effect” means (a) with respect to a Borrower, a material
adverse effect upon the condition (financial or otherwise), operations,
performance, properties or prospects of such Borrower that could reasonably be
expected to impair, to a material extent, such Borrower’s ability to perform its
obligations under the Loan Documents; and (b) with respect to a Property, a
material adverse effect upon the physical condition of such Property, or upon
its operations, performance or prospects, that reduces the Appraised Value of
the Property to an amount that is less than eighty percent (80%) of the
Appraised Value of the Property as of the date hereof. The phrase “has a
Material Adverse Effect” or “will result in a Material Adverse Effect” or words
substantially similar thereto shall in all cases be intended to mean “has
resulted, or will or could reasonably be anticipated to result, in a Material
Adverse Effect”, and the phrase “has no (or does not have a) Material Adverse
Effect” or “will not result in a Material Adverse Effect” or words substantially
similar thereto shall in all cases be intended to mean “does not or will not or
could not reasonably be anticipated to result in a Material Adverse Effect”.

“Maturity Date” – means the Initial Maturity Date or the Extended Maturity Date,
as applicable.

“Minimum Applicable Loan Constant” – means a percentage determined in accordance
with the following and with reference to the number of Properties remaining
encumbered by the Security Documents after giving effect to the requested
Property Release:

 

Properties Remaining Encumbered    Minimum Applicable Loan Constant

Three (3)

   16.00%

Two (2)

   17.00%

One (1)

   18.00%

“Minimum Extension Constant” shall have the meaning given to such term in
Section 2.6(vi).

“Minimum Permitted Outstanding Amount” means an amount determined by multiplying
(a) the percentage obtained by dividing (i) the then Aggregate Commitment by
(ii) $100,000,000 times (b) $55,000,000.

“Mountain View” means the Property located at 120 Mountain View Boulevard,
Basking Ridge, New Jersey.

“Net Effective Rental Rate” means the actual recurring contractual base rental
payment required to be paid by a tenant under a Lease, taking into account any
adjustment regarding Concessions.

“Net Operating Income” shall mean: Gross Operating Income for the immediately
preceding Fiscal Quarter multiplied by four; minus the sum of (i) the actual
reasonable Operating Expenses for the immediately preceding Fiscal Quarter
multiplied by four; and (ii) an amount for reasonable capital reserves equal to
$0.25 per square foot of net rentable area of the Properties.

“Non-Pro Rata Advance” – shall mean a Protective Advance or a disbursement under
the Loan with respect to which fewer than all Lenders have funded their
respective Pro Rata Shares in breach of their obligations under this Agreement.

 

8



--------------------------------------------------------------------------------

“Note” or “Notes” – means each Secured Promissory Note, collectively in the
original principal amount of the Loan, executed by Borrowers and payable to the
order of a Lender, together with such other replacement notes as may be issued
from time to time pursuant to Section 13.13, as hereafter amended, supplemented,
replaced or modified.

“Obligations” means, from time to time, all Indebtedness of Borrowers owing to
Lenders, to any Person entitled to indemnification pursuant to Section 13.1, or
to any of their respective successors, transferees or assigns, of every type and
description, whether or not evidenced by any note, guaranty or other instrument,
arising under or in connection with this Agreement or any other Loan Document,
whether or not for the payment of money, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, reasonable attorneys’ fees
and disbursements, reasonable fees and disbursements of expert witnesses and
other consultants, and any other sum now or hereinafter chargeable to Borrowers
under or in connection with this Agreement or any other Loan Document.
(Notwithstanding the foregoing definition of “Obligations”, Borrowers’
obligations under any environmental indemnity agreement constituting a Loan
Document, or any environmental representation, warranty, covenant, indemnity or
similar provision in this Agreement or any other Loan Document, shall be secured
by the Properties only to the extent, if any, specifically provided in the
Security Documents).

“One-Month LIBO Rate” is the rate of interest equal to the sum of: (a) three
percent (3.00%), plus (b) the rate of interest that is quoted by Administrative
Agent from time to time as the London InterBank Offered Rate for deposits in
U.S. Dollars, at approximately 9:00 a.m. (California time), for a period of one
(1) month (“One-Month Rate”), which rate is divided by one (1.00) minus the
Reserve Percentage.

 

One-Month LIBO Rate = 3.00%    +   

One-Month Rate

      (1 – Reserve Percentage)

“Operating Expenses” shall mean all actual reasonable operating expenses of the
Properties, including, without limitation, those for maintenance, property
management (subject to an imputed minimum of three percent (3%) of Effective
Gross Income), repairs, annual taxes, bond assessments, ground lease payments
(if any), insurance, utilities and other annual expenses (but not costs of
tenant retrofit, lease commission, capital improvements or capital repairs) and
non-capital reserves that are customary and standard for properties of the same
type as the Properties. Operating Expenses shall not include any interest or
principal payments on the Loan or any allowance for depreciation; recurring
expenses, which are not paid monthly, shall be accounted for monthly, without
duplication, on an accrual basis.

“Operating Statement” – shall have the meaning given to such term in
Section 10.1.

“Option to Extend” – shall have the meaning given to such term in Section 2.6.

“Other Related Documents” – means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.

“Par Loan Value” means the amount of the Commitment allocable to an individual
Property, as more specifically detailed on Schedule 1.1(B) attached hereto.

“Participant” – shall have the meaning given to such term in Section 13.13.

“Permit” – means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

 

9



--------------------------------------------------------------------------------

“Permitted Liens” – means:

 

  (a) Liens (other than environmental Liens and any Lien imposed under ERISA)
for taxes, assessments or charges of any Governmental Authority for claims not
yet due;

 

  (b) Any laws, ordinances or regulations affecting the Properties;

 

  (c) Liens imposed by laws, such as mechanics’ liens and other similar liens,
arising in the ordinary course of business which secure payment of obligations
not more than thirty (30) days past due;

 

  (d) All matters shown on the Title Policies as exceptions to Lender’s coverage
thereunder;

 

  (e) Liens in favor of Administrative Agent, for the benefit of Lenders, under
the Security Documents;

 

  (f) All existing Leases at the Properties and any future Leases at the
Properties entered into in accordance with this Agreement; and

 

  (g) Liens in favor of Wells Fargo Bank, National Association, relating to any
Swap Agreement, which liens shall be pari passu with the liens of all other
Secured Obligations, as such term is defined in the Security Documents.

“Permitted Operating Expenses” – shall mean the following expenses to the extent
that such expenses are reasonable in amount and customary for properties of the
same type as the Properties: (i) taxes and assessments imposed upon the
Properties to the extent that such taxes and assessments are required to be paid
by Borrowers and are actually paid or reserved for by Borrowers; (ii) bond
assessments; (iii) insurance premiums for casualty insurance (including, without
limitation, earthquake and terrorism coverage) and liability insurance carried
in connection with the Properties to the extent that such premiums are actually
paid or reserved for by Borrowers, provided, however, if any, insurance is
maintained as part of a blanket policy covering the Properties and other
properties, the insurance premium included in this subparagraph shall be the
premium fairly allocable to the Properties; and (iv) operating expenses and
capital expenditures incurred by Borrowers for the management, operation,
cleaning, leasing, maintenance and repair of the Properties in the ordinary
course. Permitted Operating Expenses shall not include any interest or principal
payments on the Loan or any allowance for depreciation.

“Person” – means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plumeria” means the Property located at 350 E. Plumeria Drive, San Jose,
California.

“Potential Default” – means an event, circumstance or condition which, with the
giving of notice or the lapse of time, or both, would constitute a Default.

“Price Adjustment Date” – shall have the meaning given to such term in
Section 2.7(h).

“Proceedings” means, collectively, all actions, suits, arbitrations and
proceedings, at law, in equity or otherwise, before, and investigations
commenced or threatened by or before, any court or Governmental Authority with
respect to a Person.

“Property” or “Properties” – shall have the meaning given to such term in
Recital A.

“Property Release” - shall have the meaning given to such term in Section 2.10.

 

10



--------------------------------------------------------------------------------

“Pro Rata Share” – means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Pro Rata Share” of each Lender shall be the Pro Rata Share of such
Lender in effect immediately prior to such termination or reduction.

“Protective Advance” – shall mean any advances made by Administrative Agent in
accordance with the provisions of Section 12.7(e) to protect the Collateral
securing the Loan.

“Regulatory Costs” – are, collectively, future, supplemental, emergency or other
changes in Reserve Percentages, assessment rates imposed by the Federal Deposit
Insurance Corporation, or similar requirements or costs imposed by any domestic
or foreign Governmental Authority and related in any manner to a Fixed Rate.

“REIT Operating Expenses” means the Allocated Share of all actual costs,
expenses and/or amounts incurred by, or payable or reimbursable by, KBS REIT or
KBS Limited Partnership II for any of the following: (a) charges and fees
charged by banks, audit fees, tax preparation fees, legal fees, transfer agent
fees, accounting consulting fees related to emerging technical pronouncements,
tax consulting fees relating to Real Estate Investment Trust issues, due
diligence costs and fees arising from state and local taxes, fees and expenses
incurred in connection with annual corporate filings, and local, state and
federal income taxes, and (b) professional fees related to corporate structuring
and/or filings, consulting fees and filing fees arising from SEC reporting
requirements including, without limitation, 10K filings, 10Q filings, and 8k
filings, consulting fees and other fees and costs related to Sarbanes- Oxley 404
compliance requirements.

“Release” means the release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment or into or out of any property, including the movement of
Contaminants through or in the air, soil, surface water, groundwater or
property.

“Release Price” means an amount equal to the Par Loan Value of the relevant
Property multiplied by the Release Percentage determined in accordance with the
following schedule:

 

Property    Release Percentage    

Plumeria

   110%  

Mountain View

   110%  

Main

   120%  

Forsyth

   120%  

“Remedial Action” means any action required by applicable Hazardous Materials
Laws to (a) clean up, remove, treat or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent the Release or
threat of Release or minimize the further Release of Hazardous Materials so they
do not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment; or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care.

“Replacement Rate” is, for any day, a fluctuating rate of interest equal to
three percent (3.00%), plus the Federal Funds Rate, plus one and one-half
percent (1.5%).

“Requirements of Law” – means, as to any entity, the charter and by-laws,
partnership agreement or other organizational or governing documents of such
entity, and any law, rule or regulation, Permit, or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such entity or any of its property or to which such entity or
any of its property is subject,

 

11



--------------------------------------------------------------------------------

including without limitation, applicable securities laws and any certificate of
occupancy, zoning ordinance, building, environmental or land use requirement or
Permit or occupational safety or health law, rule or regulation.

“Requisite Lenders” – means, as of any date, Lenders (which must include the
Lender then acting as Administrative Agent) having at least 66-2/3% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, Lenders holding at least 66-2/3% of the principal amount
outstanding under the Loan, provided that (a) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Pro Rata Shares of the Loan of Lenders shall be redetermined,
for voting purposes only, to exclude the Pro Rata Shares of the Loan of such
Defaulting Lenders, and (b) at all times when two or more Lenders are party to
this Agreement, the term “Requisite Lenders” shall in no event mean less than
two Lenders.

“Reserve Percentage” – is at any time the percentage announced by Administrative
Agent as the reserve percentage under Regulation D for loans and obligations
making reference to an Applicable LIBO Rate for a Fixed Rate Period or time
remaining in a Fixed Rate Period on a Price Adjustment Date, as appropriate. The
Reserve Percentage shall be based on Regulation D or other regulations from time
to time in effect concerning reserves for Eurocurrency Liabilities as defined in
Regulation D from related institutions as though Administrative Agent were in a
net borrowing position, as promulgated by the Board of Governors of the Federal
Reserve System, or its successor.

“Secured Swap Obligations” - means all liabilities of Borrowers under any Swap
Agreement; provided that any such liabilities under any Swap Agreement with an
Affiliate of a Lender shall not constitute “Swap Obligations” hereunder unless
and until such liabilities are certified as such in writing to Administrative
Agent by Borrowers and such Affiliate of a Lender.

“Security Documents” – means, individually and collectively, each of the deeds
of trust and mortgages (including any modifications or amendments thereto)
executed by a Borrower in favor of Administrative Agent, for the benefit of
Lenders, which recite that they are security for the Loan, as the same may be
amended, supplemented, replaced or modified from time to time.

“Single Purpose Entity” means a corporation or other limited liability
organization which, at all times since its formation and thereafter, was and
will be organized solely for the purpose of acquiring and developing its
interest in one or more Properties.

“Solvent” means, as to any Person at the time of determination, that such Person
(a) owns property the value of which (both at fair valuation and at present fair
salable value and taking into account (i) the value of such Person’s rights of
reimbursement, contribution, subrogation and indemnity against any other Person,
and (ii) the value of any property, owned by another Person, that secures any
liabilities of the Person whose Solvency is being determined) is equal to or
greater than the amount required to pay all of such Person’s liabilities
(including contingent liabilities and debts); (b) is able to pay all of its
debts as such debts mature; and (c) has capital sufficient to carry on its
business and transaction and all business and transactions in which it is about
to engage.

“Subdivision Map” – shall have the meaning given to such term in Section 9.5.

“Swap Agreement” – means any rate swap, forward rate, cap, floor, collar,
exchange, hedge or similar transaction (including, but not limited to, any
transaction subject to the terms of any form of master agreement published by
the International Swaps and Derivatives Association, Inc., and any related
confirmations) entered into between Borrower and any Lender or any Affiliate of
any Lender, providing protection against fluctuations in interest rates with
respect to the Loan.

“Title Policy” – means each ALTA Lender’s Policy of Title Insurance to be issued
by Lawyer’s Title Insurance Company with respect to the Properties, together
with any endorsements which Administrative Agent may require. Such policies
shall, insure Administrative Agent, for the benefit of Lenders, in the aggregate
principal amount of the Loan, of the validity and priority of the liens of the

 

12



--------------------------------------------------------------------------------

Security Documents on the Properties, subject only to matters approved by
Administrative Agent in writing and shall be referred to herein together as the
“Title Policies”.

“Unused Fee” – shall have the meaning given to such term in Section 2.2(b).

“Wells Fargo” – shall have the meaning given to such term in the preamble
hereto.

1.2       SCHEDULES AND EXHIBITS INCORPORATED. Schedules 1.1(A), 1.1(B), 6.3,
6.11, 6.24, and 7.1 and Exhibits A, B, C, D, E, F, G, H, I and J all attached
hereto, are hereby incorporated into this Agreement.

ARTICLE 2. LOAN

2.1       LOAN; REVOLVER.

 

  (a) By and subject to the terms of this Agreement, Administrative Agent and
Lenders have agreed to make a loan to Borrowers in the aggregate principal sum
of One Hundred Million Dollars ($100,000,000), which Loan shall be evidenced by
the Notes. The Notes shall be secured, in part, by the Security Documents
encumbering certain real property and improvements as legally defined therein.
The Loan shall be used to refinance the Properties and for such other purposes
as Borrowers may elect.

 

  (b) Except as otherwise provided in any Loan Document, subject to the terms
and conditions of this Agreement, including, without limitation, the terms and
conditions of Section 3.4, Borrowers may, from time to time through the Advance
Termination Date, borrow, partially or wholly repay its outstanding borrowings,
and reborrow under the Loan without payment of an Exit Fee; provided, however,
in no event shall the outstanding principal balance of the Loan exceed the
Aggregate Commitment or be less than Minimum Permitted Outstanding Amount. If at
any time the outstanding principal amount of the Loan exceeds the Aggregate
Commitment, Borrowers shall immediately repay such portion of the Loan as is
required to reduce the outstanding principal amount of the Loan to an amount not
greater than the Aggregate Commitment.

2.2       LOAN FEES.

 

  (a) Borrowers shall pay to Administrative Agent, at Loan closing, a loan fee
as set forth in a separate letter agreement between Borrowers and Administrative
Agent. Additionally, Borrowers shall pay to Administrative Agent for
Administrative Agent’s sole benefit certain other fees, each in the amount and
at the times as set forth in a separate letter agreement between Borrowers and
Administrative Agent dated April 30, 2010 (the “Fee Letter”).

 

  (b)

Borrowers shall pay to Administrative Agent, for the benefit of Lenders, on or
before the seventh (7th) day of each month, a monthly fee (in arrears and on
account of the previous month) (the “Unused Fee”) equal to:

 

  (i) If the average outstanding daily balance of the Loan for the relevant
month is greater than 75% of the average daily Aggregate Commitment for such
month, then 0.10% of the difference between the average outstanding daily
balance of the Loan for such month and the average daily Aggregate Commitment
for such month; and

 

  (ii)

If the average outstanding daily balance of the Loan for the relevant month is
less than or equal to 75% of the average daily Aggregate Commitment for such
month, then 0.30% of the difference between the

 

13



--------------------------------------------------------------------------------

  average outstanding daily balance of the Loan for such month and the average
daily Aggregate Commitment for such month.

In order to assure timely payment to Administrative Agent, for the benefit of
Lenders, of the Unused Fee, Borrowers hereby irrevocably authorize
Administrative Agent to directly debit the Debit Account for payment of the
Unused Fee payable to Administrative Agent or any Lender. Borrowers represent
and warrant to Administrative Agent and Lenders that KBS REIT Properties II, LLC
is the legal owner of the Debit Account. Written confirmation of the amount and
purpose of any such direct debit shall be given to Borrowers by Administrative
Agent not less frequently than monthly. In the event any direct debit hereunder
is returned for insufficient funds, Borrowers shall pay Administrative Agent,
for the benefit of Lenders, upon demand, in immediately available funds, all
amounts and expenses due and owing, including without limitation any late fees
incurred, to Administrative Agent or any Lender. Notwithstanding anything to the
contrary, Administrative Agent hereby agrees that it shall not auto-debit the
Debit Account for the Unused Fee due under the Loan until the seventh (7th) day
of each calendar month during the term of the Loan. Notwithstanding anything to
the contrary in this Agreement or any of the other Loan Documents, neither
Administrative Agent nor Lender have, or shall have, a security interest in the
Debit Account.

2.3       LOAN DOCUMENTS. Borrowers shall execute and deliver to Administrative
Agent (or cause to be executed and delivered) concurrently with this Agreement
each of the documents, properly executed and in recordable form, as applicable,
described in Exhibit B as Loan Documents, together with those documents
described in Exhibit B as Other Related Documents.

2.4       EFFECTIVE DATE. The date of the Loan Documents is for reference
purposes only. The Effective Date of delivery and transfer to Administrative
Agent of the security under the Loan Documents and of Borrowers’ and Lenders’
obligations under the Loan Documents shall be the date of the first disbursement
by Lenders to Borrowers of Loan proceeds.

2.5       MATURITY DATE. The outstanding balance of the Loan, together with all
accrued and unpaid interest and other amounts accrued and unpaid under the Loan
Documents, shall be payable in full on the Maturity Date.

2.6       EXTENSION OPTION. Borrowers shall have the right to extend the
Maturity Date from the Initial Maturity Date to the Extended Maturity Date (the
“Option to Extend”), subject to its satisfaction of the following conditions:

 

  (i) Borrowers shall give Administrative Agent written notice of Borrowers’
request for an extension of the Maturity Date not earlier than ninety (90) days,
nor later than forty-five (45) days, prior to the Initial Maturity Date;

 

  (ii) As of the date of such notice, and as of the Initial Maturity Date, there
shall exist no Default or Potential Default (provided that Borrowers shall have
an opportunity to cure such Potential Default prior to the Initial Maturity Date
to the extent of applicable cure periods under this Agreement or the applicable
Loan Document);

 

  (iii) At Administrative Agent’s request, Borrowers shall have caused to be
issued to Lenders, at Borrowers’ sole cost and expense, appropriate endorsements
to the Title Policies which confirm the existence and priority of the Liens
securing the Obligations in connection with the requested extension;

 

14



--------------------------------------------------------------------------------

  (iv) There shall have been no change in the financial condition of Borrowers,
or in the condition of the Properties from that which existed on the Effective
Date which change, as determined by Administrative Agent in its reasonable
discretion, has a Material Adverse Effect;

 

  (v) The Loan-to-Value Percentage for all of the Properties, in the aggregate,
based upon new Appraisals commissioned by Administrative Agent at Borrowers’
sole cost and expense and with valuation dates within sixty (60) days of the
Initial Maturity Date, shall not exceed fifty-five percent (55%);

 

  (vi) Borrowers shall have provided to Administrative Agent satisfactory
evidence (which evidence shall include, without limitation, a detailed current
rent roll and a current historical operating statement for each Property) that
the Committed Loan Constant (as of the Initial Maturity Date) is not less than
(1) if three (3) or more Properties remain encumbered by the Security Documents,
then sixteen percent (16%), (2) if two (2) Properties remain encumbered by the
Security Documents, then seventeen percent (17%) and (3) if one (1) Property
remains encumbered by the Security Documents, then eighteen percent (18%) (the
“Minimum Extension Constant”);

 

  (vii) As of the Initial Maturity Date, (1) not more than thirty percent
(30%) of the Gross Rental Income from all Properties remaining encumbered by the
Security Documents is to be derived from Leases expiring on or before the
Extended Maturity Date, (2) not more than forty percent (40%) of the Gross
Rental Income from all Properties remaining encumbered by the Security Documents
is to be derived from Leases expiring between the Initial Maturity Date and the
date which is twelve (12) months after the Extended Maturity Date and (3) not
more than fifty percent (50%) of the Gross Rental Income from all Properties
remaining encumbered by the Security Documents is to be derived from Leases
expiring between the Initial Maturity Date and the date which twenty-four
(24) months after the Extended Maturity Date. Notwithstanding the foregoing,
Borrowers shall be deemed to have satisfied the requirements of this clause
(vii) even if the percentage of Gross Rental Income derived from the remaining
Properties exceeds the applicable thresholds so long as the Adjusted Committed
Loan Constant (calculated in accordance with Exhibit J) is greater than or equal
to the Minimum Extension Constant; and

 

  (viii) Borrowers shall have paid to Administrative Agent, for the ratable
benefit of Lenders, an extension fee in an amount equal to one-quarter of one
percent (0.25%) of the Aggregate Commitment as of the Initial Maturity Date.

Notwithstanding the foregoing provisions of this Section 2.6, Borrowers shall
have the right to repay (without paying an Exit Fee) principal outstanding under
the Loan (or permanently cancel a portion of the Aggregate Commitment) in such
amount as may be required to reduce the Aggregate Commitment pursuant to this
Section 2.6, to an amount such that Borrowers are in compliance with subsections
(v), (vi) and (vii) above. Any repayment of principal pursuant to this
section 2.6 shall reduce the Aggregate Commitment dollar for dollar.

2.7       INTEREST ON THE LOAN.

 

15



--------------------------------------------------------------------------------

  (a) Interest Payments. Interest accrued on the outstanding principal balance
of the Loan shall be due on the first day, and payable, in the manner provided
in Section 2.8, on the first Business Day, of each month commencing with the
first month after the Effective Date.

 

  (b) Default Interest. Notwithstanding the rates of interest specified in
Sections 2.7(e) below and the payment dates specified in Section 2.7(a), at
Requisite Lenders’ discretion at any time following the occurrence and during
the continuance of any Default, the principal balance of the Loan then
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loan not paid when due, shall bear interest payable upon demand
at the Alternate Rate. All other amounts due Administrative Agent or Lenders
(whether directly or for reimbursement) under this Agreement or any of the other
Loan Documents if not paid when due, or if no time period is expressed, if not
paid within ten (10) days after demand, shall likewise, at the option of
Requisite Lenders, bear interest from and after demand at the Alternate Rate.

 

  (c) Late Fee. Borrowers acknowledge that late payment to Administrative Agent
will cause Administrative Agent and Lenders to incur costs not contemplated by
this Agreement. Such costs include, without limitation, processing and
accounting charges. Therefore, if Borrowers fail timely to pay interest due
hereunder within fifteen (15) days after such payment is due, then Borrowers
shall at, Administrative Agent’s option, pay a late or collection charge equal
to four percent (4%) of the amount of such unpaid interest payment to
Administrative Agent (for the benefit of Lenders). Borrowers and Administrative
Agent agree that this late charge represents a reasonable sum considering all of
the circumstances existing on the date hereof and represents a fair and
reasonable estimate of the costs that Administrative Agent and Lenders will
incur by reason of late payment. Borrowers and Administrative Agent further
agree that proof of actual damages would be costly and inconvenient. Acceptance
of any late charge shall not constitute a waiver of the default with respect to
the overdue installment, and shall not prevent Administrative Agent from
exercising any of the other rights available hereunder or any other Loan
Document. Such late charge shall be paid without prejudice to any other rights
of Administrative Agent.

 

  (d) Computation of Interest. Interest shall be computed on the basis of the
actual number of days elapsed in the period during which interest or fees accrue
and a year of three hundred sixty (360) days on the principal balance of the
Loan outstanding from time to time. In computing interest on the Loan, the date
of the making of a disbursement under the Loan shall be included and the date of
payment shall be excluded. Notwithstanding any provision in this Section 2.7,
interest in respect of the Loan shall not exceed the maximum rate permitted by
applicable law.

 

  (e)

Effective Rate. The “Effective Rate” upon which interest shall be calculated for
the Loan shall, from and after the Effective Date of this Agreement, be one or
more of the following; provided, except with respect to the portion of the
outstanding principal balance of the Loan which is subject to a Swap Agreement
with an initial term of at least two (2) years, or any shorter term which
expires on the Maturity Date, the Effective Rate shall not be less than the
Interest Rate Floor. (For clarity, (i) the Effective Rate applicable to any
portion of the outstanding principal balance of the Loan which is subject to a
Swap Agreement with an initial term of at least two (2) years shall not be
subject to the Interest Rate Floor, (ii) the then-current term of the Swap
Agreement need not be two (2) years in order to exempt such portion of the Loan
from the Interest Rate Floor (i.e., the Interest Rate Floor shall not apply to
any portion of the Loan that was subject to qualifying Swap Agreement for the
term of such Swap Agreement and any extension thereof) and (iii) if less than
two (2) years remains prior to the Maturity Date, then the portion of the
outstanding principal

 

16



--------------------------------------------------------------------------------

  balance of the Loan which is subject to a Swap Agreement with a term that
expires on the Maturity Date shall not be subject to the Interest Rate Floor):

 

  (i) Provided no Default exists under this Agreement:

 

  (A) For those portions of the principal balance of the Notes which are not
Fixed Rate Portions, the Effective Rate shall be the One-Month LIBO Rate
determined by Administrative Agent, reset daily.

 

  (B) For those portions of the principal balance of the Notes which are Fixed
Rate Portions, the Effective Rate for the Fixed Rate Period thereof shall be the
Fixed Rate accepted by Borrowers for the Fixed Rate Period selected by Borrowers
with respect to each Fixed Rate Portion and set in accordance with the
provisions hereof.

 

  (C) With respect to any portion of the Loan then subject to a Swap Agreement,
Borrowers may not select a rate of interest, including, without limitation, a
Fixed Rate for a Fixed Rate Period, that is inconsistent with the terms of such
Swap Agreement.

 

  (D) If any of the transactions necessary for the calculation of interest at
any Fixed Rate requested or selected by Borrowers or at the One-Month LIBO Rate
determined by Administrative Agent, reset daily, should be or become prohibited
or unavailable to Administrative Agent, or, if in Administrative Agent ‘s good
faith judgment, it is not possible or practical for Administrative Agent to set
a Fixed Rate for a Fixed Rate Portion and Fixed Rate Period as requested or
selected by Borrowers or to set a One-Month LIBO Rate on a daily basis, the
Effective Rate for the principal balance of the Notes subject to such
unavailable interest rate shall be replaced by a floating rate of interest equal
to the Replacement Rate.

 

  (ii) During such time as a Default exists under this Agreement; or from and
after the date on which all sums owing under the applicable Note becomes due and
payable by acceleration or otherwise; or from and after the date on which the
Collateral or any portion thereof or interest therein, is sold, transferred,
mortgaged, assigned, or encumbered, whether voluntarily or involuntarily, or by
operation of law or otherwise, without Administrative Agent’s prior written
consent (except as otherwise permitted herein or in any of the Loan Documents)
(whether or not the sums owing under the applicable Note becomes due and payable
by acceleration); or from and after the Maturity Date, then at the option of
Requisite Lenders in each case, the interest rate applicable to the then
outstanding principal balance of the Loan shall be the Alternate Rate.

 

  (f) Selection of Fixed Rate. Provided no Default or Potential Default exists
under this Agreement, Borrowers, at their option and upon satisfaction of the
conditions set forth herein, may request a Fixed Rate as the Effective Rate for
calculating interest on the portion of the unpaid principal balance and for the
period selected in accordance with and subject to the following procedures and
conditions, provided, however, that Borrowers may not have in effect at any one
time more than five (5) Fixed Rates:

 

17



--------------------------------------------------------------------------------

  (i) Borrowers shall deliver to the Los Angeles Loan Center, 2120 East Park
Place, Suite 100, El Segundo, California, 90245, Attn: Azucena Dela Cruz, with a
copy to: Lender, Real Estate Group, Orange County, 2030 Main Street, Suite 800,
Irvine, CA 92614, Attention: Irie Dadabhoy, Vice President, or such other
addresses as Administrative Agent shall designate, an original or facsimile
Fixed Rate Notice no later than 9:00 A.M. (California time), and not less than
three (3) nor more than five (5) Business Days prior to the proposed Fixed Rate
Period for each Fixed Rate Portion. Any Fixed Rate Notice pursuant to this
subsection (i) is irrevocable.

Administrative Agent is authorized to rely upon the telephonic request and
acceptance of Kim Westerbeck, Lori Lewis, Stacie Yamane, Dave Snyder, Ann Marie
Watters and Scott Christensen as Borrowers’ duly authorized agents, or such
additional authorized agents as Borrowers shall designate in writing to
Administrative Agent. Borrowers’ telephonic notices, requests and acceptances
shall be directed to such officers of Administrative Agent as Administrative
Agent may from time to time designate.

 

  (ii) Borrower may, with a timely and complying Fixed Rate Notice, elect (A) to
convert all or a portion of the principal balance of the Notes which is accruing
interest at the One-Month LIBO Rate determined by Administrative Agent, reset
daily, to a Fixed Rate Portion, or (B) to convert a matured Fixed Rate Portion
into a new Fixed Rate Portion, provided, however, that the aggregate amount of
the advance being converted into or continued as a Fixed Rate Portion shall
comply with the definition thereof as to Dollar amount. The conversion of a
matured Fixed Rate Portion back to the One-Month LIBO Rate determined by
Administrative Agent, reset daily, or to a new Fixed Rate Portion shall occur on
the last Business Day of the Fixed Rate Period relating to such Fixed Rate
Portion. Each Fixed Rate Notice shall specify (A) the amount of the Fixed Rate
Portion, (B) the Fixed Rate Period, and (C) the Fixed Rate Commencement Date.

 

  (iii) Upon receipt of a Fixed Rate Notice in the proper form requesting a
Fixed Rate Portion advance under subsections (i) and (ii) above, Administrative
Agent shall determine the Fixed Rate applicable to the Fixed Rate Period for
such Fixed Rate Portion two (2) Business Days prior to the beginning of such
Fixed Rate Period. Each determination by Administrative Agent of the Fixed Rate
shall be conclusive and binding upon the parties hereto in the absence of
manifest error. Administrative Agent shall deliver to Borrowers and each Lender
(by facsimile) an acknowledgment of receipt and confirmation of the Fixed Rate
Notice; provided, however, that failure to provide such acknowledgment of
receipt and confirmation of the Fixed Rate Notice to Borrowers or any Lender
shall not affect the validity of such rate.

 

  (iv) If Borrowers do not make a timely election to convert all or a portion of
a matured Fixed Rate Portion into a new Fixed Rate Portion in accordance with
this Section 2.7(f) above, such Fixed Rate Portion shall begin to accrue
interest at the One-Month LIBO Rate determined by Administrative Agent, reset
daily, upon the expiration of the Fixed Rate Period applicable to such Fixed
Rate Portion.

 

  (g)

Fixed Rate Taxes, Regulatory Costs and Reserve Percentages. Upon Administrative
Agent’s demand, Borrower shall pay to Administrative Agent for the account of
each

 

18



--------------------------------------------------------------------------------

  Lender, in addition to all other amounts which may be, or become, due and
payable under this agreement and the other Loan Documents, any and all Fixed
Rate Taxes and Regulatory Costs, to the extent they are not internalized by
calculation of a Fixed Rate. Further, at Administrative Agent’s option, the
Fixed Rate shall be automatically adjusted by adjusting the Reserve Percentage,
as determined by Administrative Agent in its prudent banking judgment, from the
date of imposition (or subsequent date selected by Administrative Agent) of any
such Regulatory Costs. Administrative Agent shall notify the Borrower of any
event entitling any Lender to Fixed Rate Taxes or Regulatory Costs (setting
forth in reasonable detail the basis of such determination) as promptly as
practicable, but in any event within ninety (90) days after Administrative Agent
obtains actual knowledge thereof; provided that if Administrative Agent fails to
give such notice within ninety (90) days after it obtains actual knowledge of
such an event, such Lender shall be entitled to payment only for Fixed Rate
Taxes and Regulatory Costs incurred from and after the date ninety (90) days
prior to the date that Administrative Agent does give such notice.

 

  (h) Fixed Rate Price Adjustment. Borrowers acknowledge that prepayment or
acceleration of a Fixed Rate Portion during a Fixed Rate Period shall result in
Lenders incurring additional costs, expenses and/or liabilities and that it is
extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, on the date a Fixed Rate Portion is
prepaid or the date all sums payable hereunder become due and payable, by
acceleration or otherwise (“Price Adjustment Date”), Borrowers will pay
Administrative Agent, for the account of each Lender (in addition to all other
sums then owing to Lenders) an amount (“Fixed Rate Price Adjustment”) equal to
the then present value of (i) the amount of interest that would have accrued on
the Fixed Rate Portion for the remainder of the Fixed Rate Period at the Fixed
Rate set on the Fixed Rate Commencement Date, less (ii) the amount of interest
that would accrue on the same Fixed Rate Portion for the same period if the
Fixed Rate were set on the Price Adjustment Date at the Applicable LIBO Rate in
effect on the Price Adjustment Date. The present value shall be calculated by
the Administrative Agent, for the benefit of the Lenders, using as a discount
rate the LIBO Rate quoted on the Price Adjustment Date.

By initialing this provision where indicated below, Borrowers confirm that
Lenders’ agreement to make the Loan at the interest rates and on the other terms
set forth herein and in the other Loan Documents constitutes adequate and
valuable consideration, given individual weight by Borrowers, for this agreement

Borrower Initials.                                       

Borrower Initials.                                       

Borrower Initials.                                       

Borrower Initials.                                       

 

  (i) Purchase, Sale and Matching of Funds. Borrowers understand, agree and
acknowledge the following: (a) Lenders have no obligation to purchase, sell
and/or match funds in connection with the use of a LIBO Rate as a basis for
calculating a Fixed Rate or Fixed Rate Price Adjustment; (b) a LIBO Rate is used
merely as a reference in determining a Fixed Rate and Fixed Rate Price
Adjustment; and (c) Borrowers have accepted a LIBO Rate as a reasonable and fair
basis for calculating a Fixed Rate and a Fixed Rate Price Adjustment. Borrowers
further agree to pay the Fixed Rate Price Adjustment, Fixed Rate Taxes and
Regulatory Costs, if any, whether or not any Lender elects to purchase, sell
and/or match funds.

2.8       PAYMENTS.

 

19



--------------------------------------------------------------------------------

  (a) Manner and Time of Payment. All principal, interest and fees payable
hereunder shall be paid to Administrative Agent and shall be made without
condition or reservation of right and free of set-off or counterclaim, in
Dollars and by wire transfer (pursuant to Administrative Agent’s written wire
transfer instructions) of immediately available funds for the account of each
Lender as applicable, not later than 11:00 A.M. (San Francisco time) on the date
due; and funds received by Administrative Agent after that time and date shall
be deemed to have been paid on the next succeeding Business Day. Borrowers shall
have no obligation to make any payments of amounts due hereunder directly to
Lenders; all such amounts shall be payable to Administrative Agent.

 

  (b) Payments on Non-Business Days. Whenever any payment to be made by
Borrowers hereunder shall be stated to be due on a day which is not a Business
Day, payments shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder and of any fees due under this Agreement, as the case may be.

 

  (c)

Auto-Debit. In order to assure timely payment to Administrative Agent, for the
benefit of Lenders, of accrued interest, principal, fees and late charges due
and owing under the Loan, Borrowers hereby irrevocably authorize Administrative
Agent to directly debit the Debit Account for payment when due of all such
amounts payable to Administrative Agent or any Lender. Written confirmation of
the amount and purpose of any such direct debit shall be given to Borrowers by
Administrative Agent not less frequently than monthly. In the event any direct
debit hereunder is returned for insufficient funds, Borrowers shall pay
Administrative Agent, for the benefit of Lenders, upon demand, in immediately
available funds, all amounts and expenses due and owing, including without
limitation any late fees incurred, to Administrative Agent or any Lender.
Notwithstanding anything to the contrary, Administrative Agent hereby agrees
that it shall not auto-debit the Debit Account for interest payments due under
the Loan until the seventh (7th) day of each calendar month during the term of
the Loan (notwithstanding the fact that interest is due and payable under the
Loan on the first day of each month).

 

  (d) Voluntary Prepayment.

 

  (i) Subject to compliance with the provisions of Sections 2.8(e) and
Section 2.10 below, Borrowers may, upon not less than three (3) Business Days’
prior written notice to Administrative Agent not later than 11:00 A.M. (San
Francisco time) on the date given, at any time and from time to time, prepay all
or any portion of the Loan.

 

  (ii) Any notice of prepayment given to Administrative Agent under this
Section 2.8(d) shall specify the date of prepayment and the principal amount of
the prepayment. In the event of a prepayment of any Fixed Rate Portion, Borrower
shall concurrently pay any Fixed Rate Price Adjustment payable in respect
thereof. Any principal balance reduction shall not reduce the Aggregate
Commitment unless such payment is made pursuant to Section 2.10 hereof, in which
case such amount shall reduce the Aggregate Commitment by a like amount.

 

  (e)

Exit Fee. Concurrently with Borrowers’ repayment of the Loan, in whole or in
part, and whether or not the Loan is repaid by Borrowers or otherwise satisfied
(including in connection with a foreclosure or earlier acceleration of the Loan
following a Default or a deed in lieu thereof), in addition to any Fixed Rate
Price Adjustment then due, Borrowers shall pay to Administrative Agent a
non-refundable exit fee (“Exit Fee”), if any, equal to a set percentage of the
amount of the Loan being repaid at such time

 

20



--------------------------------------------------------------------------------

  as determined in accordance with the Fee Letter, with any such Exit Fee deemed
fully earned when paid. Notwithstanding anything to the contrary in this
Agreement, no Exit Fee shall be due and payable in connection with an repayment
of any portion of the outstanding principal amount of the Loan unless the
repayment (i) is made pursuant to Section 2.10(a)(iv) or (v), or (ii) except as
provided in Section 2.10(a)(v), otherwise results in a reduction of the
Aggregate Commitment.

2.9       FULL REPAYMENT AND RECONVEYANCE. Upon receipt of all sums owing and
outstanding under the Loan Documents, Administrative Agent shall issue full
reconveyances of the Properties from the liens of the Security Documents;
provided, that Administrative Agent, for the benefit of Lenders, shall have
received all escrow, closing and recording costs, the costs of preparing and
delivering such reconveyances and any sums then due and payable under the Loan
Documents. Lenders’ obligations to make further disbursements under the Loan
shall terminate as to any portion of the Loan undisbursed as of the date of
issuance of such full release or reconveyance, and any commitment of Lenders to
lend any undisbursed portion of the Loan shall be canceled.

2.10     PARTIAL RELEASE OF PROPERTY.

 

  (a) From time to time Borrowers may request, upon not less than thirty
(30) days prior written notice to the Administrative Agent, that a Property be
released from the Lien created by the Security Document applicable thereto,
which release (the “Property Release”) shall be effected by the Administrative
Agent if the Administrative Agent determines all of the following conditions are
satisfied as of the date of such Property Release:

 

  (i) No Default or Potential Default exists or will exist immediately after
giving effect to such Property Release by reason of the release of such
Property;

 

  (ii) Borrowers shall confirm to the satisfaction of Administrative Agent that,
after giving effect to the Property Release, the Committed Loan Constant shall
not be less than the Minimum Applicable Loan Constant. The Committed Loan
Constant shall be determined by Administrative Agent with reference to the most
recently delivered Borrowers’ Certificate, subject, however, to such adjustments
as Administrative Agent deems necessary in its reasonable discretion;

 

  (iii) After giving effect to such Property Release, (1) not more than thirty
percent (30%) of the Gross Rental Income from all Properties is to be derived
from Leases expiring between the date of the Property Release and the date which
is twelve (12) months after the Property Release, (2) not more than forty
percent (40%) of the Gross Rental Income from all Properties remaining
encumbered by the Security Documents is to be derived from Leases expiring
between the date of the Property Release and the date which is twenty-four
(24) months after the Property Release and (3) not more than fifty percent
(50%) of the Gross Rental Income from all Properties remaining encumbered by the
Security Documents is to be derived from Leases expiring between the date of the
Property Release and the date which is thirty-six (36) months after the Property
Release. Notwithstanding the foregoing, Borrowers shall be deemed to have
satisfied the requirements of this clause (iii) even if the percentage of Gross
Rental Income derived from the remaining Properties exceeds the applicable
thresholds so long as, after giving effect to the Property Release, the Adjusted
Committed Loan Constant (calculated in accordance with Exhibit J) is greater
than or equal to the Minimum Applicable Loan Constant;

 

21



--------------------------------------------------------------------------------

  (iv) Borrowers shall pay to Administrative Agent, for the benefit of Lenders,
an amount (if any) sufficient to cause the outstanding principal balance of the
Loan to be not greater than an amount equal to (1) Aggregate Commitment prior to
the relevant Property Release minus (2) the Release Price for the Property being
released;

 

  (v) Borrowers shall pay to Administrative Agent any applicable Exit Fee;
provided, however, that if, in connection with a proposed sale of a Property to
an unaffiliated third-party purchaser the release of the Property in question
would otherwise be prohibited by the provisions of either subsections
(ii) and/or (iii) above, then Borrowers shall be permitted, concurrently with
sale of such Property to the unaffiliated third-party purchaser, to cancel a
portion of the Aggregate Commitment, and to repay principal, as applicable, in
order to comply with such subsections without payment of an Exit Fee with
respect to the amount so repaid (though Borrowers shall pay an Exit Fee with
respect to the Release Price paid (if any) on the Property conveyed to the
unaffiliated third party purchaser);

 

  (vi) Borrowers shall have delivered to the Administrative Agent all documents
and instruments reasonably requested by the Administrative Agent in connection
with such Property Release including, without limitation, the reconveyance or
other instruments to be used to effect such Property Release and, if required by
Administrative Agent and available, appropriate endorsements to the Title
Policies in effect with respect to the remaining Properties.

 

  (b) Provided the applicable Borrower does not own any Properties that will
remain encumbered by the Lien of the Security Documents following the applicable
Property Release, then concurrent with the release of a Property from the Lien
created by the Security Document applicable thereto, Administrative shall
release the Borrower that owns the Property which is the subject of the Property
Release from any future obligations under this Agreement or any of the Loan
Documents, excepting, however, any obligations that may arise under the
Environmental Indemnity Agreement.

 

  (c) Notwithstanding anything to the contrary in this Section 2.10, Borrowers
shall have the right to revoke a request for a Property Release at any time
prior to the consummation of such Property Release; provided, however, that upon
request, Borrowers shall promptly reimburse Administrative Agent for any and all
costs incurred by Administrative Agent relating to the requested and
subsequently revoked Property Release.

 

  (d) In connection with a Property Release, the Aggregate Commitment shall be
reduced by the sum of (i) the applicable Release Price of the Property (or
Properties) being released plus (ii) any amounts repaid in reduction of the
outstanding principal balance of the Loan as permitted in this Section 2.10
(without duplication).

2.11     LENDERS’ ACCOUNTING. Administrative Agent shall maintain a loan account
(the “Loan Account”) on its books in which shall be recorded (a) the names and
addresses and the Pro Rata Shares of the commitment of each of the Lenders, and
principal amount of the Loan owing to each Lender from time to time, and (b) all
repayments of principal and payments of accrued interest, as well as payments of
fees required to be paid pursuant to this Agreement. All entries in the Loan
Account shall be made in accordance with Administrative Agent’s customary
accounting practices as in effect from time to time. Monthly or at such other
interval as is customary with Administrative Agent’s practice, Administrative
Agent will render a statement of the Loan Account to Borrowers and will deliver
a copy

 

22



--------------------------------------------------------------------------------

thereof to each Lender. Each such statement shall be deemed final, binding and
conclusive upon Borrowers in all respects as to all matters reflected therein
(absent manifest error).

2.12     SECURED SWAP OBLIGATIONS. Lenders agree that the Security Documents
shall secure the payment of the Loan and the payment of Borrower’s obligations
under any Secured Swap Obligations on a pari passu basis.

ARTICLE 3. DISBURSEMENT

3.1       CONDITIONS PRECEDENT. Administrative Agent’s and Lenders’ obligation
to make any disbursements or take any other action under the Loan Documents
shall be subject to satisfaction of each of the following conditions precedent:

 

  (a) There shall exist no Default or Potential Default, as defined in this
Agreement, or Default as defined in any of the other Loan Documents or in the
Other Related Documents; and

 

  (b) Administrative Agent shall have received all Loan Documents, other
documents, instruments, policies, and forms of evidence or other materials
requested by Administrative Agent or any Lender under the terms of this
Agreement or any of the other Loan Documents; and

 

  (c) Administrative Agent shall have received, with respect to each of the
Properties:

 

  (i) To the extent available, operating statements for the previous two
(2) years;

 

  (ii) A current rent roll, in form satisfactory to Administrative Agent, and
certified by the applicable Borrower to be true and correct to the best of such
Borrower’s knowledge and, to the extent available, an uncertified two-year
operating and occupancy history;

 

  (iii) A survey certified by a surveyor licensed in the applicable jurisdiction
to have been prepared in accordance with the then effective Minimum Standard
Detail Requirements for ALTA/ACSM Land Title Surveys, including a certification
that the applicable Property is not located in a Special Flood Hazard Area as
defined by the Federal Insurance Administration;

 

  (iv) A “Phase I” environmental assessment, not more than twelve (12) months
old, with respect to Forsyth and Main Street;

 

  (v) Copies (true and correct, to the best of the applicable Borrower’s
knowledge) of all Major Agreements and Leases affecting a Property; and

 

  (vi) Copies (true and correct, to the best of the applicable Borrower’s
knowledge) of engineering, mechanical, structural or maintenance studies
performed (if not previously performed, such studies as shall be required by
Administrative Agent); and

 

  (d) Administrative Agent shall have received from each Lender such Lender’s
Pro Rata Share of such disbursement.

3.2       APPRAISALS. The Appraised Value of the Properties shall be determined
or redetermined, as applicable, under each of the following circumstances (but
not more than once in any six (6) month period (provided such limitation shall
not be applicable to clause (b) below)):

 

23



--------------------------------------------------------------------------------

  (a) Administrative Agent will determine the Appraised Value of the Properties
on or before the Effective Date;

 

  (b) If Borrowers timely exercise the Option to Extend, then Administrative
Agent will determine the Appraised Value of the Properties for purposes of
confirming whether or not Borrowers have satisfied the conditions of
Section 2.6(v).

 

  (c) At any time and from time to time, upon five (5) Business Days’ prior
written notice to Borrowers, Administrative Agent may redetermine the Appraised
Value of the Properties in any of the following circumstances:

 

  (i) if a major casualty, condemnation, contamination or violation of any
Requirements of Law occurs, or is discovered to exist, with respect to one or
more of the Properties, or if Administrative Agent reasonably believes that a
Material Adverse Effect may have occurred; or

 

  (ii) if necessary in order to comply with Requirements of Law applicable to
Administrative Agent or any of the Lenders.

Administrative Agent shall notify Borrowers of any change in Appraised Value.
Except as otherwise provided, the costs of any Appraisal commissioned pursuant
to this Section 3.2 shall be paid by Borrowers.

Notwithstanding anything to the contrary contained in this Section 3.2,
Administrative Agent may reappraise one or more of the Properties at any time,
without limitation, at its sole cost and expense.

3.3       INITIAL DISBURSEMENT. Subject to the conditions set forth in
Section 3.1, proceeds of the Loan in an amount equal to $55,000,000 (the
“Initial Disbursement”) shall be disbursed as directed by Borrowers.

3.4       SUBSEQUENT DISBURSEMENTS. Subject to the provisions of Section 12.3,
the obligation of Administrative Agent to make any subsequent disbursements
under the Loan is subject to the satisfaction of the following additional
conditions precedent as of the requested funding date:

 

  (a) Administrative Agent shall have received a written request for
disbursement from on the following individuals Kim Westerbeck, Lori Lewis,
Stacie Yamane, Dave Snyder, Ann Marie Watters and Scott Christensen. The request
shall be submitted in accordance with this Agreement and shall specify the sum
that Borrowers are requesting to be disbursed, which sum, when added to the
outstanding principal balance of the Loan, shall not exceed the Aggregate
Commitment;

 

  (b) All of the representations and warranties of Borrowers contained in this
Agreement or in any other Loan Document shall be true and correct in all
material respects on and as of such date, as though made on and as of such date;

 

  (c) No Default or Potential Default shall have occurred which is continuing;

 

  (d) No Event of Default or Potential Default would result from the making of
such disbursement;

 

  (e) Administrative Agent shall have received any other document, requirement,
evidence or information that Administrative Agent may reasonably request under
any provision of the Loan Documents;

 

  (f)

After giving effect to the requested advance, the Loan Constant, calculated
based on Net Operating Income from the Properties reported by Borrowers in their
most recently delivered Borrowers’ Certificate, shall not be less than thirteen
percent

 

24



--------------------------------------------------------------------------------

  (13%); provided, however, that Borrowers shall not be entitled to any
disbursements hereunder during the Cash Flow Sweep Period; and

 

  (g) Any requested disbursement shall be in an amount of not less than
$1,000,000, and in increments of not less than $100,000.

Provided the funding date requested by Borrowers is not earlier than three
(3) Business Days following Administrative Agent’s receipt of a request for
funding, and provided that the conditions precedent above have been satisfied as
of such requested funding date, Administrative Agent shall use its good faith
efforts to make the requested advance on the requested funding date.

3.5       FUNDS TRANSFER DISBURSEMENTS.

 

  (a) Borrowers hereby authorize Administrative Agent, to disburse the proceeds
of any Loan made by Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrowers to any
of the accounts designated in the Transfer Authorizer Designation form.
Borrowers agree to be bound by any transfer request: (i) authorized or
transmitted by Borrowers; or (ii) made in Borrowers’ name(s) and accepted by
Administrative Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by Borrowers. Borrowers further
agree and acknowledge that Administrative Agent may rely solely on any bank
routing number or identifying bank account number or name provided by Borrowers
to effect a wire of funds transfer even if the information provided by Borrowers
identifies a different bank or account holder than named by the Borrowers.
Administrative Agent is not obligated or required in any way to take any actions
to detect errors in information provided by Borrowers.

 

  (b) If Administrative Agent takes any actions in an attempt to detect errors
in the transmission or content of transfer requests or takes any actions in an
attempt to detect unauthorized funds transfer requests, Borrowers agree that no
matter how many times Administrative Agent takes these actions Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future and such actions shall not become any part
of the transfer disbursement procedures authorized under this provision, the
Loan Documents, or any agreement between Administrative Agent and Borrowers.
Borrowers agree to notify Administrative Agent of any errors in the transfer of
any funds or of any unauthorized or improperly authorized transfer requests
within fourteen (14) days after Administrative Agent’s confirmation to Borrowers
of such transfer.

 

  (c) Administrative Agent will, in its sole discretion, determine the funds
transfer system and the means by which each transfer will be made.
Administrative Agent, may delay or refuse to accept a funds transfer request if
the transfer would: (a) violate the terms of this authorization, (b) require use
of a bank unacceptable to Administrative Agent or any Lender or prohibited by
government authority; (iii) cause Administrative Agent or any Lender to violate
any Federal Reserve or other regulatory risk control program or guideline; or
(iv) otherwise cause Administrative Agent or any Lender to violate any
applicable law or regulation.

 

  (d)

Neither Administrative Agent nor any Lender shall be liable to Borrowers or any
other parties for: (i) errors, acts or failures to act of others, including
other entities, banks, communications carriers or clearinghouses, through which
Borrowers’ transfers may be made or information received or transmitted, and no
such entity shall be deemed an agent of Administrative Agent or any Lender,
(ii) any loss, liability or delay caused by fires, earthquakes, wars, civil
disturbances, power surges or failures, acts of government, labor disputes,
failures in communications networks, legal constraints or other events beyond
Administrative Agent or any Lender’s control, or (iii) any special,
consequential, indirect or punitive damages, whether or not (a) any claim for
these

 

25



--------------------------------------------------------------------------------

  damages is based on tort or contract or (b) Administrative Agent or any Lender
or Borrowers knew or should have known the likelihood of these damages in any
situation. Neither Administrative Agent nor any Lender makes any representations
or warranties other than those expressly made in this Agreement.

3.6       BORROWERS REPRESENTATIVES. In order to facilitate timely and efficient
management of the Loan, each Borrower hereby appoints and authorizes Manager,
acting alone, to serve as the authorized representative of all Borrowers.
Accordingly, any notice or correspondence directed to Manager shall be deemed
given to each Borrower, and any action taken by Manager with respect to the Loan
shall be deemed taken by each Borrowers hereunder.

ARTICLE 4. INTENTIONALLY OMITTED

ARTICLE 5. INSURANCE

  In addition to such title insurance as each Borrower is required to maintain
in respect of a Property, each Borrower shall maintain or cause to be maintained
insurance covering the Encumbered Property or Properties owned by such Borrower,
at Borrowers’ sole expense, with licensed insurers approved by Administrative
Agent, the following policies of insurance in form and substance satisfactory to
Administrative Agent:

 

  (a) At all times, any real property under construction at a Property shall be
covered by a policy of commercial property insurance, which shall include,
without limitation, such endorsements as Administrative Agent may require,
insuring Administrative Agent against damage to such Property and improvements
thereon, in an amount acceptable to Administrative Agent. Administrative Agent
shall be named on the policy under a Lender’s Loss Payable Endorsement (form #
438BFU or equivalent).

 

  (b) A policy of flood insurance, as required by applicable governmental
regulations or as deemed reasonably necessary by Administrative Agent.

 

  (c) A policy of commercial general liability insurance with limits as
reasonably required by Administrative Agent, insuring against liability for
injury and/or death to any person and/or damages to property occurring on the
Property and/or in the improvements thereon from any cause whatsoever.

 

  (d) A policy of terrorism insurance in an amount acceptable to Administrative
Agent.

 

  (e) A policy of environmental insurance in an amount acceptable to
Administrative Agent.

Borrowers shall provide to Administrative Agent certificates evidencing all
required insurance policies, or other evidence of insurance acceptable to
Administrative Agent. All insurance policies shall provide that the insurance
shall not be cancelable or materially adversely changed without ten (10) days’
prior written notice to Administrative Agent. Administrative Agent, on behalf of
Lenders, shall be named under a Lender’s Loss Payable Endorsement (form # 438BFU
or equivalent) with respect to all insurance policies that Borrowers actually
maintain with respect to the Properties or the improvements thereon. Borrower
shall provide to Administrative Agent evidence of any other hazard insurance
Administrative Agent may deem necessary at any time while all or any portion of
Lenders’ commitment remains available or any portion of the Loan remains
outstanding.

ARTICLE 6. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to make the Loan, Borrowers hereby represent and
warrant to Administrative Agent and each Lender as of the Effective Date and
continuing thereafter as follows:

 

26



--------------------------------------------------------------------------------

6.1       ORGANIZATION; CORPORATE POWERS. Each Borrower (a) is a limited
liability company or limited partnership duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation, (b) is duly
qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction in which it owns or leases real property or in which the
nature of its business requires it to be so qualified, except for those
jurisdictions where failure to so qualify and be in good standing would not have
a Material Adverse Effect, and (c) has all requisite power and authority, as the
case may be, to own, operate and encumber its property and assets and to conduct
its business as presently conducted and as proposed to be conducted in
connection with and following the consummation of the Loan contemplated by the
Loan Documents. Each Borrower’s chief executive office is located at its address
for notice set forth below the applicable Borrower’s signature hereto.

6.2       AUTHORITY. Each Borrower has the requisite power and authority to
execute, deliver and perform each of the Loan Documents to which it is a party.
The execution, delivery and performance thereof, and the consummation of the
transactions contemplated thereby, have been duly approved by the equity owners
of each Borrower and no other proceedings or authorizations on the part of any
Borrower or its equity owners are necessary to consummate such transactions,
except for such as have been obtained or effected and true and correct copies of
which have been delivered to Administrative Agent. Each of the Loan Documents to
which a Borrower is a party has been duly executed and delivered by the
applicable Borrower and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency and other laws affecting creditors’ rights generally.

6.3       OWNERSHIP OF BORROWERS. Schedule 6.3 sets forth the direct and
indirect owners of Borrowers (but not any owners, direct or indirect, of KBS
REIT) and the owners’ respective ownership percentages therein, and there are no
other ownership interests outstanding. Except as set forth or referred to in the
organizational documents of Borrowers, no ownership interest (or any securities,
instruments, warrants, option or purchase rights, conversion or exchange rights,
calls, commitments or claims of any character convertible into or exercisable
for any ownership interest) of any such Person is subject to issuance under any
security, instrument, warrant, option or purchase rights, conversion or exchange
rights, call, commitment or claim of any right, title or interest therein or
thereto. All of the ownership interests in Borrowers have been issued in
compliance with all applicable Requirements of Law.

6.4       NO CONFLICT. The execution, delivery and performance by Borrowers of
the Loan Documents, and each of the transactions contemplated thereby, do not
and will not (a) conflict with or violate any Borrower’s organizational
documents, or (b) conflict with, result in a breach of or constitute (with or
without notice or lapse of time or both) a default under any Requirement of Law
or Court Order binding upon any Borrower or any of its equity owners, which
circumstance would have a Material Adverse Effect, or (c) conflict with, result
in a breach of or constitute (with or without notice or lapse of time or both) a
default under, or require termination of any Contractual Obligation of any
Borrower, which circumstance would have a Material Adverse Effect, or (d) result
in or require the creation or imposition of any Lien whatsoever upon any of the
properties or assets of any Borrower (other than Liens in favor of
Administrative Agent arising pursuant to the Loan Documents or Permitted Liens).

6.5       CONSENTS AND AUTHORIZATIONS. Each Borrower has obtained all consents
and authorizations required pursuant to its Contractual Obligations with any
other Person, and shall have obtained all consents and authorizations of, and
effected all notices to and filings with, any Governmental Authority, as may be
necessary to allow Borrowers to lawfully execute, deliver and perform its
obligations under the Loan Documents.

6.6       GOVERNMENTAL REGULATION. No Borrower is subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, the Investment Company Act of 1940 or any other federal
or state statute or regulation such that its ability to incur indebtedness is
limited or its ability to consummate the transactions contemplated by the Loan
Documents is materially impaired.

 

27



--------------------------------------------------------------------------------

6.7       PRIOR FINANCIALS. Any and all balance sheets and income statements of
Borrowers delivered to Administrative Agent prior to the date hereof were
prepared in accordance with GAAP and fairly present the assets, liabilities and
financial condition of Borrowers or such constituent shareholders, partners or
members, at such date and the results of its operations and its cash flows, for
the period then ended. Notwithstanding the use of GAAP, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Therefore, the amount of liabilities shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount.

6.8       FINANCIAL STATEMENTS; PROJECTIONS AND FORECASTS. Each of the Financial
Statements to be delivered to Administrative Agent by Borrowers pursuant to
Section 10.1(b) (a) has been, or will be, as applicable, prepared in accordance
with the books and records of the applicable Borrower, and (b) either fairly
present, or will fairly present, as applicable, the financial condition of the
applicable Borrower, at the dates thereof (and, if applicable, subject to normal
year-end adjustments) and the results of its operations and cash flows for the
period then ended. Each of the projections delivered to Administrative Agent
prior to the date hereof and the financial plans and projections to be delivered
to Administrative Agent pursuant to Section 10.1 (x) has been, or will be, as
applicable, prepared by the applicable Borrower in light of the past business
and performance of the applicable Borrower and (y) represent, or will represent,
as of the date thereof, the reasonable good faith estimates of the applicable
Borrower’s financial personnel.

6.9       PRIOR OPERATING STATEMENTS. Each of the operating statements
pertaining to the Properties delivered to Administrative Agent prior to the date
hereof and prepared by or on behalf of a prior owner of the applicable Property
fairly presents, to the best of the applicable Borrower’s knowledge, the results
of operations of such Property for the period covered thereby. Each of the
operating statements pertaining to the Property delivered to Administrative
Agent prior to the date hereof and prepared by or on behalf of the applicable
Borrower was prepared in accordance with GAAP in effect on the date such
operating statement of the applicable Property was prepared and fairly presents
the results of operations of such Property for the period then ended.

6.10     OPERATING STATEMENTS AND PROJECTIONS. Each of the Operating Statements
to be delivered to Administrative Agent pursuant to Section 10.1(a) (a) has been
or will be, as applicable, prepared in accordance with the books and records of
the applicable Property, and (b) fairly presents or will fairly present, as
applicable, the results of operations of the applicable Property for the period
then ended. Each of the projections, financial plans and budgets delivered to
Administrative Agent prior to the date hereof (to the best of the applicable
Borrower’s knowledge) and the projections and budgets to be delivered to
Administrative Agent pursuant to Section 10.1(d) (x) has been, or will be, as
applicable, prepared for the Property in light of the past business and
performance of the applicable Property and (y) represents or will represent, as
of the date thereof, the reasonable good faith estimates of the financial
personnel of the applicable Borrower.

6.11     LITIGATION; ADVERSE EFFECTS.

 

  (a) To the best of Borrowers’ knowledge, there is no proceeding, pending or
threatened, against any Borrower or any property of Borrowers (including the
Properties), which, if adversely determined, would result in a Material Adverse
Effect, except as disclosed on Schedule 6.11.

 

  (b) No Borrower is (i) in violation of any applicable law, which violation has
a Material Adverse Effect, or (ii) subject to or in default with respect to any
court order which has a Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

6.12     NO MATERIAL ADVERSE CHANGE. With respect to any and all information
contained in those materials delivered to Administrative Agent pursuant to
Sections 6.1 through Section 6.11, there has occurred no event which has a
Material Adverse Effect.

6.13     PAYMENT OF TAXES. All tax returns and reports to be filed by Borrowers
have been timely filed, and all taxes, assessments, fees and other governmental
charges shown on such returns or otherwise payable by Borrowers have been paid
when due and payable (other than real property taxes, which may be paid prior to
delinquency so long as no penalty or interest shall attach thereto), except such
taxes, if any, as are reserved against in accordance with GAAP and are being
contested in good faith by appropriate proceedings or such taxes, the failure to
make payment of which when due and payable will not have, in the aggregate, a
Material Adverse Effect. Borrowers have no knowledge of any proposed tax
assessment against any Borrower that will have a Material Adverse Effect, which
is not being actively contested in good faith by the applicable Borrower.

6.14     MATERIAL ADVERSE AGREEMENTS. No Borrower is a party to or subject to
any Contractual Obligation or other restriction contained in its organizational
documents which has a Material Adverse Effect.

6.15     PERFORMANCE. No Borrower is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any Contractual Obligation applicable to it, and no condition exists which, with
the giving of notice or the lapse of time or both, would constitute a default
under such Contractual Obligation in each case, except where the consequences,
direct or indirect, of such default or defaults, if any, will not have a
Material Adverse Effect.

6.16     FEDERAL RESERVE REGULATIONS. No part of the proceeds of the Loan
hereunder will be used to purchase or carry any “margin security” as defined in
Regulation G or for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry any margin security or for any
other purpose which might constitute this transaction a “purpose credit” within
the meaning of said Regulation G. No Borrower is engaged primarily in the
business of extending credit for the purpose of purchasing or carrying out any
“margin stock” as defined in Regulation U. No part of the proceeds of the Loan
hereunder will be used for any purpose that violates, or which is inconsistent
with, the provisions of Regulation X or any other regulation of the Federal
Reserve Board.

6.17     DISCLOSURE. The representations and warranties of Borrowers contained
in the Loan Documents and all certificates, financial statements and other
documents prepared by or on behalf of Borrowers and delivered to Administrative
Agent by or on behalf of Borrowers in connection therewith, taken as a whole, do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances under which they were made, not misleading. Each
Borrower has given to Administrative Agent true, correct and complete copies
(which representation, with respect to any of the following items made available
to the applicable Borrower by Persons other than Affiliates of such Borrower, is
made to the best of such Borrower’s knowledge) of all Leases, organizational
documents, Financial Statements, Operating Statements, and all other documents
and instruments referred to in the Loan Documents as having been delivered to
Administrative Agent. Borrowers have not intentionally withheld from
Administrative Agent, in regard to any matter raised in the Loan Documents, any
fact deemed by Borrowers to be material. Notwithstanding the foregoing, with
respect to projections of each Borrower’s future performance such
representations and warranties are made in good faith and to the best judgment
of the applicable Borrower.

6.18     REQUIREMENTS OF LAW; ERISA. Borrowers are in compliance with all
Requirements of Law applicable to it and its respective businesses, in each
case, where the failure to so comply will have a Material Adverse Effect.
Borrowers are not, and do not hold plan assets of, an employee benefit plan
subject to Title I of ERISA or Section 4975 of the Internal Revenue Code.

6.19     ENVIRONMENTAL MATTERS. Except as disclosed in the environmental
report(s) set forth on Schedule 7.1, to the best of each Borrower’s knowledge,
(a) the operations of Borrowers comply in all material respects with all
applicable local, state and federal environmental, health and safety

 

29



--------------------------------------------------------------------------------

Requirements of Law (“Environmental Laws”); (b) the Properties are not subject
to any Remedial Action or other Liabilities and Costs arising from the Release
or threatened Release of a Contaminant into the environment in violation of any
Environmental Laws; (c) no Borrower has filed any notice under applicable
Environmental Laws reporting a Release of a Contaminant into the environment in
violation of any Environmental Laws, except as the same may have been heretofore
remedied; (d) there is not now on or in the Properties: (i) any underground
storage tanks, (ii) any asbestos-containing material, or (iii) any
polychlorinated biphenyls (PCBs) used in hydraulic oils, electrical transformers
or other equipment; and (e) no Borrower has received any notice or claim to the
effect that it is or may be liable to any Person as a result of the Release or
threatened Release of a Contaminant into the environment.

6.20     MAJOR AGREEMENTS; LEASES.

 

  (a) With respect to the Properties, Borrowers have provided to Administrative
Agent copies of each Major Agreement and all Leases.

 

  (b) (i) All Major Agreements with respect to the Properties are, to the best
of Borrowers’ knowledge, in full force and effect and have not been and will not
be modified or terminated (except for modifications which comply with
Section 9.3, and terminations by reason of a material default), and (ii) (in
each case, other than any such default or event of default that, had the effect
thereof been taken into account by Administrative Agent in determining the
Appraised Value of the Properties, would not have resulted in such Appraised
Value of the Properties being less than ninety-five percent (95%) of the
Appraised Value of the Properties actually determined by Administrative Agent)
no default or event of default (or event or occurrence which with the passage of
time or the giving of notice, or both, will constitute a default or event of
default) exists under any such Major Agreement on the part of any Borrower, or
will exist thereunder on the part of such Borrower as a result of the
consummation of the transactions contemplated by the Loan Documents, or, to the
best of Borrowers’ knowledge, exists thereunder on the part of any other party
thereto, or will exist thereunder on the part of any other party thereto as a
result of the consummation of the transactions contemplated by the Loan
Documents.

 

  (c) To the best knowledge of Borrowers, (i) except as reflected on the most
current rent rolls delivered to Administrative Agent, all Leases are in full
force and effect, and have not been and, as to Major Leases, will not be
modified or terminated (except for modifications which comply with Section 9.3
or that do not require the approval of Administrative Agent, and terminations by
reason of a material default) and (ii) no default or event or default (or event
or occurrence which with the passage of time or the giving of notice, or both,
will constitute a default or event of default) exists thereunder on the part of
any Borrower, or will exist thereunder on the part of such Borrower as a result
of the consummation of the transactions contemplated by the Loan Documents, or,
to the best of Borrowers’ knowledge, exists thereunder on the part of any other
party thereto, or will exist thereunder on the part of any other party thereto
as a result of the consummation of the transactions contemplated by the Loan
Documents. Notwithstanding that the representations in this subsection (c) are
made to the best of Borrowers’ knowledge, Borrowers will be deemed to have
breached this representation if (A) as of any date on which such representations
are made, the statements in either clause (i) or clause (ii) hereof are
inaccurate, regardless of whether Borrowers had knowledge of such inaccuracy,
and (B) if either (1) any Borrower had knowledge of such inaccuracy, or (2) had
the effect thereof been taken into account by Administrative Agent in
determining the Appraised Value of the Property, such Appraised Value of the
Property would have been less than ninety-five percent (95%) of the Appraised
Value of the Property actually determined by Administrative Agent).

6.21     SOLVENCY. Each Borrower is and will be Solvent after giving effect to
each disbursement of the Loan and the payment and accrual of all fees then
payable.

 

30



--------------------------------------------------------------------------------

6.22     TITLE TO PROPERTY; NO LIENS. As of the Effective Date, to the best of
Borrowers’ knowledge, Borrowers have good, indefeasible and merchantable title
to each of the Properties that it owns, free and clear of all Liens except
Permitted Liens.

6.23     USE OF PROCEEDS. Borrowers’ use of the proceeds of the Loan are, and
will continue to be, legal and proper uses (and to the extent necessary, duly
authorized by Borrowers’ constituent shareholders, partners or members, as the
case may be) and such uses are consistent with all applicable laws and statutes.

6.24     PROPERTY MANAGEMENT AGREEMENTS. Except as disclosed on Schedule 6.24,
no Borrower is a party or subject to any property management or leasing
agreement with respect to the Properties.

6.25     SINGLE PURPOSE ENTITY. Each Borrower is a Single Purpose Entity.

6.26     INTENTIONALLY OMITTED.

6.27     ORGANIZATIONAL DOCUMENTS. The organizational documents of each entity
owning a direct or indirect ownership interest in Borrowers (expressly excluding
any entity owning a direct or indirect interest in KBS REIT), as shown on
Schedule 6.3, have not been modified since previously delivered to
Administrative Agent, or if such documents have been modified, then such
modifications have been provided to Administrative Agent.

ARTICLE 7. INTENTIONALLY OMITTED

ARTICLE 8. LOAN CONSTANT COMPLIANCE

8.1       LOAN CONSTANT COVERAGE. In the event that any Borrowers’ Certificate
delivered in accordance with Section 10.1(c) indicates that the Net Operating
Income from the Properties at the end of the previous calendar quarter yields a
Loan Constant of less than thirteen percent (13%) (the “Minimum Loan Constant”),
then commencing on the date on which a Borrowers’ Certificate evidences
Borrowers’ failure to satisfy the Minimum Loan Constant (or, if Borrowers fail
to timely deliver a Borrowers’ Certificate, then commencing on the date on which
such Borrowers’ Certificate is due) (the “Cash Flow Sweep Commencement Date”),
Borrowers shall be required to deliver some or all of the Free Cash Flow from
the Properties (as provided in this Section 8.1 below) to Administrative Agent
(the “Cash Flow Sweep”); provided, that such Free Cash Flow shall be delivered
by Borrowers to Administrative Agent only one time per month (with such delivery
to be made within ten days after the end of the month on account of which
Borrowers are delivering such Free Cash Flow); provided further, however, that
notwithstanding the fact that a Borrowers’ Certificate identifying Borrowers’
failure to satisfy the Minimum Loan Constant is not due until forty-five
(45) days after the end of a calendar quarter, Borrowers shall be obligated to
deposit Free Cash Flow with Administrative Agent on account of the month
immediately following the expiration of the calendar quarter in which Borrowers
fail to satisfy the Minimum Loan Constant, provided, such deposit shall be
required to be made by Borrowers on the tenth day of the month immediately
following the month during which the Borrowers’ Certificate is delivered (or was
required to be delivered). (By way of example, if Borrowers fail to satisfy the
Minimum Loan Constant for the quarter ending March 31, 2011, then Borrowers
shall deposit such portion of its Free Cash Flow from April and May, 2011 as it
would be required to deposit in accordance with this Section 8.1 on June 10,
2011). Upon receipt thereof, Administrative Agent shall deposit (a) fifty
percent (50%) of such funds into an interest-bearing blocked account with Wells
Fargo Bank in the name of Borrowers (which account is hereby pledged as
collateral for the Loan), from which Borrowers may not withdraw funds (the
“Swept Funds Blocked Account”) and (b) fifty percent (50%) of such funds into an
interest-bearing blocked account with Wells Fargo Bank in the name of Borrowers
(which account is hereby pledged as collateral for the Loan), from which
Borrowers may withdraw funds, subject to Section 8.3 below (the “Swept Funds
Disbursement Account”, and together with the Swept Funds Blocked Account, the
“Cash Flow Collateral

 

31



--------------------------------------------------------------------------------

Accounts”). The percentage of Free Cash Flow to be delivered to Administrative
Agent by Borrowers pursuant to the foregoing shall be determined as follows:

 

  (a) If Net Operating Income from the Properties yields a Loan Constant greater
than eleven percent (11%), but less than thirteen percent (13%), then Borrowers
shall be required to deliver two-thirds (2/3) of the Free Cash Flow from the
Properties to Administrative Agent until such time as the Net Operating Income
from the Properties yields a Loan Constant of fourteen percent (14%), as
evidenced by a Borrowers’ Certificate delivered in accordance with
Section 10.1(c);

 

  (b) If Net Operating Income from the Properties yields a Loan Constant greater
than or equal to nine percent (9%), but less than or equal to eleven percent
(11%), then Borrowers shall be required to deliver one hundred percent (100%) of
the Free Cash Flow from the Properties to Administrative Agent until such time
as the Net Operating Income from the Properties yields a Loan Constant of
fourteen percent (14%), as evidenced by a Borrowers’ Certificate delivered in
accordance with Section 10.1(c). Notwithstanding the foregoing, rather than
delivering one hundred percent (100%) of Free Cash Flow from the Properties to
Administrative Agent, Borrowers may elect to repay such portion of the
outstanding principal amount of the Loan as would cause Net Operating Income
from the Properties to yield a Loan Constant of twelve percent (12%). If
Borrowers repay such portion of the Loan, then following such repayment,
Borrowers shall be required to deliver two-thirds (2/3) of the Free Cash Flow
from the Properties to Administrative Agent until such time as the Net Operating
Income from the Properties yields a Loan Constant of fourteen percent (14%), as
evidenced by a Borrowers’ Certificate delivered in accordance with
Section 10.1(c); and

 

  (c) If Net Operating Income from the Properties yields a Loan Constant less
than nine percent (9%), then in addition to being required to deliver one
hundred percent (100%) of the Free Cash Flow from the Properties to
Administrative Agent, Borrower shall be required to repay such portion of the
outstanding principal balance of the Loan as will cause the Loan Constant to be
not less than eleven percent (11%).

8.2       REPAYMENT; DEPOSIT.

 

  (a) Notwithstanding the provisions of Section 8.1 above, Borrowers may at any
time elect to either: (i) repay such portion of the outstanding principal amount
of the Loan as would cause Net Operating Income from the Properties to yield a
Loan Constant of fourteen percent (14%) (the “Shortfall Amount”) or (ii) deposit
the Shortfall Amount into an interest-bearing blocked account with Wells Fargo
Bank in the name of Borrowers (which account is hereby pledged as collateral for
the Loan) (the “NOI Deposit Account”), and following such repayment or deposit,
(i) Borrowers shall no longer be obligated to deliver any portion of the Free
Cash Flow from the Properties to Administrative Agent and (ii) provided a
Default has not occurred which is continuing hereunder, all funds in the Cash
Flow Collateral Accounts shall be released to or for the benefit of Borrowers,
as directed by Borrowers. For clarity, if Borrowers elect to deposit funds into
the NOI Deposit Account in accordance with clause (ii) above, then Borrowers
shall receive a credit against the Shortfall Amount in an amount equal to the
funds then on deposit in the NOI Deposit Account, if any. Further, to be
effective for purposes of this Section 8.2, any paydown and/or deposit to be
made in accordance with this Section 8.2 may be made on or at any time before
the date on which Borrowers are required to make deposits of Free Cash Flow in
accordance with Section 8.1.

 

  (b)

If (i) Borrowers elect to deposit the Shortfall Amount into the NOI Deposit
Account in lieu of applying the Shortfall Amount in reduction of the outstanding
principal amount of the Loan and (ii) Net Operating Income from the Properties
is insufficient to yield a Loan Constant of fourteen percent (14%) for two
consecutive calendar quarters

 

32



--------------------------------------------------------------------------------

  following the deposit of the Shortfall Amount into the NOI Deposit Account,
then any funds in the NOI Deposit Account as of the date on which Borrowers
deliver a Borrowers’ Certificate evidencing Borrowers’ failure to achieve a Loan
Constant of fourteen percent (14%) for a second consecutive calendar quarter
following Borrowers initial deposit of funds into the NOI Deposit Account (or,
if Borrowers fail to timely deliver a Borrowers’ Certificate, then on the date
which is two days after Administrative Agent has notified Borrowers of their
failure to deliver such Borrowers’ Certificate, provided either (i) such failure
is then continuing or (ii) Borrowers have then delivered a Borrowers Certificate
confirming Borrowers’ failure to achieve a Loan Constant of fourteen percent
(14%)), shall be applied by Administrative Agent in reduction of the outstanding
principal amount of the Loan. For clarity, any sums on deposit in the NOI
Deposit Account shall be disregarded for purposes of calculating the Loan
Constant.

 

  (c) If (i) Borrowers elect to deposit the Shortfall Amount into the NOI
Deposit Account in lieu of applying the Shortfall Amount in reduction of the
outstanding principal amount of the Loan and (ii) prior to Administrative Agent
applying the funds in the NOI Deposit Account in the manner provided in clause
(b) above, Net Operating Income from the Properties is sufficient to yield a
Loan Constant of fourteen percent (14%) (following the deposit of the Shortfall
Amount into the NOI Deposit Account), then, provided Borrowers are not then in
Default hereunder, any funds in the NOI Deposit Account as of the date on which
Borrowers deliver a Borrowers’ Certificate evidencing Borrowers’ satisfaction of
the Minimum Loan Constant for a second consecutive calendar quarter, shall, at
Borrowers’ request, be disbursed to Borrowers. For clarity, any sums on deposit
in the NOI Deposit Account shall be disregarded for purposes of calculating the
Loan Constant.

 

  (d) Borrowers shall not be obligated to pay any Exit Fee with respect to
amounts repaid in accordance with clauses (a) or (b) above, and any amounts
repaid shall not reduce the Aggregate Commitment and may be reborrowed, subject
to the terms of this Agreement, including, without limitation, the terms and
conditions of Section 3.4.

8.3       SWEPT FUNDS DISBURSEMENT ACCOUNT. Provided no Default has occurred and
is continuing, Borrowers shall have the right to receive disbursements of funds
from the Swept Funds Disbursement Account as follows:

 

  (a) At Borrowers’ request, Administrative Agent shall disburse funds from the
Swept Funds Disbursement Account (within fifteen (15) days after Borrowers’
request) to reimburse Borrowers for the actual costs incurred for tenant
improvement costs, leasing commissions and pre-approved (by Administrative
Agent) capital expenditures identified in the capital budgets delivered by
Borrowers to Administrative Agent pursuant to Section 10.1(d); provided, in no
event shall Administrative Agent be required to disburse any amount for tenant
improvement costs and/or leasing commissions in excess of the amounts allocated
therefor in the most recent Appraisal of the relevant Property.

 

  (b)

At any time that Borrowers are depositing two-thirds (2/3) of Free Cash Flow
from the Properties pursuant to Section 8.1(a) or 8.1(b) above, Administrative
Agent shall, at Borrowers’ request, disburse funds from the Swept Funds
Disbursement Account (within fifteen (15) days after Borrowers’ request) to or
for the benefit of Borrowers for the purpose of paying REIT Operating Expenses;
provided, that the amount to be disbursed from the Swept Funds Disbursement
Account pursuant to this clause (b) during any Fiscal Quarter may not exceed the
lesser of (i) $275,000 (except that it may not exceed $350,000 for the first
Fiscal Quarter of each year) and (ii) 0.275% of the average daily outstanding
principal amount of the Loan during such Fiscal Quarter, and the cumulative
amount of all disbursements from the Swept Funds Disbursement Account pursuant
to this clause (b) may not exceed the lesser of (i)

 

33



--------------------------------------------------------------------------------

  $750,000 and (ii) 0.80% of the average outstanding daily balance of the Loan
for the previous four Fiscal Quarters.

ARTICLE 9. OTHER COVENANTS OF BORROWER

9.1       EXPENSES. Borrowers shall immediately pay Administrative Agent upon
demand all costs and expenses incurred by Administrative Agent in connection
with: (a) the preparation of this Agreement, all other Loan Documents and Other
Related Documents contemplated hereby; (b) the administration of this Agreement,
the other Loan Documents and Other Related Documents for the term of the Loan;
and (c) the enforcement or satisfaction by Administrative Agent or Lenders of
any of Borrowers’ obligations under this Agreement, the other Loan Documents or
the Other Related Documents. For all purposes of this Agreement, Administrative
Agent’s and Lenders’ costs and expenses shall include, without limitation, all
appraisal fees (except as otherwise expressly provided herein), cost engineering
and inspection fees, legal fees and expenses, accounting fees, environmental
consultant fees, auditor fees, UCC filing fees and/or UCC vendor fees, and the
cost to Administrative Agent of any title insurance premiums, title surveys,
reconveyance and notary fees. If any of the services described above are
provided by an employee of Administrative Agent, Administrative Agent’s costs
and expenses for such services shall be calculated in accordance with
Administrative Agent’s standard charge for such services. Notwithstanding the
foregoing, Borrowers shall have no obligation to reimburse Lenders for costs and
expenses incurred by Lenders prior to the occurrence of a Default or following
the cure, or waiver by Administrative Agent, of such Default.

9.2       ERISA COMPLIANCE. Borrowers shall at all times comply with the
provisions of ERISA with respect to any retirement or other employee benefit
plan to which it is a party as employer, and as soon as possible after a
Borrower knows, or has reason to know, that any Reportable Event (as defined in
ERISA) with respect to any such plan of such Borrower has occurred, it shall
furnish to Administrative Agent a written statement setting forth details as to
such Reportable Event and the action, if any, which such Borrower proposes to
take with respect thereto, together with a copy of the notice of such Reportable
Event furnished to the Pension Benefit Guaranty Corporation.

9.3       LEASES; LEASE APPROVAL; LEASE TERMINATION.

 

  (a) Unless otherwise consented to by Administrative Agent in writing, all
Leases entered into after the date of this Agreement shall (i) be to
unaffiliated third parties and under market terms (provided, “market terms”
shall not be deemed to require market rents), including, without limitation,
those relating to insurance, waiver of claims, damage and destruction,
condemnation, notice to mortgagee and subordination and attornment, (ii) provide
for uses of the relevant Property that are consistent with first-class
management thereof, and (iii) be on a standard form lease reasonably approved by
Administrative Agent subject to modification as reasonably required by the
applicable Borrower. Additionally, a Borrower shall not execute any Major Lease
nor materially modify or voluntarily terminate any such Major Lease (except for
terminations by reason of a material default), in each case without
Administrative Agent’s prior consent, not to be unreasonably withheld; provided,
that any Major Lease with respect to more than (A) 175,000 square feet of net
rentable area or (B) fifteen percent (15%) of the total square footage of the
Properties (as of the date of determination) shall be subject to the reasonable
approval of Requisite Lenders.

 

  (b)

With respect to Major Leases, if consent thereto is required pursuant to
subsection (a) above, or if a Borrower has requested consent to a Lease which
does not comply with the requirements set forth in Sections 9.3(a)(i), (ii) or
(iii), then if Administrative Agent has not notified such Borrower of its
disapproval of such proposed Lease within five (5) Business Days (or, in cases
where Requisite Lenders’ approval is required, eleven (11) Business Days) after
Administrative Agent’s confirmation of receipt of (1) such proposed Lease (or a
term sheet, in a form reasonably approved by Administrative Agent, containing
the material business terms, and other applicable information reasonably
approved by Borrowers and

 

34



--------------------------------------------------------------------------------

  Administrative Agent (the “Term Sheet”), which may be provided in lieu of such
Lease), (2) any other reasonable information requested by Administrative Agent,
(3) in the case of a Major Lease, the financial statements and market
comparisons as referenced below to the extent available and (4) a transmittal
letter requesting that Administrative Agent review such Proposed Lease or Term
Sheet and approve or disapprove such proposed Lease or Term Sheet within such
5-Business Day period (or, in cases where Requisite Lenders’ approval is
required, such 11-Business Day period) and notifying Administrative Agent that a
failure to respond within five (5) Business Days (or eleven (11) Business Days,
as applicable) shall constitute deemed approval, then Administrative Agent shall
be deemed to have consented to such Lease. Notwithstanding the foregoing,
Administrative Agent’s approval (or deemed approval) of a Term Sheet shall not
be deemed to permit Borrower to enter into a Lease on a form other than
Borrowers’ previously approved form lease (subject to modification as reasonably
required by Borrowers).

 

  (c) Whether approval is required or not, Borrowers shall promptly provide
Administrative Agent with (i) a copy of every Lease executed with tenants
occupying 10,000 square feet or more of the Property, and (ii) any and all
financial information received by Borrowers from any such tenants.

 

  (d) If a Borrower receives any sums in consideration of any termination (or
the release or discharge of any lessee) modification or amendment of any Lease
(any such funds, a “Termination Payment”), then such Termination Payment shall
be handled in the manner provided in Section 9.21 below.

9.4       SNDAs.

 

  (a) Borrowers shall use commercially reasonable efforts to obtain, from each
tenant leasing more than fifteen percent (15%) of the net rentable area of a
Property as of the Effective Date, a Subordination Agreement; Acknowledgment of
Lease Assignment, Estoppel, Attornment and Non-Disturbance Agreement in the form
of Exhibit D or in such other form as may be approved by Administrative Agent
(each such agreement, a “SNDA”) within sixty (60) days after the Effective Date.

 

  (b) Borrowers shall use commercially reasonable efforts to obtain SNDAs from
any future tenant that leases more than fifteen percent (15%) of the net
rentable area of a Property.

9.5       SUBDIVISION MAPS. Prior to recording any final map, plat, parcel map,
lot line adjustment or other subdivision map of any kind covering any portion of
any Property (collectively, “Subdivision Map”), Borrowers shall submit such
Subdivision Map to Administrative Agent for Administrative Agent’s review and
approval, which approval shall not be unreasonably withheld. Within ten
(10) Business Days after Administrative Agent’s receipt of such Subdivision Map,
Administrative Agent shall provide Borrowers written notice if Administrative
Agent disapproves of said Subdivision Map. Within five (5) Business Days after
Administrative Agent’s request, Borrowers shall execute, acknowledge and deliver
to Administrative Agent such amendments to the Loan Documents as Administrative
Agent may reasonably require to reflect the change in the legal description of
the applicable Property resulting from the recordation of any Subdivision Map.
In connection with and promptly after the recordation of any amendment or other
modification to the applicable Security Document recorded in connection with
such amendments, Borrowers shall deliver to Administrative Agent, for the
benefit of Lenders, at Borrowers’ sole expense, a title endorsement to the Title
Policy in form and substance satisfactory to Administrative Agent insuring the
continued first priority lien of the applicable Security Document. Subject to
the execution and delivery by Borrowers of any documents required under this
Section, Administrative Agent, on behalf of Lenders, shall, if required by
applicable law, sign any Subdivision Map approved by Administrative Agent
pursuant to this Section.

 

35



--------------------------------------------------------------------------------

9.6       OPINIONS OF LEGAL COUNSEL. Borrowers shall provide, at Borrowers’
expense, opinions of legal counsel in form and content satisfactory to
Administrative Agent to the effect that: (a) upon due authorization, execution
and recordation or filing as may be specified in each opinion, each of the Loan
Documents and Other Related Documents shall be legal, valid and binding
instruments, enforceable against the makers thereof in accordance with their
respective terms; (b) Borrowers and Guarantor are duly formed and have all
requisite authority to enter into the Loan Documents and Other Related
Documents; and (c) such other matters, incident to the transactions contemplated
hereby, as Administrative Agent may reasonably request.

9.7       FURTHER ASSURANCES. Upon Administrative Agent’s request and at
Borrowers’ sole cost and expense, Borrowers shall execute, acknowledge and
deliver any other instruments and perform any other acts necessary, desirable or
proper, as determined by Administrative Agent, to carry out the purposes of this
Agreement and the other Loan Documents or to perfect and preserve any Liens
created by the Loan Documents.

9.8       ASSIGNMENT. Without the prior written consent of Lenders, Borrowers
shall not assign Borrowers’ interest under any of the Loan Documents, or in any
monies due or to become due thereunder, and any assignment without such consent
shall be void. In this regard, Borrowers acknowledge that Lenders would not make
this Loan except in reliance on Borrowers’ expertise, reputation, prior
experience in developing, constructing commercial and managing real property,
Lenders’ knowledge of Borrowers, and Lenders’ understanding that this Agreement
is more in the nature of an agreement involving personal services than a
standard loan where Lenders would rely on security which already exists.

9.9       MANAGEMENT OF PROPERTY.

 

  (a) From and after the Effective Date, no Borrower shall enter into, or
thereafter amend in any material manner or terminate, any Major Agreement with
respect to a Property, except upon thirty (30) days’ prior written notice to and
approval by Administrative Agent. The applicable Borrower shall timely provide
to Administrative Agent a copy of any such proposed Major Agreement. Any such
proposed Major Agreement submitted to Administrative Agent for approval and not
disapproved by Administrative Agent within ten (10) days after receipt thereof
shall be deemed to be approved by Administrative Agent. Without limiting in any
way Administrative Agent’s approval rights with respect thereto, each proposed
Major Agreement shall provide for fees, reimbursements or other payments by the
applicable Borrower to the other party thereto at levels not in excess of
applicable market levels.

 

  (b) Notwithstanding the foregoing, for purposes of this Agreement, property
management or leasing agreements entered into with CB Richard Ellis, Inc., PM
Realty Group, Transwestern, Jones Lang LaSalle, or any other property or leasing
manager of equivalent experience and reputation managing or leasing real
properties similar to the Properties, do not constitute Major Agreements
provided such agreements provide for fees, reimbursements or other payments by
the applicable Borrower to the other party thereto at levels not in excess of
applicable market levels. If a Borrower enters into such an agreement with any
such party, such Borrower shall within ten (10) days after entering into, or
modifying, such agreement, notify Administrative Agent of such event and provide
Administrative Agent with a true and correct copy of such agreement or
amendment, as the case may be.

9.10     REQUIREMENTS OF LAW. Borrowers shall comply with all Requirements of
Law and shall use commercially reasonable and good faith efforts to cause other
persons or entities to comply with same in a timely manner.

9.11     SPECIAL COVENANTS; SINGLE PURPOSE ENTITY. Each Borrower shall at all
times be a Single Purpose Entity.

 

36



--------------------------------------------------------------------------------

9.12     LIMITATIONS ON DISTRIBUTIONS, ETC. No Distributions by a Borrower shall
be made during the continuance of any Default. In addition, no Distributions may
be made by Borrowers during a calendar month at the expiration of which
Borrowers will be required to deposit Free Cash Flow with Administrative Agent
pursuant to Section 8.1; provided, however, that following the expiration of
such calendar month, Borrowers shall be entitled to distribute any Free Cash
Flow in excess of the amount required to be deposited with Administrative Agent
(if any); provided, further, that prior to making any such Distribution,
Borrowers shall have first deposited such portion of the Free Cash Flow with
Administrative Agent as they are required to deposit pursuant to Section 8.1.

9.13     INCURRENCE OF ADDITIONAL INDEBTEDNESS. Borrowers shall not incur any
Indebtedness or other liabilities other than (i) the Obligations, (ii) operating
and equipment leases entered into in the ordinary course of Borrowers’ business,
(iii) tenant security deposits, (iv) non-delinquent, accrued but unpaid real
estate taxes and insurance premiums, (v) other trade payables in respect of
operating expenses incurred in the ordinary course, (vi) any indebtedness,
obligations or other liabilities (other than interest expense liability) in
respect of interest rate swap, collar, cap or similar agreements providing
interest rate protection and foreign currency exchange agreements (excepting,
however, any swap, collar, cap or similar agreement with Wells Fargo Bank as the
counterparty) and (vii) obligations in connection with posting a bond required
by a Governmental Authority in connection with the operation of one or more of
the Properties. Further, the sum of the liabilities referred to in clauses
(ii) and (v) shall at no time exceed an amount equal to (a) $250,000 per
Property, or (b) $1,000,000 in the aggregate for all Properties; provided, for
purposes of determining whether the foregoing thresholds have been exceeded,
only those liabilities referred to in clause (v) that have been outstanding for
more than thirty (30) days shall be included in such calculation.

9.14     SPECIAL REPRESENTATIONS, COVENANTS AND WAIVERS.

 

  (a) The parties hereto recognize and acknowledge that a Borrower may from time
to time have advanced to it under the Loan an aggregate principal amount in
excess of the borrowing that would otherwise be supported by real property
collateral encumbered under Security Documents. The Loan has been established in
the manner provided herein (and with the possible result referred to in the
foregoing sentence) at the express request of, and to accommodate the
administrative and operational requirements of, the Borrowers and Guarantor.
Specifically, the Loan might have been established to provide a limit on direct
borrowings by Borrowers consistent with the specific borrowing base limitations
imposed by real property collateral owned by such Borrowers, with additional
credit needs of such Borrowers in excess thereof being accommodated by
inter-company loans from Borrower(s) with excess borrowing capacity to such
other Borrowers requiring additional funds. However, for administrative and
operational reasons imposed by the Borrowers and Guarantor, as aforesaid, the
Loan has been established as provided herein, but with the intention, as
confirmed in subsection (b) below, that the Borrowers and Guarantor ultimately
share, among themselves repayment and/or reimbursement obligations under the
Loan to the same extent as if such borrowings had been made under the
alternative disbursement procedure described in the preceding sentence. In
addition, it is further recognized and acknowledged that (i) each Borrower and
Guarantor shall directly and indirectly benefit from the expansion of business
operations, as facilitated by the Loan, of each other Borrower, including,
without limitation, the present and future contracting for goods and services as
between the Borrowers and Guarantor in respect of their business operations, and
(ii) Administrative Agent and Lenders have no intention or obligation to track
the disbursement or use of Loan proceeds as between the various Borrower and
Guarantor entities.

 

  (b)

In connection with its joint and several obligations under the Loan Documents,
each Borrower waives: (i) any defense based upon any legal disability or other
defense of any other Borrower, or by reason of the cessation or limitation of
the liability of any other Borrower from any cause other than full payment of
all sums payable under the

 

37



--------------------------------------------------------------------------------

  Notes or any of the other Loan Documents; (ii) any defense based upon any lack
of authority of the officers, directors, partners or agents acting or purporting
to act on behalf of any Borrower or any principal thereof or any defect in the
formation of any Borrower or any such principal; (iii) any defense based upon
the application by any Borrower of the proceeds of the Loan for purposes other
than the purposes permitted under this Agreement or any other Loan Document;
(iv) any and all rights and defenses arising out of an election of remedies by
the Lenders; (v) any defense based upon Administrative Agent’s or any Lender’s
failure to disclose any information concerning any other Borrower’s financial
condition or any other circumstances bearing on any other Borrower’s ability to
pay all sums payable under the Notes or any of the other Loan Documents;
(vi) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects ore burdensome than that of a principal; (vii) any defense based upon
the Lenders’ election, in any proceeding instituted under the Federal Bankruptcy
Code, of the application of Section 1111(b)(2) of the Federal Bankruptcy Code or
any successor statute; (viii) any defense based upon, any borrowing or any grant
of a security interest under Section 364 of the Federal Bankruptcy Code;
(ix) any right of subrogation, any right to enforce any remedy which the Lenders
may have against any other Borrower and any right to participate in, or benefit
from, any security for the Notes or the other Loan Documents now or hereafter
held by the Lenders; and (x) the benefit of any statute of limitations affecting
the liability of each Borrower or the enforcement hereof. Each Borrower agrees
that the payment of all sums payable under the Notes or any of the other Loan
Documents or any part thereof or other act which tolls any statute of
limitations applicable to the Notes or other Loan Documents shall similarly
operate to toll the statute of limitations applicable to each Borrower’s
liability hereunder. Lenders may (A) apply security and direct the order or
manner of sale thereof as the Lenders in their sole discretion may determine;
(B) release, substitute or add any one or more endorsers of the Notes or
guarantors of Borrowers’ obligations under the Note or the other Loan Documents;
and (C) apply payments received by the Administrative Agent from Borrowers to
any obligations of Borrowers to the Lenders, in such order as the Administrative
Agent shall determine in its sole discretion. If all or any portion of the
obligations of any Borrowers are paid or performed, the obligations of each
other Borrower hereunder shall continue and shall remain in full force and
effect in the event that all or any part of such payment or performance is
avoided or recovered directly or indirectly from the Lenders as a preference,
fraudulent transfer or otherwise under the Bankruptcy Code or other similar
laws, irrespective of full payment and performance of all of the indebtedness
and obligations evidenced and secured by the Loan Documents. Each Borrower
acknowledges that: (a) the obligations under the Loan Documents are complex in
nature, (b) numerous possible defenses to the enforceability of these
obligations may presently exist and/or may arise hereafter, and (c) as part of
the Administrative Agent’s and Lenders’ consideration for entering into these
transactions, the Administrative Agent and Lenders have specifically bargained
for the waiver and relinquishment by each Borrower of all such defenses, and
each Borrower has had the opportunity to seek and receive legal advice from
skilled legal counsel in the area of financial transactions of the type
contemplated herein. Given all of the above, each Borrower does hereby represent
and confirm to Administrative Agent and each Lender that each Borrower is fully
informed regarding, and thoroughly understands: (i) the nature of all such
possible defenses, (ii) the circumstances under which such defenses may arise,
(iii) the benefits which such defenses might confer upon Borrower, and (iv) the
legal consequences to Borrower of waiving such defenses. Each Borrower
acknowledges that all of the informed waivers herein shall be fully enforceable
by the Administrative Agent and Lenders, and that Administrative Agent and
Lenders are induced to enter into this transaction in material reliance upon the
presumed full enforceability thereof.

 

38



--------------------------------------------------------------------------------

  (c) Without limiting subsection (b) above, and except as otherwise provided in
this Agreement, each Borrower hereby specifically waives presentment, demand,
protest and notice of any kind and without limiting the generality of the
foregoing or any provision of subsection (b) above, each Borrower further
expressly waives to the extent permitted by law any and all rights and defenses,
including, without limitation, any rights of subrogation, reimbursement,
indemnification and contribution, which might otherwise be available to such
Borrower

9.15     ENVIRONMENTAL INSURANCE PROCEEDS. Subject to the terms of the Security
Documents, Borrowers shall apply any proceeds received on account of
environmental insurance policies maintained by Borrowers which relate to one or
more of the Properties for remediation of the environmentally impaired Property
or Properties giving rise to the relevant insurance claim.

9.16     AMENDMENT OF CONSTITUENT DOCUMENTS. Except with Administrative Agent’s
prior written consent, which shall not be unreasonably withheld, no Borrower
shall amend its organizational documents (including, without limitation, as to
the admission of any new equity owner, directly or indirectly).

9.17     OWNERSHIP OF BORROWER.

 

  (a) Each Borrower shall be wholly owned, either directly or indirectly, by KBS
REIT. Notwithstanding anything stated to the contrary in this Agreement, the
Security Documents or in any of the other Loan Documents, any transfers of
equity interests or other interests in KBS REIT Properties II, LLC or in any of
the direct or indirect owners of KBS REIT Properties II, LLC shall not be
prohibited (and shall be expressly permitted) provided that KBS REIT continues
to own, either directly or indirectly, 100% of the ownership interests in each
Borrower and KBS REIT Properties II, LLC, and provided further, that KBS REIT
Properties II, LLC maintains a net worth (determined by subtracting Total
Liabilities from Gross Asset Value, each as defined in Exhibit I) of at least
$200,000,000 (excluding the Gross Asset Value and the Total Liabilities
Associated therewith of each of the Properties).

 

  (b) At all times during the term of the Loan, Peter Bren or Charles Schreiber
shall remain actively involved in the management of KBS REIT; provided, however,
that either or both Peter Bren and Charles Schreiber may be replaced by a
principal of any replacement asset manager approved pursuant to clause
(c) below.

 

  (c) At all times during the term of the Loan, Manager shall be the asset
manager for KBS REIT pursuant to the Management Agreement. Subject to
Administrative Agent’s prior written consent, which may be withheld in
Administrative Agent’s sole discretion, Manager may be replaced by another asset
manager; provided, if the replacement asset manager: (i) has financial
capability and management experience at least comparable to Manager; (ii) has
current assets under management of not less than 10,000,000 square feet of
properties similar to the Properties; (iii) has current asset management
agreements with at least five (5) other institutional investors; and (iv) is
currently a customer of the Wells Fargo Wholesale Bank Commercial Real Estate
Group in a borrowing capacity and in good standing, then Administrative Agent’s
consent to the replacement of Manager with such substitute manager shall not be
unreasonably withheld.

9.18     LIENS. Borrowers shall not directly or indirectly create, incur, assume
or permit to exist any Lien on or with respect to any Collateral, except
(A) Liens in favor of Administrative Agent securing the Obligations and
(B) Permitted Liens. Nothing contained in this Agreement or in any of the other
Loan Documents shall limit or impair the right of Borrowers’ constituent members
or partners (direct or indirect) to directly or indirectly create, incur, assume
or permit to exist any Indebtedness of, or any Lien upon any property of, such
member or partner.

 

39



--------------------------------------------------------------------------------

9.19     TRANSFERS OF COLLATERAL. Subject to Section 9.17, Borrowers shall not
transfer, directly or indirectly, all or any interest in any Property or the
Collateral.

9.20     ADDITIONAL REIT COVENANTS.

 

  (a) At Administrative Agent’s request, KBS REIT shall provide a schedule of
transactions entered into by KBS REIT (including any acquisition, disposition,
merger or asset purchase by KBS REIT or its Subsidiaries), the value of which
exceeds $100,000,000.

 

  (b) KBS REIT shall at all times operate in conformity with the requirements
for qualification as a real estate investment trust pursuant to Section 856 of
the Internal Revenue Code.

9.21     TERMINATION PAYMENTS.

 

  (a) If a Borrower receives any sums in consideration of any termination (or
the release or discharge of any lessee) modification or amendment of any Lease
(any such funds, a “Termination Payment”), then, provided a Default has not
occurred which is continuing, if such Termination Payment is less than the
lesser of (i) $200,000 and (ii) one fifth of one percent (0.20%) of the
Aggregate Commitment (which amount shall in no event be less than $40,000) (the
“Termination Payment Cap”), then such Termination Payment may be retained by the
Borrower (provided, in no event shall Borrowers be permitted to retain an
aggregate amount (i.e., the sum of all Termination Payments being held by
Borrowers pursuant to the foregoing at any one time) in excess of the lesser of
$650,000 or sixty-five hundredths of one percent (0.65%) of the Aggregate
Commitment (the “Maximum Termination Reserve Amount”)). Any Termination Payments
retained by a Borrower may be used by such Borrower only for costs incurred by
such Borrower in re-tenanting the space on account of which the Termination
Payment was made; provided, however, that so long as a Default has not occurred
hereunder which is continuing, such Borrower shall also be permitted to
distribute a portion of such Termination Payment to its members, on a monthly
basis, equal to the monthly base rent that would have been paid by the tenant
that made the Termination Payment.

 

  (b)

If a Borrower receives a Termination Payment in an amount which exceeds the
Termination Payment Cap or if Borrowers would then be holding an amount in
excess of the Maximum Termination Reserve Amount in the aggregate, then (i) the
entire amount of the Termination Payment which is greater than the Termination
Payment Cap (i.e., not only the portion of such Termination Payment that exceeds
the Termination Payment Cap) and (ii) the entire amount of any Termination
Payment that would cause the sum of all Termination Payments being held by
Borrowers to exceed the Maximum Termination Reserve Amount (i.e., not only the
portion of such Termination Payment that would cause the sum of all Termination
Payments then held by Borrowers to exceed the Maximum Termination Reserve
Amount) shall, without duplication, be promptly delivered by Borrowers to
Administrative Agent to be held in a blocked and pledged cash collateral
account. Thereafter, provided (x) no Default has occurred and is continuing
hereunder, (y) the Committed Loan Constant is not less than thirteen percent
(13%) and (z) the Loan Constant is not less than the Minimum Applicable Loan
Constant, Administrative Agent shall, at Borrowers’ request, (1) disburse funds
from the cash collateral account to Borrowers to cover Administrative
Agent-approved re-tenanting costs with respect to the relevant Property, subject
to such reasonable conditions on disbursement as Administrative Agent may impose
and (2) disburse to Borrowers, from the cash collateral account, an amount equal
to the monthly base rent that would have been paid by the tenant(s) that made
the Termination Payment(s). If, however, at any time Borrowers are in compliance
with clause (x) above, but not either or both of (y) and (z), then at such

 

40



--------------------------------------------------------------------------------

  time, Borrowers shall continue to have the right to receive disbursements
pursuant clause (1) above, but not pursuant to clause (2).

 

  (c) Notwithstanding the foregoing subsection (b), the amount of an Termination
Payment which exceeds the lesser of (i) $1,500,000 and (ii) and one and one half
percent (1.5%) of the Aggregate Commitment, shall be held in the cash collateral
account by Administrative Agent and shall not be available until the affected
space is re-leased (which for purposes hereof shall mean the affected space is
not less than 95% leased). Following the re-leasing of the affected space, any
sums held by Administrative Agent pursuant to previous sentence shall, at
Borrowers’ request, be disbursed to Borrowers, provided, (i) no Default has
occurred and is continuing, (ii) the Committed Loan Constant is not less than
thirteen percent (13%) and (iii) the Loan Constant is not less than the Minimum
Applicable Loan Constant. In addition, the portion of any Termination Payment(s)
that would cause the sum of all Termination Payments then held by Administrative
Agent to exceed the lesser of (i) $4,000,000 and (ii) four percent (4%) of the
Aggregate Commitment, shall be held in the cash collateral account by
Administrative Agent and shall not be available for disbursement until both
(x) the space on account of which the Termination Payment(s) causing the sum of
all then-held Termination Payments to exceed the lesser of (1) $4,000,000 and
(2) four percent (4%) of the Aggregate Commitment, has been re-leased (which for
purposes hereof shall mean the affected space is not less than 95% leased) and
(y) the aggregate amount of all Termination Payments remaining in the cash
collateral account is less than the lesser of $4,000,000 and four percent
(4%) of the Aggregate Commitment.

 

  (d) Notwithstanding anything to the contrary in this Section 9.21, after the
affected space at the relevant Property has been re-leased (which for purposes
hereof shall mean the affected space is not less than 95% leased) and is
occupied by tenants in possession and paying rent, and provided (i) no Default
has occurred and is continuing, (ii) the Committed Loan Constant is not less
than thirteen percent (13%) and (iii) the Loan Constant is not less than the
Minimum Applicable Loan Constant, any balance remaining in such cash collateral
account which relates to such affected space shall, at Borrowers’ request, be
disbursed to Borrowers.

 

  (e) Notwithstanding anything to the contrary in this Section 9.21, Borrowers
may elect at any time to cause funds on deposit in the cash collateral account
to be applied in reduction of the outstanding principal amount of the Loan;
provided, any amounts repaid pursuant to the foregoing shall permanently reduce
the Aggregate Commitment by a like amount, and Borrowers shall be required to
pay any Exit Fee and/or Fixed Rate Price Adjustment with respect thereto (as
applicable).

 

  (f) For purposes of calculating Committed Loan Constant pursuant to this
Section 9.21, Gross Rental Income (as an input for calculating Gross Operating
Income and subsequently Net Operating Income) shall not include any rental
income received on account of any lease that has terminated as of the date of
calculation.

ARTICLE 10. REPORTING COVENANTS

Borrowers covenant and agree that, on and after the date hereof, until payment
in full of all of the Obligations, and termination of this Agreement:

10.1     FINANCIAL STATEMENTS AND OTHER FINANCIAL AND OPERATING INFORMATION
(BORROWERS). Borrowers shall maintain or cause to be maintained a system of
accounting established and administered in accordance with sound business
practices and consistent with past practice to permit preparation of quarterly
and, to the extent applicable, annual financial statements, each in conformity
with GAAP, and each of the financial statements described below shall be

 

41



--------------------------------------------------------------------------------

prepared for Borrowers from such system and records. Borrowers shall deliver or
cause to be delivered to Administrative Agent:

 

  (a) Operating Statements and Operating Results. As soon as practicable, and in
any event within forty-five (45) days after the end of the each Fiscal Quarter
commencing with the Fiscal Quarter ending June 30, 2010, quarterly operating
statements, in such form as may be approved by Administrative Agent from time to
time, which operating statements shall include actual quarterly and year-to-date
net operating income and net cash flow results, rent rolls (on Borrowers’
detailed form of rent roll), current and prospective lease status reports and
occupancy summaries in the form customarily generated by Borrowers for the
Properties dated as of the last day of such Fiscal Quarter, in form and
substance satisfactory to Administrative Agent, certified on behalf of the
applicable Borrower by such Borrower’s advisor’s portfolio account controller.
In addition, as soon as practicable, and in any event within forty-five
(45) days after the end of the fourth Fiscal Quarter, a year-end operating
statement, in such form as may be approved by Administrative Agent from time to
time (collectively with the quarterly statements, the “Operating Statements”).

 

  (b) Quarterly Financial Statements. As soon as practicable, and in any event
within forty-five (45) days after the end of each Fiscal Quarter, (i) balance
sheets, statements of operations and statements of cash flow for Borrowers
(collectively, “Financial Statements”), and (ii) a Borrowers’ Certificate in the
form of Exhibit I or otherwise in form and substance satisfactory to
Administrative Agent, in each case certified on behalf of the applicable
Borrower by such Borrower’s advisor’s portfolio account controller.

 

  (c) Borrowers’ Certificate.

 

  (i) Together with each delivery of any Operating Statement or Financial
Statement pursuant to subsections (a) and (b) above, a Borrowers’ Certificate
(the “Borrowers’ Certificate”), stating that the individual who is the signatory
thereto (which individual shall be the account controller of KBS REIT) has
reviewed, or caused under his or her supervision to be reviewed, the terms of
this Agreement and the other principal Loan Documents, and has made, or caused
to be made under his or her supervision, a review in reasonable detail of the
transactions and condition of the applicable Borrower during the accounting
period covered by such Operating Statements or Financial Statements, and that
such review has not disclosed the existence during or at the end of such
accounting period, and that the signer does not have knowledge of the existence
as of the date of the applicable Borrowers’ Certificate, of any condition or
event which constitutes a Default or Potential Default, or, if any such
condition or event existed or exists, specifying the nature and period of
existence thereof and what action has been taken, is being taken and is proposed
to be taken with respect thereto.

 

  (ii)

Together with each delivery of any Operating Statement or Financial Statement
pursuant to subsections (a) and (b) above with respect to the last Fiscal
Quarter of any Fiscal Year, a Borrowers’ Certificate, stating that the
individual who is the signatory thereto (which individual shall be the account
controller of KBS REIT) has reviewed, or caused under his or her supervision to
be reviewed, the terms of this Agreement and the other principal Loan Documents,
and has made, or caused to be made under his or her supervision, a review in
reasonable detail of the transactions and condition of the applicable Borrower
during the Fiscal Year then most recently ended, and that such review has not
disclosed

 

42



--------------------------------------------------------------------------------

  the existence during or at the end of such Fiscal Year, and that the signer
does not have knowledge of the existence as of the date of the applicable
Borrowers’ Certificate, of any condition or event which constitutes a Default or
Potential Default, or, if any such condition or event existed or exists,
specifying the nature and period of existence thereof and what action has been
taken, is being taken and is proposed to be taken with respect thereto.

 

  (iii) Each Borrowers’ Certificate referenced in subsections (i) and (ii) above
shall also (A) contain a certification by the individual who is the signatory
thereto that the applicable Borrower is in compliance with all covenants
contained herein, (B) shall provide a schedule of contingent liabilities of
Borrowers consisting of letters of credit and guaranties of debt, together with
a listing of contingent liabilities arising from trade payables that have been
outstanding for more than thirty (30) days and equipment leases if such
contingent liabilities arising from trade payables outstanding for more than
thirty (30) days and operating and equipment leases exceed, on a per Property
basis, or in the aggregate, the amount permitted under Section 9.13 and
(C) shall contain a calculation of the Loan Constant.

 

  (d) Budgets. Not later than February 28 of each Fiscal Year, annual operating
and capital budgets for the Property for such Fiscal Year, prepared on an fiscal
basis, in such form as may be approved by Administrative Agent from time to
time, together with all supporting details reasonably requested by
Administrative Agent, and certified, under a Borrowers’ Certificate, as being
based upon such Borrower’s reasonable good faith estimates, upon information and
assumptions at the time.

 

  (e) Knowledge of Default. Promptly upon a Borrower obtaining knowledge (i) of
any condition or event which constitutes a Default or Potential Default, or
becoming aware that any Administrative Agent has given notice or taken any other
action with respect to a claimed Default or Potential Default or (ii) of any
condition or event which has a Material Adverse Effect, a Borrowers’ Certificate
specifying the nature and period of existence of any such condition or event, or
specifying the notice given or action taken by Administrative Agent and the
nature of such claimed Default, Potential Default, event or condition, and what
action the applicable Borrower has taken, is taking and proposes to take with
respect thereto.

 

  (f) Litigation, Arbitration or Government Investigation. Promptly upon a
Borrower obtaining knowledge of (i) the institution of, or written threat of,
any material Proceeding against or affecting such Borrower or the Property not
previously disclosed in writing by such Borrower to Administrative Agent
pursuant to this Section 10.1(f), including any eminent domain or other
condemnation proceedings affecting the Property, or (ii) any material
development in any Proceeding already disclosed, which, in either case, has a
Material Adverse Effect, a notice thereof to Administrative Agent and such other
information as may be reasonably available to it to enable Administrative Agent
and its counsel to evaluate such matters.

 

  (g) ERISA Matters. As soon as possible, and in any event within thirty
(30) days after a Borrower knows or has reason to know that such Borrower or any
of its ERISA Affiliates has or is likely to incur any liability with respect to
any Benefit Plan, or any withdrawal liability with respect to any Multiemployer
Plan, which would have a Material Adverse Effect, a written statement of the
chief financial officer of the applicable Borrower describing such occurrence
and the action, if any, which such Borrower or any ERISA Affiliate of such
Borrower has taken, is taking or proposes to take, with respect thereto, and,
when known, any action taken or threatened by the IRS, the DOL or the PBGC with
respect thereto.

 

43



--------------------------------------------------------------------------------

  (h) Other Information. Such other information, reports, contracts, schedules,
lists, documents, agreements and instruments in the possession or under the
control of Borrowers with respect to (i) the Properties, (ii) any material
change in any Borrower’s investment, finance or operating policies, or (iii) any
Borrower’s business, condition (financial or otherwise), operations,
performance, properties or prospects as Administrative Agent may from time to
time reasonably request, including, without limitation, annual information with
respect to cash flow projections, budgets, operating statements (current year
and immediately preceding year), rent rolls, lease expiration reports and
leasing status reports. Provided that Administrative Agent gives the applicable
Borrower reasonable prior notice and an opportunity to participate, Borrowers
hereby authorize Administrative Agent to communicate with the Accountants and
authorizes the Accountants to disclose to Administrative Agent any and all
financial statements and other information of any kind, including copies of any
management letter or the substance of any oral information, that such
accountants may have with respect to the Collateral or any Borrower’s condition
(financial or otherwise), operations, properties, performance and prospects.
Concurrently therewith, Administrative Agent will notify the applicable Borrower
of any such communication. At Administrative Agent’s request, the applicable
Borrower shall deliver a letter addressed to the Accountants instructing them to
disclose such information in compliance with this Section 10.1(h).

 

  (i) Accountant Reports. (1) If at any time any Borrower causes audited
financial statements to be prepared with respect to any Fiscal Year, then,
within ten (10) Business Days after receipt thereof from the Accountants: copies
of such audited financial statements, together with all reports prepared by the
Accountants and submitted to such Borrower in connection therewith, including
the comment letter submitted by the Accountants in connection with such audit;
and (2) copies of all reports prepared by the Accountants and submitted to such
Borrower in connection with any other annual, interim or special audit or review
of the financial statements or practices of such Borrower.

10.2     FINANCIAL STATEMENTS AND OTHER FINANCIAL AND OPERATING INFORMATION (KBS
REIT). Borrowers shall deliver, or cause KBS REIT to deliver, to Administrative
Agent:

 

  (a) Quarterly Financial Statements. As soon as practicable, and in any event
within forty-five (45) days after the end of each fiscal quarter (however, 90
days after the end of the fourth fiscal quarter), balance sheets, statements of
operations and statements of cash flow and statements of retained earnings for
KBS REIT (all on a consolidated basis), certified on behalf of KBS REIT by the
controller of KBS REIT.

 

  (b) Additional Reporting. Upon Administrative Agent’s request therefor, any
additional financial information prepared by or for KBS REIT, including
reporting relating to individual real estate assets owned by KBS REIT,
including, without limitation, property cash flow projections, property budgets,
operating statements and leasing status reports.

10.3     ENVIRONMENTAL NOTICES. Borrowers shall notify Administrative Agent, in
writing, as soon as practicable, and in any event within ten (10) days after
Borrowers’ learning thereof, of any: (a) written notice or claim to the effect
that a Borrower is or may be liable to any Person as a result of any material
Release or threatened Release of any Contaminant into the environment;
(b) written notice that Borrower is subject to investigation by any Governmental
Authority evaluating whether any Remedial Action is needed to respond to the
Release or threatened Release of any Contaminant into the environment;
(c) written notice that any Property is subject to an Environmental Lien;
(d) written notice of violation to Borrower or awareness of a condition which
might reasonably result in a notice of violation of any Environmental Laws by a
Borrower; (e) commencement or written threat of any Proceeding alleging a
violation of any Environmental Laws by a Borrower or with respect to a Property;
or (f) written notice from

 

44



--------------------------------------------------------------------------------

a Governmental Authority of any changes to any existing Environmental Laws that
will have a Material Adverse Effect.

10.4     CONFIDENTIALITY. Confidential information obtained by Administrative
Agent pursuant to this Agreement or in connection with the Loan shall not be
disseminated by Administrative Agent and shall not be disclosed to third parties
except to regulators, taxing authorities and other governmental agencies having
jurisdiction over Administrative Agent or otherwise in response to Requirements
of Law, to Administrative Agent’s auditors and legal counsel and in connection
with regulatory, administrative and judicial proceedings as necessary or
relevant including enforcement proceedings relating to the Loan Documents, and
to any prospective assignee of or participant in Administrative Agent’s interest
under this Agreement or any prospective purchaser of the assets or a controlling
interest in Administrative Agent, provided that such prospective assignee,
participant or purchaser first agrees to be bound by the provisions of this
Section 10.4. In connection with disclosures of confidential information to any
non-governmental third-party, Administrative Agent shall, to the extent feasible
and permitted, give prior notice of such request to the applicable Borrower;
however, Administrative Agent shall incur no liability to Borrowers for failure
to do so. For purposes hereof, “confidential information” shall mean all
nonpublic information obtained by Administrative Agent, unless and until such
information becomes publicly known, other than as a result of unauthorized
disclosure by Administrative Agent of such information.

ARTICLE 11. DEFAULTS AND REMEDIES

11.1     DEFAULT. The occurrence of any one or more of the following shall
constitute an event of default (“Default”) under this Agreement and the other
Loan Documents:

 

  (a) Failure to Make Payments When Due. Borrowers shall fail to pay (i) any
amount due on the Maturity Date, (ii) any principal when due, or (iii) any
interest on the Loan (or any fee or other amount payable under the Fee Letter or
any Loan Documents) within five (5) days after the date such interest, fee or
other amount first became due.

 

  (b) Distributions; Additional Indebtedness. Any Borrower shall breach either
covenant set forth in Sections 9.12 and 9.13.

 

  (c) Loan Constant. Borrowers shall fail to comply with the terms set forth in
Section 8.1; provided, if Borrowers’ non-compliance results from its failure to
make any payment or deposit required by Section 8.1, such failure shall not
constitute a Default until the date which is five (5) days after such payment or
deposit became due.

 

  (d) Other Defaults. Borrowers shall fail duly and punctually to perform or
observe any agreement, covenant or obligation binding on Borrowers under this
Agreement or under any of the other Loan Documents (other than as described in
any other provision of this Section 11.1), and (with respect to agreements,
covenants or obligations for which no time period for performance is otherwise
provided and for which cure is possible), such failure shall continue for
fifteen (15) days after the earlier of (i) the date as of which the applicable
Borrower had actual knowledge of such failure, and (ii) the date on which
Administrative Agent gives the applicable Borrower notice of such failure (or,
in either such case, such lesser period of time as is mandated by applicable
Requirements of Law); provided, however, if such failure is not capable of cure
within such fifteen (15) day period, but is capable of cure and the grant of
additional time to cure would not result in a Material Adverse Effect, then if
such Borrower promptly undertakes action to cure such failure and thereafter
diligently prosecutes such cure to completion within ninety (90) days after the
earlier of the two dates described in the preceding clauses (i) and (ii), then
Borrowers shall not be in default hereunder.

 

  (e)

Breach of Representation or Warranty. Any representation or warranty made or
deemed made by Borrowers to Administrative Agent or Lenders herein or in any of
the other Loan Documents or in any statement, certificate or financial
statements at

 

45



--------------------------------------------------------------------------------

  any time given by Borrowers pursuant to any of the Loan Documents shall be
false or misleading in any material respect on the date as of which made.

 

  (f) Involuntary Bankruptcy; Appointment of Receiver, Etc.

 

  (i) An involuntary case shall be commenced against any Borrower and the
petition shall not be dismissed within sixty (60) days after commencement of the
case, or a court having jurisdiction shall enter a decree or order for relief in
respect of any such Person in an involuntary case, under any applicable
bankruptcy, insolvency or other similar law now or hereinafter in effect; or any
other similar relief shall be granted under any applicable federal, state or
foreign law; or

 

  (ii) A decree or order of a court (or courts) having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Borrower, or over all
or a substantial part of the property of any such Person, shall be entered; or
an interim receiver, trustee or other custodian of any such Person or of all or
a substantial part of the property of any such Person, shall be appointed or a
warrant of attachment, execution or similar process against any substantial part
of the property of any such Person, shall be issued and any such event shall not
be stayed, vacated, dismissed, bonded or discharged within sixty (60) days of
entry, appointment or issuance.

 

  (g) Voluntary Bankruptcy; Appointment of Receiver, Etc. Any Borrower shall
have an order for relief entered with respect to it or commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking of
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; any such Person shall make any assignment for the benefit
of creditors or shall be unable or fail, or admit in writing its inability, to
pay its debts as such debts become due; or any member, shareholder or manager of
any Borrower adopts any resolution or otherwise authorizes any action to approve
any of the foregoing.

 

  (h) Judgments and Attachments. Any money judgment (other than a money judgment
covered by insurance but only if the insurer has admitted liability with respect
to such money judgment), writ or warrant of attachment, or similar process
involving in any case an amount in excess of One Million Dollars ($1,000,000)
shall be entered or filed against any Borrower or its assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days.

 

  (i) Dissolution. Any order, judgment or decree shall be entered against any
Borrower decreeing its involuntary dissolution or split up and such order shall
remain undischarged and unstayed for a period in excess of thirty (30) days; or
any Borrower shall otherwise dissolve or cease to exist.

 

  (j)

Loan Documents; Failure of Security. If for any reason any Loan Document shall
cease to be in full force and effect or any Lien intended to be created thereby
shall cease to be or is not valid or perfected; or any Lien in favor of
Administrative Agent contemplated by this Agreement or any Loan Document shall,
at any time, be invalidated or otherwise cease to be in full force and effect;
or any such Lien or any Obligation shall be subordinated or shall not have the
priority contemplated by this Agreement or the Loan Documents for any reason,
and, in the case of any of the

 

46



--------------------------------------------------------------------------------

  foregoing, such condition or event shall continue for fifteen (15) days after
the applicable Borrower knew of such condition or event.

 

  (k) ERISA Liabilities. Any Termination Event occurs which will or is
reasonably likely to subject any Borrower to a liability which Administrative
Agent reasonably determines will have a Material Adverse Effect, or the plan
administrator of any Benefit Plan applies for approval under Section 412(d) of
the Internal Revenue Code for a waiver of the minimum funding standards of
Section 412(a) of the Internal Revenue Code and Lender reasonably determines
that the business hardship upon which the Section 412(d) waiver was based will
or would reasonably be anticipated to subject any Borrower to a liability which
Administrative Agent determines will have a Material Adverse Effect. All
capitalized terms used in this Section 11.1(k) and not otherwise defined herein
shall have the meanings given to them in the Employee Retirement Security Act.

 

  (l) Environmental Liabilities. Any Borrower becomes subject to any Liabilities
and Costs, which Administrative Agent reasonably deems to have a Material
Adverse Effect, arising out of or related to (i) the Release or threatened
Release at the Property of any Contaminant into the environment, or any Remedial
Action in response thereto, or (ii) any violation of any Environmental Laws.

 

  (m) Solvency; Material Adverse Change. Any Borrower shall cease to be Solvent,
or there shall have occurred any event or circumstance having a Material Adverse
Effect.

 

  (n) Interest Rate Management Agreement. Any Borrower shall default (beyond the
expiration of any applicable notice and cure period) under any swap, cap,
collar, or any other rate management agreement entered into with Wells Fargo
Bank, National Association.

 

  (o) Obligations of Guarantor. A default by Guarantor beyond any applicable
notice and cure period under the Limited Guaranty executed by Guarantor in favor
of Administrative Agent.

A Default shall be deemed “continuing” until cured or waived in writing in
accordance with Section 13.12.

11.2     ACCELERATION UPON DEFAULT; REMEDIES. Upon the occurrence of any Default
specified in this Article 11, Requisite Lenders may, at their sole option,
declare all sums owing to Lenders under the Notes, this Agreement and the other
Loan Documents immediately due and payable. Upon such acceleration,
Administrative Agent may, in addition to all other remedies permitted under this
Agreement and the other Loan Documents and at law or equity, apply any sums in
any account pledged by Borrowers as collateral for the Loan to the sums owing
under the Loan Documents and any and all obligations of Lender to fund further
disbursements under the Loan (if any) shall terminate.

11.3     DISBURSEMENTS TO THIRD PARTIES. Upon the occurrence of a Default
occasioned by Borrowers’ failure to pay money to a third party as required by
this Agreement, Administrative Agent may but shall not be obligated to make such
payment from the Loan proceeds or other funds of Lenders. If such payment is
made from proceeds of the Loan, Borrowers shall immediately deposit with
Administrative Agent, upon written demand, an amount equal to such payment. If
such payment is made from funds of Lenders, Borrowers shall immediately repay
such funds upon written demand of Administrative Agent. In either case, the
Default with respect to which any such payment has been made by Administrative
Agent or Lenders shall not be deemed cured until such deposit or repayment (as
the case may be) has been made by Borrowers to Administrative Agent.

11.4     REPAYMENT OF FUNDS ADVANCED. Any funds expended by Administrative Agent
or any Lender in the exercise of its rights or remedies under this Agreement and
the other Loan Documents

 

47



--------------------------------------------------------------------------------

shall be payable to Administrative Agent upon demand, together with interest at
the rate applicable to the principal balance of the Loan from the date the funds
were expended.

11.5     RIGHTS CUMULATIVE, NO WAIVER. All Administrative Agent’s and Lenders’
rights and remedies provided in this Agreement and the other Loan Documents,
together with those granted by law or at equity, are cumulative and may be
exercised by Administrative Agent at any time. Administrative Agent’s exercise
of any right or remedy shall not constitute a cure of any Default unless all
sums then due and payable to Lenders under the Loan Documents are repaid and
Borrowers have cured all other Defaults. No waiver shall be implied from any
failure of Administrative Agent to take, or any delay by Administrative Agent in
taking, action concerning any Default or failure of condition under the Loan
Documents, or from any previous waiver of any similar or unrelated Default or
failure of condition. Any waiver or approval under any of the Loan Documents
must be in writing and shall be limited to its specific terms.

ARTICLE 12. THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS

The following provisions of this Article 12 shall govern the relationship of the
Administrative Agent and Lenders and Borrower shall have no obligations
hereunder:

12.1     APPOINTMENT AND AUTHORIZATION.

 

  (a) Each Lender hereby irrevocably appoints and authorizes the Administrative
Agent to take such action as contractual representative on such Lender’s behalf
and to exercise such powers under this Agreement, the other Loan Documents and
Other Related Documents as are specifically delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Administrative Agent to enter into the Loan Documents
and Other Related Documents for the benefit of the Lenders.

 

  (b) Each Lender hereby agrees that, except as otherwise set forth herein, any
action taken by the Requisite Lenders in accordance with the provisions of this
Agreement, the Loan Documents or the Other Related Documents, and the exercise
by the Requisite Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Lenders.

 

  (c) Nothing herein shall be construed to deem the Administrative Agent a
trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Administrative
Agent”, “Agent”, “agent” and similar terms in the Loan Documents or Other
Related Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

  (d) The Administrative Agent shall deliver to each Lender, promptly upon
receipt thereof by the Administrative Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article 10. The Administrative Agent will also
furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrowers, any Loan Party or
any other Affiliate of the Borrowers, pursuant to this Agreement or any other
Loan Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document.

 

48



--------------------------------------------------------------------------------

  (e) As to any matters not expressly provided for by the Loan Documents and
Other Related Documents (including, without limitation, enforcement or
collection of any of Borrowers’ obligations hereunder), Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the obligations of Borrowers; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Requirements of Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Potential Default or Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement, the other Loan
Documents, or the Other Related Documents in accordance with the instructions of
the Requisite Lenders, or where applicable, all the Lenders.

12.2     WELLS FARGO AS LENDER. Wells Fargo, as a Lender, shall have the same
rights and powers under this Agreement and any other Loan Document as any other
Lender and may exercise the same as though it were not the Administrative Agent;
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include Wells Fargo in each case in its individual capacity. Wells Fargo and its
affiliates may each accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, act as trustee under indentures of, serve as
financial advisor to, and generally engage in any kind of business with the
Borrowers, any other Loan Party or any other affiliate thereof as if it were any
other bank and without any duty to account therefor to the other Lenders.
Further, the Administrative Agent and any affiliate may accept fees and other
consideration from the Borrowers for services in connection with this Agreement
and otherwise without having to account for the same to the other Lenders. The
Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
affiliates may receive information regarding the Borrowers, other loan parties,
other subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.

12.3     LOAN DISBURSEMENTS.

 

  (a)

On the Effective Date, each Lender shall make available to Administrative Agent
(or the funding bank or entity designated by Administrative Agent), the amount
of such Lender’s Pro Rata Share of the Loan in immediately available funds not
later than the times designated in Section 12.3(b). Unless Administrative Agent
shall have been notified by any Lender not later than the close of business (San
Francisco time) on the Business Day immediately preceding the Effective Date in
respect of any disbursement that such Lender does not intend to make available
to Administrative Agent such Lender’s Pro Rata Share of such disbursement,
Administrative Agent may assume that such Lender shall make such amount
available to Administrative Agent. If any Lender does not notify Administrative
Agent of its intention not to make available its Pro Rata Share of such
disbursement as described above, but does not for any reason make available to
Administrative Agent such Lender’s Pro Rata Share of such disbursement, such
Lender shall pay to Administrative Agent forthwith on demand such amount,
together with interest thereon at the Federal Funds Rate. In any case where a
Lender does not for any reason make available to Administrative Agent such
Lender’s Pro Rata Share of such disbursement, Administrative Agent, in its sole
discretion, may, but shall not be obligated to, fund to Borrowers such

 

49



--------------------------------------------------------------------------------

  Lender’s Pro Rata Share of such disbursement. If Administrative Agent funds to
Borrowers such Lender’s Pro Rata Share of such disbursement and if such Lender
subsequently pays to Administrative Agent such corresponding amount, such amount
so paid shall constitute such Lender’s Pro Rata Share of such disbursement.
Nothing in this Section 12.3(a) shall alter the respective rights and
obligations of the parties hereunder in respect of a Defaulting Lender or a
Non-Pro Rata Advance.

 

  (b) Requests by Administrative Agent for funding by Lenders of disbursements
will be made by telecopy. Each Lender shall make the amount of its disbursement
available to Administrative Agent in Dollars and in immediately available funds,
to such bank and account, in El Segundo, California (to such bank and account in
such other place) as Administrative Agent may designate, not later than 9:00
A.M. (San Francisco time) on the date designated by Administrative Agent with
respect to such disbursement, which date shall be not earlier than three
(3) Business Days following Lender’s receipt of Administrative Agent’s request.

 

  (c) Nothing in this Section 12.3 shall be deemed to relieve any Lender of its
obligation hereunder to make its Pro Rata Share of disbursements on the date
designated by Administrative Agent, nor shall Administrative Agent or any Lender
be responsible for the failure of any other Lender to perform its obligations to
make any disbursement hereunder, and the Commitment of any Lender shall not be
increased or decreased as a result of the failure by any other Lender to perform
its obligation to make a disbursement.

12.4     DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING LENDERS.

 

  (a) Subject to Section 12.4(b) below, payments actually received by
Administrative Agent for the account of Lenders shall be paid to them promptly
after receipt thereof by Administrative Agent, but in any event within two
(2) Business Days, provided that Administrative Agent shall pay to Lenders
interest thereon, at the lesser of (i) the Federal Funds Rate and (ii) the rate
of interest applicable to the Loan, from the Business Day following receipt of
such funds by Administrative Agent until such funds are paid in immediately
available funds to Lenders. All payments of principal, interest, and other
payments under the Loan Documents or Other Related Documents shall be allocated
among such of Lenders as are entitled thereto, in proportion to their respective
Pro Rata Shares in the Loan or otherwise as provided herein or as separately
agreed by Administrative Agent and any Lender. Administrative Agent shall
promptly distribute, but in any event within two (2) Business Days, to each
Lender at its primary address set forth on the appropriate signature page hereof
or on the Assignment and Assumption Agreement, or at such other address as a
Lender may request in writing, such funds as it may be entitled to receive,
provided that Administrative Agent shall in any event not be bound to inquire
into or determine the validity, scope or priority of any interest or entitlement
of any Lender and may suspend all payments and seek appropriate relief
(including, without limitation, instructions from Requisite Lenders or all
Lenders, as applicable, or an action in the nature of interpleader) in the event
of any doubt or dispute as to any apportionment or distribution contemplated
hereby. The order of priority herein is set forth solely to determine the rights
and priorities of Lenders as among themselves and may at any time or from time
to time be changed by Lenders as they may elect, in writing in accordance with
this Agreement, without necessity of notice to or consent of or approval by
Borrowers or any other Person. All payments or other sums received by
Administrative Agent for the account of Lenders shall not constitute property or
assets of the Administrative Agent and shall be held by Administrative Agent,
solely in its capacity as agent for itself and the other Lenders, subject to the
Loan Documents and the Other Related Documents.

 

50



--------------------------------------------------------------------------------

  (b) Notwithstanding any provision hereof to the contrary, until such time as a
Defaulting Lender has funded its Pro Rata Share of a Protective Advance or prior
Loan disbursements which was previously a Non-Pro Rata Advance, or all other
Lenders have received payment in full (whether by repayment or prepayment) of
the amounts due in respect of such Non-Pro Rata Advance, all of the indebtedness
and obligations owing to such Defaulting Lender hereunder shall be subordinated
in right of payment, as provided in the following sentence, to the prior payment
in full of all principal, interest and fees in respect of all Non-Pro Rata
Advances in which the Defaulting Lender has not funded its Pro Rata Share (such
principal, interest and fees being referred to as “Senior Loans”). All amounts
paid by Borrowers and otherwise due to be applied to the indebtedness and
obligations owing to the Defaulting Lender pursuant to the terms hereof shall be
distributed by Administrative Agent to the other Lenders in accordance with
their respective Pro Rata Shares of the Loan (recalculated for purposes hereof
to exclude the Defaulting Lender’s Pro Rata Share of the Loan), until all Senior
Loans have been paid in full. This provision governs only the relationship among
Administrative Agent, each Defaulting Lender, and the other Lenders; nothing
hereunder shall limit the obligations of Borrowers under this Agreement. The
provisions of this section shall apply and be effective regardless of whether a
Default occurs and is then continuing, and notwithstanding (a) any other
provision of this Agreement to the contrary, (b) any instruction of Borrowers as
to its desired application of payments or (c) the suspension of such Defaulting
Lender’s right to vote on matters which are subject to the consent or approval
of Requisite Lenders or all Lenders. Administrative Agent shall be entitled to
(i) withhold or setoff, and to apply to the payment of the defaulted amount and
any related interest, any amounts to be paid to such Defaulting Lender under
this Agreement, and (ii) bring an action or suit against such Defaulting Lender
in a court of competent jurisdiction to recover the defaulted amount and any
related interest. In addition, the Defaulting Lender shall indemnify, defend and
hold Administrative Agent and each of the other Lenders harmless from and
against any and all liabilities and costs, plus interest thereon at the Default
Rate as set forth in the Notes, which they may sustain or incur by reason of or
as a direct consequence of the Defaulting Lender’s failure or refusal to perform
its obligations under this Agreement.

12.5     PRO RATA TREATMENT. Except to the extent otherwise provided herein:
(a) each borrowing from Lenders shall be made from the Lenders, each payment of
the fees shall be made for the account of the Lenders, and each termination or
reduction of the amount of the Commitments pursuant to this Agreement shall be
applied to the respective Commitments of the Lenders, pro rata according to the
amounts of their respective Commitments; (b) each payment or prepayment of
principal of the Loan by the Borrowers shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loan held by them, provided that if immediately prior to giving effect to
any such payment in respect of the Loan the outstanding principal amount of the
Loan shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time the Loan was made, then such
payment shall be applied to the Loan in such manner as shall result, as nearly
as is practicable, in the outstanding principal amount of the Loan being held by
the Lenders pro rata in accordance with their respective Commitments; and
(c) each payment of interest on the Loan by the Borrowers shall be made for the
account of the Lenders pro rata in accordance with the amounts of interest on
the Loan then due and payable to the respective Lenders.

12.6     SHARING OF PAYMENTS, ETC. Lenders agree among themselves that (i) with
respect to all amounts received by them which are applicable to the payment of
the obligations of Borrowers or Guarantor under the Loan, equitable adjustment
will be made so that, in effect, all such amounts will be shared among them
ratably in accordance with their Pro Rata Shares in the Loan, whether received
by voluntary payment, by counterclaim or cross action or by the enforcement of
any or all of such obligations, (ii) if any of them shall by voluntary payment
or by the exercise of any right of counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of such obligations held by it which is
greater than its Pro Rata Share in the Loan of the payments on account of such
obligations, the one

 

51



--------------------------------------------------------------------------------

receiving such excess payment shall purchase, without recourse or warranty, an
undivided interest and participation (which it shall be deemed to have done
simultaneously upon the receipt of such payment) in such obligations owed to the
others so that all such recoveries with respect to such obligations shall be
applied ratably in accordance with such Pro Rata Shares; provided, that if all
or part of such excess payment received by the purchasing party is thereafter
recovered from it, those purchases shall be rescinded and the purchase prices
paid for such participations shall be returned to that party to the extent
necessary to adjust for such recovery, but without interest except to the extent
the purchasing party is required to pay interest in connection with such
recovery. Borrowers agree that any Lender so purchasing a participation from
another Lender pursuant to this Section 12.6 may, to the fullest extent
permitted by law, exercise all its rights of payment with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation.

12.7     COLLATERAL MATTERS; PROTECTIVE ADVANCES.

 

  (a) Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to a Default, to take any action with respect to any Collateral, Loan
Documents or Other Related Documents which may be necessary to perfect and
maintain perfected the Liens upon the Collateral granted pursuant to any of the
Loan Documents or Other Related Documents.

 

  (b) The Lenders hereby authorize the Administrative Agent, at its option and
in its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Commitments and
indefeasible payment and satisfaction in full of all of obligations of Borrowers
hereunder; (ii) as expressly permitted by, but only in accordance with, the
terms of the applicable Loan Document; and (iii) if approved, authorized or
ratified in writing by the Requisite Lenders. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section.

 

  (c) Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by the Borrower, the Administrative Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the
Administrative Agent for the benefit of the Lenders herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) such release shall not in any manner discharge, affect or impair the
obligations of Borrowers or any Liens upon (or obligations of the Borrowers or
any other Loan Party in respect of) all interests retained by the Borrowers or
any other Loan Party, including (without limitation) the proceeds of such sale
or transfer, all of which shall continue to constitute part of the Collateral.
In the event of any sale or transfer of Collateral, or any foreclosure with
respect to any of the Collateral, the Administrative Agent shall be authorized
to deduct all of the expenses reasonably incurred by the Administrative Agent
from the proceeds of any such sale, transfer or foreclosure.

 

  (d)

The Administrative Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by the
Borrowers or any other Loan Party or is cared for, protected or insured or that
the Liens granted to the Administrative Agent herein or pursuant hereto have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any

 

52



--------------------------------------------------------------------------------

  duty of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to the Administrative Agent in this Section or in any of
the Loan Documents or Other Related Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, the Administrative Agent may act in any manner it may deem appropriate,
in its sole discretion, given the Administrative Agent’s own interest in the
Collateral as one of the Lenders and that the Administrative Agent shall have no
duty or liability whatsoever to the Lenders, except to the extent resulting from
its gross negligence or willful misconduct.

 

  (e) The Administrative Agent may make, and shall be reimbursed by the Lenders
(in accordance with their Pro Rata Shares) to the extent not reimbursed by the
Borrowers for, Protective Advances during any one calendar year with respect to
any Property that is Collateral up to the sum of (i) amounts expended to pay
real estate taxes, assessments and governmental charges or levies imposed upon
such Property; (ii) amounts expended to pay insurance premiums for policies of
insurance related to such Property; and (iii) $100,000 per Property. Protective
Advances in excess of said sum during any calendar year for any Property that is
Collateral shall require the consent of the Requisite Lenders. The Borrowers
agree to pay on demand all Protective Advances.

 

  (f) Each Lender agrees that it will not take any action, nor institute any
actions or proceedings, against Borrowers or any other obligor hereunder under
the Loan Documents or the Other Related Documents with respect to exercising
claims against or rights in the Collateral without the written consent of
Requisite Lenders.

12.8     POST-FORECLOSURE PLANS. If all or any portion of the Collateral is to
be acquired by the Administrative Agent as a result of a foreclosure or the
acceptance of a deed or assignment in lieu of foreclosure, or is retained in
satisfaction of all or any part of the obligations of Borrowers hereunder, the
title to any such Collateral, or any portion thereof, shall be held in the name
of the Administrative Agent or a nominee or subsidiary of the Administrative
Agent, as agent, for the ratable benefit of all Lenders. The Administrative
Agent shall prepare a recommended course of action for such Collateral (a
“Post-Foreclosure Plan”), which shall be subject to the approval of the
Requisite Lenders. In accordance with the approved Post-Foreclosure Plan, the
Administrative Agent shall manage, operate, repair, administer, complete,
construct, restore or otherwise deal with the Collateral acquired, and shall
administer all transactions relating thereto, including, without limitation,
employing a management agent, leasing agent and other agents, contractors and
employees, including agents for the sale of such Collateral, and the collecting
of rents and other sums from such Collateral and paying the expenses of such
Collateral. Actions taken by the Administrative Agent with respect to the
Collateral, which are not specifically provided for in the approved
Post-Foreclosure Plan or reasonably incidental thereto, shall require the
written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender will
contribute its share (based on its Pro Rata Share) of all reasonable costs and
expenses incurred by the Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, on a
monthly basis, an income and expense statement for such Collateral, and each
Lender shall promptly contribute its Pro Rata Share of any operating loss for
such Collateral, and such other expenses and operating reserves as the
Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with the approved Post-Foreclosure Plan. To the extent there is net
operating income from such Collateral, the Administrative Agent shall, in
accordance with the approved Post-Foreclosure Plan, determine the amount and
timing of distributions to the Lenders. All such distributions shall be made to
the Lenders in accordance with their respective Pro Rata Shares. The Lenders
acknowledge and agree that if title to any Collateral is obtained by the
Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated as soon as practicable. The
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders. Any purchase money mortgage or
deed of trust taken in connection with the disposition of such Collateral in
accordance

 

53



--------------------------------------------------------------------------------

with the immediately preceding sentence shall name the Administrative Agent, as
agent for the Lenders, as the beneficiary or mortgagee. In such case, the
Administrative Agent and the Lenders shall enter into an agreement with respect
to such purchase money mortgage or deed of trust defining the rights of the
Lenders in the same Pro Rata Shares as provided hereunder, which agreement shall
be in all material respects similar to this Article insofar as the same is
appropriate or applicable.

12.9     APPROVALS OF LENDERS. All communications from the Administrative Agent
to any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and a summary of all oral
information provided to the Administrative Agent by the Borrowers in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents or Other Related Documents) of receipt of such communication,
such Lender shall be deemed to have conclusively approved of or consented to
such recommendation or determination.

12.10   NOTICE OF DEFAULTS. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Potential Default unless
the Administrative Agent has received notice from a Lender or the Borrowers
referring to this Agreement, describing with reasonable specificity such Default
or Potential Default and stating that such notice is a “notice of default”. If
any Lender (excluding the Lender which is also serving as the Administrative
Agent) becomes aware of any Default or Potential Default, it shall promptly send
to the Administrative Agent such a “notice of default”. Further, if the
Administrative Agent receives such a “notice of default,” the Administrative
Agent shall give prompt notice thereof to the Lenders.

12.11   ADMINISTRATIVE AGENT’S RELIANCE, ETC. Notwithstanding any other
provisions of this Agreement, any other Loan Documents or the Other Related
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for the Borrowers or any other
Loan Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender or
any other Person and shall be responsible to any Lender or any other Person for
any statement, warranty or representation made or deemed made by the Borrowers,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrowers or other Persons or inspect the property, books or records of the
Borrowers or any other Person; (c) shall be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any Collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders in any such Collateral; (d) shall have any liability in
respect of any recitals, statements, certifications, representations or
warranties contained in any of the Loan Documents or Other Related Documents or
any other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any

 

54



--------------------------------------------------------------------------------

notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties. The Administrative Agent may
execute any of its duties under the Loan Documents or Other Related Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

12.12   INDEMNIFICATION OF ADMINISTRATIVE AGENT. Regardless of whether the
transactions contemplated by this Agreement, the other Loan Documents and Other
Related Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so) pro rata in accordance with
such Lender’s respective Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a “Lender”) in any way
relating to or arising out of the Loan Documents or Other Related Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents and Other Related Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment provided, however, that no action taken in accordance with the
directions of the Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without limiting
the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrowers to do so) promptly upon demand for its
ratable share of any out-of-pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents and Other Related Documents, any suit
or action brought by the Administrative Agent to enforce the terms of the Loan
Documents and Other Related Documents and/or collect any obligation of Borrower
hereunder, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Hazardous
Materials Laws. Such out-of-pocket expenses (including counsel fees) shall be
advanced by the Lenders on the request of the Administrative Agent
notwithstanding any claim or assertion that the Administrative Agent is not
entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents or Other Related Documents
and the termination of this Agreement. If the Borrowers shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

12.13   LENDER CREDIT DECISION, ETC. Each Lender expressly acknowledges and
agrees that neither the Administrative Agent nor any of its officers, directors,
employees, agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties to such Lender and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrowers, any other Loan Party or Affiliate, shall be deemed to constitute any
such representation or warranty by the Administrative Agent to any Lender. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective officers, directors, employees, agents or counsel,
and based on the financial statements of the Borrowers, the other Loan Parties
or Affiliates, and inquiries of such Persons, its independent due diligence of
the business and affairs of the Borrowers, the other Loan Parties and other
Persons, its review of the Loan Documents and the Other Related Documents, the
legal opinions required

 

55



--------------------------------------------------------------------------------

to be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents or Other
Related Documents. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Borrowers or any other Loan
Party of the Loan Documents or Other Related Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrowers, any other Loan Party. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent under this Agreement, any
of the other Loan Documents or Other Related Documents, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Borrowers, any other Loan Party or
any other Affiliate thereof which may come into possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
other Affiliates. Each Lender acknowledges that the Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Administrative Agent and is not acting as counsel
to such Lender.

12.14   SUCCESSOR ADMINISTRATIVE AGENT. Administrative Agent may resign at any
time as Administrative Agent under the Loan Documents and Other Related
Documents by giving written notice thereof to the Lenders and the Borrowers.
Upon any such resignation, the Requisite Lenders shall have the right to appoint
a successor Administrative Agent which appointment shall, provided no Default or
Potential Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that the Borrowers shall,
in all events, be deemed to have approved each Lender and any of its Affiliates
as a successor Administrative Agent). If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within thirty (30) days after the
current Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents and the Other Related
Documents. After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 12. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents and the Other Related Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents and the Other
Related Documents to any of its Affiliates by giving the Borrower and each
Lender prior written notice.

12.17   NO SET-OFFS. Each Lender hereby acknowledges that the exercise by any
Lender of offset, set-off, banker’s lien or similar rights against any deposit
account or other property or asset of Borrowers, regardless of the state in
which the property is located, could result under certain laws in significant
impairment of the ability of all Lenders to recover any further amounts in
respect of the Loan. Therefore, each Lender agrees not to charge or offset any
amount owed to it by Borrowers against any of the accounts, property or assets
of Borrowers or any of its affiliates held by such Lender without the prior
written approval of Administrative Agent and Requisite Lenders.

ARTICLE 13. MISCELLANEOUS PROVISIONS

13.1     INDEMNITY. BORROWERS HEREBY AGREE TO DEFEND, INDEMNIFY AND HOLD
HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER, THEIR RESPECTIVE DIRECTORS,

 

56



--------------------------------------------------------------------------------

OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS (COLLECTIVELY CALLED THE
“INDEMNITEES”) FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES,
CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES (PROVIDED, BORROWERS SHALL HAVE
NO OBLIGATION TO INDEMNIFY ANY LENDER FOR FEES OR COSTS, INCLUDING ATTORNEYS’
FEES INCURRED BY SUCH LENDER, UNLESS SUCH FEES OR COSTS ARE INCURRED FOLLOWING
THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT) WHICH ANY INDEMNITEES
MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO WHICH
BORROWERS APPLY THE LOAN PROCEEDS; (B) THE FAILURE OF BORROWERS TO PERFORM ANY
OBLIGATIONS AS AND WHEN REQUIRED BY THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS OR ANY OTHER RELATED DOCUMENT; (C) ANY FAILURE AT ANY TIME OF ANY OF
BORROWERS’ REPRESENTATIONS OR WARRANTIES TO BE TRUE AND CORRECT; OR (D) ANY ACT
OR OMISSION BY BORROWERS, CONSTITUENT PARTNER OR MEMBER OF BORROWERS, ANY
CONTRACTOR, SUBCONTRACTOR OR MATERIAL SUPPLIER, ENGINEER, ARCHITECT OR OTHER
PERSON OR ENTITY WITH RESPECT TO ANY OF THE PROPERTIES. BORROWERS SHALL
IMMEDIATELY PAY TO INDEMNITEES UPON DEMAND ANY AMOUNTS OWING UNDER THIS
INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL
PAID AT THE RATE OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE LOAN.
BORROWERS’ DUTY AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS
INDEMNITEES SHALL SURVIVE CANCELLATION OF THE NOTES AND THE RELEASE,
RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE SECURITY DOCUMENTS; PROVIDED,
HOWEVER, THAT BORROWERS SHALL NOT HAVE ANY OBLIGATION TO AN INDEMNITEE HEREUNDER
WITH RESPECT TO (A) MATTERS FOR WHICH SUCH INDEMNITEE HAS BEEN COMPENSATED
PURSUANT TO OR FOR WHICH AN EXEMPTION IS PROVIDED IN ANY PROVISION OF THIS
AGREEMENT, AND (B) INDEMNIFIED MATTERS TO THE EXTENT CAUSED BY OR RESULTING FROM
THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THAT INDEMNITEE, AS DETERMINED BY
A COURT OF COMPETENT JURISDICTION. TO THE EXTENT THAT THE UNDERTAKING TO
INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN THE PRECEDING SENTENCE MAY BE
UNENFORCEABLE BECAUSE IT IS VIOLATIVE OF ANY LAW OR PUBLIC POLICY, BORROWERS
SHALL CONTRIBUTE THE MAXIMUM PORTION WHICH IT IS PERMITTED TO PAY AND SATISFY
UNDER APPLICABLE LAW, TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED MATTERS
INCURRED BY THE INDEMNITEES.

13.2     FORM OF DOCUMENTS. The form and substance of all documents,
instruments, and forms of evidence to be delivered to Administrative Agent under
the terms of this Agreement, any of the other Loan Documents or Other Related
Documents shall be subject to Administrative Agent s approval and shall not be
modified, superseded or terminated in any respect without Administrative Agent’s
prior written approval.

13.3     NO THIRD PARTIES BENEFITED. No person other than Administrative Agent,
Lenders and Borrowers and their permitted successors and assigns shall have any
right of action under any of the Loan Documents or Other Related Documents.

13.4     NOTICES. All notices, demands, or other communications under this
Agreement, the other Loan Documents or the Other Related Documents shall be in
writing and shall be delivered to the appropriate party at the address set forth
on the signature page of this Agreement (subject to change from time to time by
written notice to all other parties to this Agreement). All communications shall
be deemed served upon delivery of, or if mailed, upon the first to occur of
receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of
Borrowers or Administrative Agent and Lenders at the address specified;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.

 

57



--------------------------------------------------------------------------------

13.5     ATTORNEY-IN-FACT. Borrowers hereby irrevocably appoint and authorize
Administrative Agent, as each Borrower’s attorney-in-fact, which agency is
coupled with an interest, to execute and/or record in Administrative Agent’s or
Borrower’s name any notices, instruments or documents that Administrative Agent
deems appropriate to protect Lenders’ interest under any of the Loan Documents
or Other Related Documents.

13.6     ACTIONS. Borrowers agree that Administrative Agent or any Lender, in
exercising the rights, duties or liabilities of Administrative Agent, Lenders or
Borrowers under the Loan Documents or Other Related Documents, may commence,
appear in or defend any action or proceeding purporting to affect the Property,
the Loan Documents or the Other Related Documents and Borrowers shall
immediately reimburse Administrative Agent (or, following the occurrence and
during the continuance of a Default, such Lender) upon demand for all such
expenses so incurred or paid by Administrative Agent (or such Lender, as
applicable) including, without limitation, attorneys’ fees and expenses and
court costs.

13.7     RIGHT OF CONTEST. Borrowers may contest in good faith any claim,
demand, levy or assessment (other than Liens and stop notices) by any person
other than Administrative Agent or Lenders which would constitute a Default if:
(a) Borrowers pursues the contest diligently, in a manner which Administrative
Agent determines is not prejudicial to Administrative Agent or any Lender, and
does not impair the rights of Administrative Agent or any Lender under any of
the Loan Documents or Other Related Documents; and (b) Borrowers deposits with
Administrative Agent any funds or other forms of assurance which Administrative
Agent in good faith determines from time to time appropriate to protect
Administrative Agent and each Lender from the consequences of the contest being
unsuccessful. Borrowers’ compliance with this Section shall operate to prevent
such claim, demand, levy or assessment from becoming a Default.

13.8     RELATIONSHIP OF PARTIES. The relationship of Borrowers, Administrative
Agent and Lenders under the Loan Documents and Other Related Documents is, and
shall at all times remain, solely that of borrower and lender, and
Administrative Agent and Lenders neither undertake nor assumes any
responsibility or duty to Borrowers or to any third party with respect to any
Property, except as expressly provided in this Agreement, the other Loan
Documents and the Other Related Documents.

13.9     DELAY OUTSIDE LENDER’S CONTROL. No Lender or Administrative Agent shall
be liable in any way to Borrower or any third party for Administrative Agent’s
or such Lender’s failure to perform or delay in performing under the Loan
Documents (and Administrative Agent or any Lender may suspend or terminate all
or any portion of Administrative Agent’s or such Lender’s obligations under the
Loan Documents) if such failure to perform or delay in performing results
directly or indirectly from, or is based upon, the action, inaction, or
purported action, of any governmental or local authority, or because of war,
rebellion, insurrection, strike, lock-out, boycott or blockade (whether
presently in effect, announced or in the sole judgment of Administrative Agent
or such Lender deemed probable), or from any Act of God or other cause or event
beyond Administrative Agent’s or such Lender’s control.

13.10   ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any attorney is engaged by
Administrative Agent or, following the occurrence and during the continuance of
a Default, any Lender, to enforce or defend any provision of this Agreement, any
of the other Loan Documents or Other Related Documents, or as a consequence of
any Default under the Loan Documents or Other Related Documents, with or without
the filing of any legal action or proceeding, and including, without limitation,
any fees and expenses incurred in any bankruptcy proceeding of the Borrowers,
then Borrowers shall immediately pay to Administrative Agent or such Lender,
upon demand, the amount of all attorneys’ fees and expenses and all costs
incurred by Administrative Agent or such Lender in connection therewith,
together with interest thereon from the date of such demand until paid at the
rate of interest applicable to the principal balance of the Loan.

13.11   IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly provided for in
this Agreement, all amounts payable by Borrowers under the Loan Documents shall
be payable only in United States Dollars, immediately available funds.

13.12   AMENDMENTS AND WAIVERS.

 

58



--------------------------------------------------------------------------------

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between the Borrower and the Administrative Agent) may be amended, (iii) the
performance or observance by the Borrowers or any other Loan Party of any terms
of this Agreement or such other Loan Document (other than any fee letter solely
between the Borrower and the Administrative Agent) may be waived, and (iv) the
continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or the Administrative Agent at the
written direction of the Requisite Lenders), and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party which is party
thereto. Notwithstanding the previous sentence, the Administrative Agent, shall
be authorized on behalf of all the Lenders, without the necessity of any notice
to, or further consent from, any Lender, to waive the imposition of the late
fees provided in Section 2.7(c), up to a maximum of 3 times per calendar year.

(b) Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders (or the
Administrative Agent at the written direction of the Lenders), do any of the
following:

 

  (i) increase the Commitments of the Lenders (excluding any increase as a
result of an assignment of Commitments permitted under Section 13.13) or subject
the Lenders to any additional obligations;

 

  (ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, the Loan;

 

  (iii) reduce the amount of any fees payable to the Lenders hereunder;

 

  (iv) postpone any date fixed for any payment of principal of, or interest on,
the Loan (including, without limitation, the Maturity Date) or for the payment
of fees or any other obligations of Borrowers or Guarantor;

 

  (v) change the Pro Rata Shares (excluding any change as a result of an
assignment of Commitments permitted under Section 13.13);

 

  (vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

 

  (vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

  (viii) release any guarantor of the Loan (if any) from its obligations under
its guaranty;

 

  (ix) waive a Default under Section 11.1(a);

 

  (x) release or dispose of Collateral unless released or disposed of as
permitted by, and in accordance with, Section 12.7 or Section 2.10; or

 

  (xi) amend or waive Borrowers’ obligation to repay any outstanding portion of
the Loan in excess of the Aggregate Commitment, as provided in Section 2.1(b).

 

59



--------------------------------------------------------------------------------

(c) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement, any of the other Loan
Documents or Other Related Documents. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Default occurring hereunder shall continue to exist until such time as such
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrowers, any other
Loan Party or any other Person subsequent to the occurrence of such Default.
Except as otherwise explicitly provided for herein or in any other Loan
Document, no notice to or demand upon the Borrowers shall entitle the Borrower
to other or further notice or demand in similar or other circumstances.

13.13   SUCCESSORS AND ASSIGNS.

 

  (a) Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrowers may not assign or otherwise transfer any of
its rights under this Agreement without the prior written consent of all the
Lenders (and any such assignment or transfer to which all of the Lenders have
not consented shall be void).

 

  (b) Participations. Any Lender may at any time grant to an affiliate of such
Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitment or the obligations
owing to such Lender hereunder. No Participant shall have any rights or benefits
under this Agreement or any other Loan Document. In the event of any such grant
by a Lender of a participating interest to a Participant, such Lender shall
remain responsible for the performance of it obligations hereunder, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided however, such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal on the Loan or a portion thereof owing
to such Lender (other than as expressly contemplated by Section 2.6),
(iii) reduce the rate at which interest is payable thereon, or (iv) release all
or substantially all of the Collateral, unless replacement collateral is
provided. An assignment or other transfer which is not permitted by subsection
(c) below shall be given effect for purposes of this Agreement only to the
extent of a participating interest granted in accordance with this subsection
(b)

 

  (c)

Assignments. Any Lender may with the prior written consent of the Administrative
Agent and the Borrower (which consent, in each case, shall not be unreasonably
withheld) at any time assign to one or more Eligible Assignees (each an
“Assignee”) all or a portion of its rights and obligations under this Agreement
and the Notes; provided, however, (i) no such consent by the Borrower shall be
required (x) if a Default or Potential Default shall exist or (y) in the case of
an assignment to another Lender or an affiliate of another Lender; (ii) any
partial assignment shall be in an amount at least equal to $10,000,000 and after
giving effect to such assignment the assigning Lender retains a Commitment, and
(iii) each such assignment shall be effected by means of an Assignment and
Assumption Agreement. Unless Borrower

 

60



--------------------------------------------------------------------------------

  gives written notice to Lender that it objects to the proposed assignment
(together with a written explanation of the reasons behind such objection)
within ten (10) days following receipt of Lender’s written request for approval
of the proposed assignment, Borrower shall be deemed to have approved such
assignment Upon execution and delivery of an Assignment and Assumption Agreement
and payment by such Assignee to such transferor Lender of an amount equal to the
purchase price agreed between such transferor Lender and such Assignee, such
Assignee shall be deemed to be a Lender party to this Agreement and shall have
all the rights and obligations of a Lender with a Commitment as set forth in
such Assignment and Assumption Agreement, and the transferor Lender shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required. Upon the consummation
of any assignment pursuant to this subsection (c), the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangement so the
new Notes are issued to the Assignee and such transferor Lender, as appropriate.
In connection with any such assignment, the transferor Lender shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $4,500. Anything in this Section to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to the Borrower, or any of its respective Affiliates or subsidiaries.

 

  (d) Borrowers Cooperation. In the event of any such sale, assignment or
participation, a Lender and the parties to such transaction shall share in the
rights and obligations of Lender as set forth in the Loan Documents only as and
to the extent they agree among themselves. Borrowers will use reasonable efforts
to cooperate with Lender in connection with the assignment of interests under
this Agreement or the sale of participations herein, and, upon written request
by Lender, Borrowers shall enter into such amendments or modifications to the
Loan Documents as may be reasonably required in order to evidence any such sale,
assignment or participation, including separate Notes, so long as (i) Borrowers’
obligations are not increased thereunder in any material respect and
(ii) Borrowers incur no additional costs or additional liabilities in connection
therewith.

 

  (e) Tax Withholding. At least five (5) Business Days prior to the first day on
which interest or fees are payable hereunder for the account of any Lender, each
Lender that is not incorporated under the laws of the United States of America,
or a state thereof, shall furnish the Administrative Agent and Borrower with a
properly completed executed copy of either Internal Revenue Service Form W-8ECI
or Internal Revenue Service Form W-8BEN and either Internal Revenue Service Form
W-8 or Internal Revenue Service Form W-9 and any additional form (or such other
form) as is necessary to claim complete exemption from United States withholding
taxes on all payments hereunder. At all times each Lender shall own or
beneficially own a Note, such Lender shall (i) promptly provide to the
Administrative Agent and Borrower a new Internal Revenue Service Form W-8ECI or
Internal Revenue Service Form W-8BEN and Internal Revenue Service Form W-8 or
Internal Revenue Service Form W-9 and any additional form (or such other form)
(or any successor form or forms) upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such Lender, and (ii) comply at all times with all applicable
United States laws and regulations, including all provisions of any applicable
tax treaty, with regard to any withholding tax exemption claimed with respect to
any payments on the Loan. If any Lender cannot deliver such form, then Borrower
may withhold from payments due under the Loan Documents such amounts as Borrower
is able to determine from accurate information provided by such Lender are
required by the Internal Revenue Code.

 

61



--------------------------------------------------------------------------------

  (f) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
and Other Related Documents to a Federal Reserve Bank; provided that no such
pledge of assignment shall release such Lender from its obligation thereunder.

 

  (g) Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, any subsidiary or any other Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants). In connection with such
negotiation, execution and delivery, Borrower authorizes Administrative Agent
and Lenders to communicate all information and documentation related to the Loan
(whether to Borrower or to any Participant, Assignee, legal counsel, appraiser
or other necessary party) directly by e-mail, fax, or other electronic means
used to transmit information.

13.14   CAPITAL ADEQUACY. If any Lender or any Participant in the Loan
determines that compliance with any law or regulation or with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by such Lender or such Participant, or any
corporation controlling such Lender or such Participant, as a consequence of, or
with reference to, such Lender’s or such Participant’s or such corporation’s
Commitments or its making or maintaining Loans below the rate which such Lender
or such Participant or such corporation controlling such Lender or such
Participant could have achieved but for such compliance (taking into account the
policies of such Lender or such Participant or corporation with regard to
capital), then the Borrower shall, from time to time, within thirty
(30) calendar days after written demand by such Lender or such Participant, pay
to such Lender or such Participant additional amounts sufficient to compensate
such Lender or such Participant or such corporation controlling such Lender or
such Participant to the extent that such Lender or such Participant determines
such increase in capital is allocable to such Lender’s or such Participant’s
obligations hereunder.

13.15   LENDER’S AGENTS. Administrative Agent and/or any Lender may designate an
agent or independent contractor to exercise any of such Person’s rights under
this Agreement, any of the other Loan Documents and Other Related Documents. Any
reference to Administrative Agent or any Lender in any of the Loan Documents or
Other Related Documents shall include Administrative Agent’s and such Lender’s
agents, employees or independent contractors. Borrowers shall pay the costs of
such agent or independent contractor either directly to such person or to
Administrative Agent or such Lender in reimbursement of such costs, as
applicable.

13.16   TAX SERVICE. Administrative Agent, on behalf of Lenders, is authorized
to secure, at Borrowers’ expense, a tax service contract with a third party
vendor which shall provide tax information on the Property satisfactory to
Administrative Agent.

13.17   WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY THEN
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING
UNDER THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS (AS
NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL

 

62



--------------------------------------------------------------------------------

COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE
HAVE TO TRIAL BY JURY.

13.18   SEVERABILITY. If any provision or obligation under this Agreement, the
other Loan Documents or Other Related Documents shall be determined by a court
of competent jurisdiction to be invalid, illegal or unenforceable, that
provision shall be deemed severed from the Loan Documents and the Other Related
Documents and the validity, legality and enforceability of the remaining
provisions or obligations shall remain in full force as though the invalid,
illegal, or unenforceable provision had never been a part of the Loan Documents
or Other Related Documents, provided, however, that if the rate of interest or
any other amount payable under the Notes or this Agreement or any other Loan
Document, or the right of collectibility therefor, are declared to be or become
invalid, illegal or unenforceable, Lenders’ obligations to make advances under
the Loan Documents shall not be enforceable by Borrowers.

13.19   TIME. Time is of the essence of each and every term of this Agreement.

13.20   HEADINGS. All article, section or other headings appearing in this
Agreement, the other Loan Documents and Other Related Documents are for
convenience of reference only and shall be disregarded in construing this
Agreement, any of the other Loan Documents and Other Related Documents.

13.21   GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with the laws of the State of California, except to the
extent preempted by federal laws. Borrowers and all persons and entities in any
manner obligated to Lender under the Loan Documents and Other Related Documents
consent to the jurisdiction of any federal or state court within the State of
California having proper venue and also consent to service of process by any
means authorized by California or federal law.

13.22   USA PATRIOT ACT NOTICE. COMPLIANCE.

 

  (a) The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Lender
(for itself and/or as Agent for all Lenders hereunder) may from time-to-time
request, and Borrowers shall provide to Lender, Borrowers’ names, addresses, tax
identification numbers and/or such other identification information as shall be
necessary for Lender to comply with federal law. An “account” for this purpose
may include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

  (b) In order for the Administrative Agent to comply with the USA Patriot Act
of 2001 (Public Law 107-56), prior to any Lender or Participant that is
organized under the laws of a jurisdiction outside of the United States of
America becoming a party hereto, the Administrative Agent may request, and such
Lender or Participant shall provide to the Administrative Agent, its name,
address, tax identification number and/or such other identification information
as shall be necessary for the Administrative Agent to comply with federal law.

13.23   ELECTRONIC DOCUMENT DELIVERIES. Documents required to be delivered
pursuant to the Loan Documents shall be delivered by electronic communication
and delivery, including, the Internet, e-mail or intranet websites to which the
Administrative Agent and each Lender have access (including a commercial,
third-party website such as www.Edgar.com <http://www.Edgar.com> or a website
sponsored or hosted by the Administrative Agent or the Borrowers) provided that
(A) the foregoing shall not apply to notices to any Lender pursuant to Article
12 and (B) a Lender has not notified the Administrative Agent or Borrowers that
it cannot or does not want to receive electronic communications. The
Administrative Agent or the Borrowers may, in their discretion, agree to accept

 

63



--------------------------------------------------------------------------------

notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or Borrowers post such documents or the documents become
available on a commercial website and the Administrative Agent or Borrowers
notify each Lender of said posting and provides a link thereto provided if such
notice or other communication is not sent or posted during the normal business
hours of the recipient, said posting date and time shall be deemed to have
commenced as of 9:00 a.m. on the opening of business on the next business day
for the recipient. Notwithstanding anything contained herein, in every instance
the Borrowers shall be required to provide paper copies of the certificates
required by Section 10.1(c) and Exhibit C to the Administrative Agent and shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for the certificates required by Section 10.1(c) and Exhibit C, the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

13.24   INTEGRATION; INTERPRETATION. The Loan Documents and Other Related
Documents contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated therein and supersede all
prior negotiations or agreements, written or oral. The Loan Documents and Other
Related Documents shall not be modified except by written instrument executed by
all parties. Any reference to the Loan Documents or Other Related Documents
includes any amendments, renewals or extensions now or hereafter approved by
Administrative Agent in writing.

13.25   JOINT AND SEVERAL LIABILITY. The liability of all persons and entities
obligated in any manner under this Agreement, any of the Loan Documents or Other
Related Documents, other than Administrative Agent and/or Lenders, shall be
joint and several.

13.26   COUNTERPARTS. To facilitate execution, this document may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

13.27   LIMITATION ON PERSONAL LIABILITY OF SHAREHOLDERS, PARTNERS AND MEMBERS.
Notwithstanding anything to the contrary contained in any Loan Document, none of
the constituent shareholders, partners or members (direct or indirect) in any
Borrower shall have any liability whatsoever for the payment or performance of
any of the Obligations. Without limiting in any manner the generality of the
foregoing, Administrative Agent shall have no right to recover from any
constituent shareholder, partner or member (direct or indirect) in any Borrower
any Distribution from such Borrower; provided, however, that nothing in this
Section 13.27 is intended, or shall be deemed, to constitute a waiver of any
rights Administrative Agent may have under the United States Bankruptcy Code or
other applicable law with respect to fraudulent transfers or conveyances.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrowers, Administrative Agent and Lenders have executed
this Agreement as of the date appearing on the first page of this Agreement.

“ADMINISTRATIVE AGENT”

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:   /s/ Irie Dadabhoy Name:   Irie Dadabhoy Its:   Vice President

Administrative Agent’s Address:

WELLS FARGO BANK, NATIONAL ASSOCIATION

Real Estate Group

Orange County

2030 Main Street, Suite 800

Irvine, CA 92614

Attn: Irie Dadabhoy, Vice President

Tel: (949) 251-4322

Fax: (949) 851-9728

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

“LENDERS”

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:   /s/ Irie Dadabhoy Name:   Irie Dadabhoy Its:   Vice President

Lender’s Address:

WELLS FARGO BANK, NATIONAL ASSOCIATION

Real Estate Group

Orange County

2030 Main Street, Suite 800

Irvine, CA 92614

Attn: Irie Dadabhoy, Vice President

Tel: (949) 251-4322

Fax: (949) 851-9728

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

“BORROWER”

 

KBSII 350 PLUMERIA, LLC,

a Delaware limited liability company

    By:   KBSII REIT ACQUISITION IV, LLC,    

a Delaware limited liability company,

its sole member

    By:   KBS REIT PROPERTIES II, LLC,      

a Delaware limited liability company,

its sole member

      By:   KBS LIMITED PARTNERSHIP II,        

a Delaware limited partnership,

its sole member

        By:   KBS REAL ESTATE INVESTMENT TRUST II, INC.,        

a Maryland corporation,

general partner

          By:   /s/ Charles J. Schreiber, Jr.             Charles J. Schreiber,
Jr.             Chief Executive Officer  

Borrower’s Address:

 

  Accounting Matters:    Property Matters:      620 Newport Center Drive, Suite
1300    201 California Street, Suite 470      Newport Beach, CA 92660    San
Francisco, CA 94111      Attn: Scott Christensen   

Attn: Steve Silva, Asset

Manager

     Tel: (949) 797-0334    Tel: (415) 962-0191      Fax: (949) 417-6520    Fax:
(415) 962-0188      Attn: Michael Costa         Tel: (949) 797-0327         Fax:
(949) 417-6520         Attn: Ann Marie Watters         Tel: (949) 797-0311      
  Fax: (949) 417-6520      

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

“BORROWER”

 

KBSII PIERRE LACLEDE CENTER, LLC,   a Delaware limited liability company   By:  
KBSII REIT ACQUISITION VI, LLC,    

a Delaware limited liability company,

its sole member

    By:   KBS REIT PROPERTIES II, LLC,      

a Delaware limited liability company,

its sole member

      By:   KBS LIMITED PARTNERSHIP II,        

a Delaware limited partnership,

its sole member

      By:   KBS REAL ESTATE INVESTMENT TRUST II, INC.,        

a Maryland corporation,

general partner

          By:   /s/ Charles J. Schreiber, Jr.             Charles J. Schreiber,
Jr.             Chief Executive Officer  

 

  Accounting Matters:    Property Matters:      620 Newport Center Drive, Suite
1300    620 Newport Center Drive, Suite 1300      Newport Beach, CA 92660   
Newport Beach, CA 92660      Attn: Scott Christensen    Attn: Rodney Richerson,
Asset Manager      Tel: (949) 797-0334    Tel: (949) 417-6515      Fax:
(949) 417-6520    Fax: (949) 417-6518      Attn: Michael Costa         Tel:
(949) 797-0327         Fax: (949) 417-6520         Attn: Ann Marie Watters      
  Tel: (949) 797-0311         Fax: (949) 417-6520      

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

“BORROWER”

 

KBSII MOUNTAIN VIEW, LLC,

a Delaware limited liability company

  By:   KBSII REIT ACQUISITION III, LLC,  

a Delaware limited liability company,

its sole member

  By:   KBS REIT PROPERTIES II, LLC,    

a Delaware limited liability company,

its sole member

    By:   KBS LIMITED PARTNERSHIP II,      

a Delaware limited partnership,

its sole member

      By:   KBS REAL ESTATE INVESTMENT TRUST II, INC.,        

a Maryland corporation,

general partner

        By:     /s/ Charles J. Schreiber, Jr.               Charles J.
Schreiber, Jr.               Chief Executive Officer  

 

Borrower’s Address:         Accounting Matters:    Property Matters:      620
Newport Center Drive, Suite 1300    590 Madison Avenue, 26th Floor      Newport
Beach, CA 92660    New York, NY 10022      Attn: Scott Christensen    Attn:
Charles Valentino, Asset Manager      Tel: (949) 797-0334    Tel: (212) 644-6662
     Fax: (949) 417-6520    Fax: (212) 644-1372      Attn: Michael Costa      
  Tel: (949) 797-0327         Fax: (949) 417-6520         Attn: Ann Marie
Watters         Tel: (949) 797-0311         Fax: (949) 417-6520      

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

“BORROWER”

 

KBSII ONE MAIN PLACE, LLC,

a Delaware limited liability company

  By:   KBSII REIT ACQUISITION VII, LLC,  

a Delaware limited liability company,

its sole member

  By:   KBS REIT PROPERTIES II, LLC,    

a Delaware limited liability company,

its sole member

    By:   KBS LIMITED PARTNERSHIP II,      

a Delaware limited partnership,

its sole member

      By:   KBS REAL ESTATE INVESTMENT TRUST II, INC.,        

a Maryland corporation,

general partner

        By:     /s/ Charles J. Schreiber, Jr.               Charles J.
Schreiber, Jr.               Chief Executive Officer  

 

Borrower’s Address:         Accounting Matters:    Property Matters:      620
Newport Center Drive, Suite 1300    201 California Street, Suite 470   
  Newport Beach, CA 92660    San Francisco, CA 94111      Attn: Scott
Christensen    Attn: Steve Silva, Asset Manager      Tel: (949) 797-0334    Tel:
(415) 962-0191      Fax: (949) 417-6520    Fax: (415) 962-0188      Attn:
Michael Costa         Tel: (949) 797-0327         Fax: (949) 417-6520      
  Attn: Ann Marie Watters         Tel: (949) 797-0311         Fax:
(949) 417-6520      



--------------------------------------------------------------------------------

Schedule 1.1(A)– Pro Rata Shares

Schedule 1.1(A) to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware
limited liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited
liability company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability
company and KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability
company, as “Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
“Administrative Agent”, and various Lenders, dated as of April 30, 2010.

 

Lender    Commitment    Pro Rata Share

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $100,000,000    100%                                                         
  

TOTALS

   $100,000,000    100%

 

Schedule 1.1(A)



--------------------------------------------------------------------------------

Schedule 1.1(B)– Par Loan Values

Schedule 1.1(B) to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware
limited liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited
liability company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability
company and KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability
company, as “Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
“Administrative Agent”, and various Lenders, dated as of April 30, 2010.

 

Property Name    Address    Par Loan
Amt. Forsyth    7701 and 7733 Forsyth Blvd., Clayton, MO    $43,000,000 Main
Street    101 S.W. Main Street, Portland, OR    $32,000,000 Mountain View    120
Mountain View Blvd., Basking Ridge, NJ    $13,000,000 Plumeria    350 E.
Plumeria Dr., San Jose, CA    $12,000,000            

TOTAL

        $100,000,000

 

Schedule 1.1(B)



--------------------------------------------------------------------------------

Schedule 6.3 – Ownership of Borrowers

Schedule 6.3 to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware
limited liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited
liability company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability
company and KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability
company, as “Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
“Administrative Agent”, and various Lenders, dated as of April 30, 2010.

KBSII 350 PLUMERIA, LLC OWNERSHIP STRUCTURE

LOGO [g25198ex102_pg73.jpg]

 

Schedule 6.3



--------------------------------------------------------------------------------

KBSII MOUNTAIN VIEW, LLC OWNERSHIP STRUCTURE

LOGO [g25198ex102_pg74.jpg]

 

Schedule 6.3



--------------------------------------------------------------------------------

OWNERSHIP STRUCTURE OF KBSII ONE MAIN PLACE, LLC

LOGO [g25198ex102_pg75.jpg]

 

Schedule 6.3



--------------------------------------------------------------------------------

OWNERSHIP STRUCTURE OF KBSII PIERRE LACLEDE CENTER, LLC

LOGO [g25198ex102_pg76.jpg]

 

Schedule 6.3



--------------------------------------------------------------------------------

Schedule 6.11 – Litigation Disclosure

Schedule 6.11 to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware
limited liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited
liability company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability
company and KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability
company, as “Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
“Administrative Agent”, and various Lenders, dated as of April 30, 2010.

 

Schedule 6.11



--------------------------------------------------------------------------------

Schedule 6.24 – Property Management Agreements

Schedule 6.24 to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware
limited liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited
liability company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability
company and KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability
company, as “Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
“Administrative Agent”, and various Lenders, dated as of April 30, 2010.

 

  1. Property Management Agreement dated January 27, 2010 by and between KBSII
Pierre LaClede Center, LLC, a Delaware limited liability company and CB Richard
Ellis, Inc., a Delaware corporation.

 

  2. Property Management Agreement dated December 17, 2008 by and between KBS
350 Plumeria, LLC, a Delaware limited liability company and CB Richard Ellis, a
Delaware corporation.

 

  3. Real Estate Property Management Agreement dated July 30, 2008 by and
between KBSII Mountain View, LLC, a Delaware limited liability company and CB
Richard Ellis, Inc., a Delaware corporation.

 

  4. Management Agreement Including Accounting dated February 5, 2010 by and
between KBSII One Main Place, LLC, and CB Richard Ellis, Inc., a Delaware
corporation.

 

Schedule 6.24



--------------------------------------------------------------------------------

Schedule 7.1 – Environmental Reports

Schedule 7.1 to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware
limited liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited
liability company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability
company and KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability
company, as “Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
“Administrative Agent”, and various Lenders, dated as of April 30, 2010.

 

  1. Phase I Environmental Site Assessment prepared by Environ International
Corporation, dated July 16, 2008 (Mountain View)

 

  2. Phase I Environmental Site Assessment prepared by Environ International
Corporation dated October 6, 2008 (Plumeria)

 

  3. Phase I Environmental Site Assessment prepared by Environ International
Corporation dated February 1, 2010 (Forsyth)

 

  4. Phase I Environmental Site Assessment - Environ International Corporation
dated February 2, 2010 (Main Street)

 

Schedule 7.1



--------------------------------------------------------------------------------

EXHIBIT A – DESCRIPTION OF PROPERTIES

Exhibit A to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware limited
liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited liability
company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability company and
KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability company, as
“Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as “Administrative Agent”,
and various Lenders, dated as of April 30, 2010.

Plumeria

All the certain real property located in the County of Santa Clara, State of
California, described as follows:

Parcel One:

A portion of Lot 5, as shown on that certain Map of Tract No. 7340 recorded in
the Office of the Recorder of the County of Santa Clara, State of California, on
May 26, 1982 in Book 500, of Parcel Maps at pages 46,47 and 48, and as shown on
that certain document entitled “Lot Line Adjustment” recorded December 9, 1983
in Book I137, at page 564, as Instrument No. 7914487, Official Records, more
particularly described as follows:

Beginning at the most westerly corner of said Lot 5, as shown on said Tract Map,
which lies on the southeasterly boundary of Plumeria Drive; thence following
said boundary North 41°48’03” East a distance of 208.42 feet; thence through a
tangent curve to the left with a central angle of 8°09’17”, a radius of 1035.00
feet and a length of 147.31 feet to a point of reverse curve; thence through a
tangent curve to the right with a central angle of 8°24’09”, a radius of 965.00
feet and a length of 141.52 feet; thence North 42°02’55” East a distance of
153.13 feet; thence through a tangent curve to the right with a central angle of
107°47’08”, a radius of 30.00 feet and a length of 56.44 feet to a point on the
northwesterly boundary of Junction Ave; thence following said boundary through a
tangent curve to the right with a central angle of 00°46’50”, a radius of
1970.00 feet and a length of 26.84 feet; thence South 29°23’06” East, a distance
of 609.03 feet; thence leaving said boundary South 60°10’03” West a distance of
508.72 feet; thence North 29°49’57” West, distance of 62.00 feet; thence South
60°10’03” West a distance of 136.00 feet; thence North 29°49’57” West a distance
of 379.00 feet to the said point of beginning.

Excepting therefrom without right of surface entry, all that portion thereof
lying below a depth of 500 feet, measure vertically, from the contour of the
surface of said property, as reserved in the Deed from Southerly Pacific
Industrial Development Company to Plumeria, Inc. recorded October 1, 1982 in
Book H060 at page 614 Official Records of Santa Clara County, California.

Parcel Two:

Non-exclusive easements for ingress and the installation and maintenance of a
Storm Drainage System over, under and across those certain twelve (12) foot wide
strips of land lying within the bounds of Lots 2,3,4 and 5 of Tract No. 7340,
the Map of which was filed for record in the Office of the Recorder of Santa
Clara County, California, on May 26, 1982 in Book 500 of Parcel Maps at pages
46,47 and 48, said strips of land being more particularly described as follows:

Parcel Two A:

A strip of land with a uniform width of twelve (12) feet lying within the bounds
of Lot 2 of said Tract No. 7340, the centerline of which is described as
follows:

 

EXHIBIT A



--------------------------------------------------------------------------------

Beginning at a point on the northeasterly property line of said Lot 2, said
point being North 47°25’27” West 44.00 feet from the most easterly corner of
said Lot 2; thence from said point of beginning running South 37°06’24” West
182.86 feet to an angle point; thence South 42°34’33” West 198.00 feet to an
angle point; thence North 47°25’27” West 165.00 feet to an angle point; thence
South 71°48’57” West 111.01 feet to an angle point lying 6.00 feet northeasterly
from the southwesterly property line of said Lot 2; thence North 29°49’57” West
and parallel to said southwesterly property line 247.90 feet to a point in the
northwesterly property line of said Lot 2.

Parcel Two B:

A strip of land with a uniform width of twelve (12) feet lying within the bounds
of Lot 2 of said Tract No. 7340, the centerline of which is described as
follows:

Beginning at a point on the northeasterly property line of said Lot 2, said
point of being North 47°25’27” West 262.00 feet from the most easterly corner of
said Lot 2; thence from said point of beginning running North 70°57’28” West
231.32 feet to an angle point lying 6.00 feet southeasterly from the
northwesterly property line of said Lot 2; thence South 42°34’33” West and
parallel to said northwesterly property to said northwesterly property line 324
feet, more or less, to a point in the southwesterly property line of said Lot 2.

Parcel Two C:

A strip of land with a uniform width of twelve (12) feet lying northeasterly of
and contiguous to the southwesterly property line of said Lot 3 of Tract
No. 7340.

Parcel Two D:

A strip of land with a uniform width of twelve (12) feet lying northeasterly of
and contiguous to the southwesterly property line of said Lot 4 of Tract
No. 7340.

Parcel Two E:

A strip of land with a uniform width of twelve (12) feet being the southwesterly
12.00 feet of the southeasterly 144.68 feet of said Lot 5 of Tract No. 7340.

Assessor’s Parcel Number 101-31-016

Mountain View

All that certain tract or parcel of land and premises, situate, lying and being
in the Township of Bernards, County of Somerset, State of New Jersey, more
particularly described as follows:

Parcel One:

Being known and designated as Lot 59.05 in Block 187 on a certain Map entitled
“Final Plat, Section One, Mountainview Corporate Center, Lot 59.01, Block 187,
filed in the Somerset County Clerk’s Office on June 11, 2003 as Map
No. 5386-3226.

Parcel One being also described in accordance with a survey made by Richard C.
Mathews, NJPLS of Stires Associates, dated April 17, 2008, revised to June 23,
2008 as follows:

 

EXHIBIT A



--------------------------------------------------------------------------------

Beginning at a point in the southerly line of Lot 5 Block 11301 also known as
Mountain View Boulevard, a private road, said point being located a distance of
1068.21 feet along the southerly line of Lot 5 Block 11301, Mountain View
Boulevard, from the intersection of the westerly line of Liberty Corner -
Martinsville Road with the southerly line of Lot 59.01 Block 187, Mountain View
Boulevard and from said point running;

Thence 1) South 58 degrees 00 minutes 27 seconds West a distance of 1550.71
feet;

Thence 2) South 52 degrees 37 minutes 52 seconds West a distance of 462.02 feet;

Thence 3) North 61 degrees 14 minutes 26 seconds West a distance of 139.17 feet;

Thence 4) South 38 degrees 33 minutes 05 seconds West a distance of 119.57 feet
to a point on a curve;

Thence 5) along a non-tangent curve to the left, said curve having a radius of
431.25 feet, a length along the arc of 131.74 feet, a bearing along the chord of
North 60 degrees 47 minutes 25 seconds West and a distance along the chord of
131.23 feet to a point of tangency;

Thence 6) North 69 degrees 32 minutes 30 seconds West a distance of 136.71 feet
to a point in the southerly line of Lot 59.01;

Thence 7) along the line of Lot 5 on a non-tangent curve to the right, said
curve having a radius of 1195.00 feet, a length along the arc of 671.02 feet, a
bearing along the chord of North 36 degrees 32 minutes 41 seconds East and a
distance along the chord of 622.24 feet to a point of tangency;

Thence 8) continuing along the line of Lot 59.01, North 52 degrees 37 minutes 52
seconds East a distance of 315.48 feet to a point of curvature;

Thence 9) continuing along the line of Lot 59.01, on a curve to the right, said
curve having a radius of 1120.00 feet, a length along the arc of 257.25 feet, a
bearing along the chord of North 59 degrees 12 minutes 41 seconds East and a
distance along the chord of 256.69 feet to a point of compound curvature;

Thence 10) continuing along the line of Lot 59.01, on a curve to the right, said
curve having a radius of 2220.00 feet, a length along the arc of 954.60 feet, a
bearing along the chord of North 78 degrees 06 minutes 36 seconds East and a
distance along the chord of 947.26 feet to a point of compound curvature;

Thence 11) continuing along the line of Lot 59.01, on a curve to the right, said
curve having a radius of 1770.00 feet, a length along the arc of 331.17 feet, a
bearing along the chord of South 84 degrees 12 minutes 41 seconds East and a
distance along the chord of 330.69 feet to a Point and Place of Beginning.

FOR INFORMATIONAL PURPOSES ONLY: BEING KNOWN AND DESIGNATED AS BLOCK 11301, LOTS
9 (FORMERLY KNOWN AS BLOCK 187 Lot 59.05) ON THE OFFICIAL TAX MAP OF THE
TOWNSHIP OF BERNARDS, COUNTY OF SOMERSET, NEW JERSEY.

Parcel Two:

Together with the benefits of a Non-Exclusive Right and Easement of Enjoyment in
and to the Common Areas (as defined in the Declaration, as hereinafter defined)
and a continuous, perpetual and Non-Exclusive Easement of unobstructed access,
ingress and egress through, over, in, upon, under and across the Roadway (as
defined in the Declaration) and the Emergency Access Roadway (as defined in the
Declaration) to the Roadway in the event of an emergency, as contained in the
Declaration of Covenants, Easements and Restrictions as set forth in Deed Book
5386, page 3130, as amended by First Amendment to Declaration of Covenants,
Easements and Restrictions as set forth in Deed Book 5874, page 520 (as amended,
the “Declaration”)

 

EXHIBIT A



--------------------------------------------------------------------------------

Parcel Three:

Together with the benefits of a Non-exclusive Easement over and across the Road
Easement Area (as defined in the Easement Agreement, hereinafter defined) for
ingress and egress over the Emergency Road (as defined in the Easement
Agreement) to and from Mountain Road for emergency purposes and the
Non-Exclusive easements for drainage purposes over the Road Easement Area and
the Drainage Easement Area (as defined in the Easement agreement), as contained
in the Easement agreement as set forth in Deed Book 2231, page 546 (the
“Easement Agreement”).

Forsyth

All that certain tract or parcel of land and premises, situate, lying and being
in the City of Clayton, County of St. Louis, State of Missouri, more
particularly described as follows:

Parcel 1:

The East 25 feet of Lot 5, all of Lots 6, 7, 8, 9, 10, 21, 22, 23, 24, 25 and
the East 30 feet of Lot 26 in Block 12 and a 20 foot wide alley running East and
West and which adjoins said East 25 feet of Lot 5 and all of Lots 6, 7, 8, 9 and
10 on the North and adjoins said Lots 21, 22, 23, 24 and 25 and the East 30 feet
of Lot 26 on the South all in Town (now City) of Clayton, according to plat
thereof recorded in Plat Book 1 page 7 (formerly page 11) of the St. Louis
County Recorder’s Office which may also be described as follows:

A tract of land being the East 25 feet of Lot 5, all of Lots 6, 7, 8, 9, 10, 21,
22, 23, 24, 25 and the East 30 feet of Lot 26 in Block 12 of the Town, now City
of Clayton, Missouri according to the plat thereof recorded in Plat Book 1 page
11, now 7, of the St. Louis County Records and a 20 foot wide vacated East-West
Alley, vacated by Bill No, 3322 and Ordinance No. 3223 of the City of Clayton, a
certified copy of which is recorded in Book 6284, page 2311 of the St. Louis
County Records, in Township 45 North - Range 6 East, St. Louis County, Missouri
and being more particularly described as:

Beginning at the Southeast corner of said Lot 10, said point being also a point
in the North line of Forsyth Boulevard, 80 feet wide, and in the West line of a
20 foot wide vacated North-South Alley, vacated by Bill No. 5630 and Ordinance
No. 5512 of the City of Clayton, a certified copy of which is recorded in Book
13098, page 176 of the St. Louis County Records; thence Westwardly along said
North line of Forsyth Boulevard, North 83 degrees 32 minutes 30 seconds West
285.00 feet to the Southeast corner of a 25 foot wide Public Alley created by
deed recorded in Book 6283 page 2538 and accepted for use and maintenance by the
City of Clayton by Bill No. 3321, Ordinance No. 3222, a certified copy of which
is recorded in Book 6283 page 2537 of the St. Louis County Records; thence
Northwardly along the East line of said Alley and its Northwardly prolongation
North 06 degrees 30 minutes 00 seconds East 222.60 feet to a point in the
original centerline of the above mentioned 20 foot wide vacated East-West Alley;
thence Westwardly along said centerline North 83 degrees 33 minutes 15 seconds
West 5.00 feet to a point; thence North 06 degrees 30 minutes 00 seconds East
10.00 feet to a point in the South line of aforesaid Lot 26, said point being
distant 30 feet Westwardly along said South line of Lot 26 from the Southeast
corner; thereof thence Northwardly along a line 30 feet West of and parallel to
the East line of Lot 26 North 06 degrees 30 minutes 00 seconds East 212.60 feet
to a point in the South line of Maryland Avenue, 80 feet wide; thence Eastwardly
along said South line of Maryland Avenue South 83 degrees 34 minutes 00 seconds
East 290.00 feet to the Northeast corner of aforesaid Lot 21, said point being
also a point in the West line of the above mentioned 20 foot wide vacated
North-South Alley; thence Southwardly along said West line and being partially
along the East line of said Lot 21 and aforesaid Lot 10, South

06 degrees 30 minutes 00 seconds West 445.33 feet to the point of beginning.

PROPERTY ADDRESS: 7733 Forsyth Blvd.

 

EXHIBIT A



--------------------------------------------------------------------------------

LOCATOR NO.: 18K321085

Parcel 2:

Lots 11-20 in Block 12 of the Town of Clayton, according to the plat thereof
recorded in Plat Book 1 page 11, now 7, of the St. Louis County Records,
excepting therefrom that part conveyed to the City of Clayton by instrument
recorded in Book 4799 page 235, which may also be described as follows:

A tract of land being part of Lots 11 through 20 inclusive in Block 12 of the
Town, now City of Clayton, Missouri; according to the plat thereof recorded in
Plat Book 1 page 11, now 7, of the St. Louis County Records, in Township 45
North - Range 6 East, St. Louis County, Missouri and being more particularly
described as:

Beginning at the Southwest corner of said Lot 11, said point being in the North
line of Forsyth Boulevard, 80 feet wide, and in the East line of a 20 foot wide
vacated North-South Alley, vacated by Bill No. 5630 and Ordinance No. 5512 of
the City of Clayton, a certified copy of which is recorded in Book 13098 page
176 of the St. Louis County Records; thence Northwardly along said East line of
the 20 foot wide vacated North-South alley, being also along the West line of
aforesaid Lots 11 through 20, North 06 degrees 30 minutes 00 seconds East 445.34
feet to the Northwest corner of said Lot 20, said point being also a point in
the South line of Maryland Avenue, 80 feet wide; thence Eastwardly along said
South line of Maryland Avenue, South 83 degrees 34 minutes 00 seconds East
139.31 feet to a point in the west line of Hanley Road, as widened by instrument
recorded in Book 4799 page 235 of the St. Louis County Records; thence
Southwardly along said West line of Hanley Road, the following courses and
distances; along a curve to the right whose radius point bears South 28 degrees
17 minutes 59 seconds West 69.50 feet from the last mentioned point, a distance
of 82.73 feet, South 06 degrees 30 minutes 00 seconds West 331.37 feet along a
curve to the right whose radius point bears North 83 degrees 30 minutes 00
seconds West 54.50 feet from the last mentioned point, a distance of 62.04 feet
to a point in the aforesaid North line of Forsyth Boulevard, 80 feet wide;
thence Westwardly along said North line North 83 degrees 32 minutes 30 seconds
West 151.34 feet to the point of beginning.

PROPERTY ADDRESS: 7701 Forsyth Blvd

LOCATOR NO.: 18K321096

Parcel 3:

A tract of land being the twenty foot wide vacated North-South Alley, vacated by
Bill No. 5630 and Ordinance No. 5512 of the City of Clayton a certified copy of
which is recorded in Book 13098 page 176 of the St. Louis County Records, in
Block 12 of the Town, now City of Clayton, Missouri as shown on the Plat thereof
recorded in Plat Book 1 page 11, now 7, of the St. Louis County Records, in
Township 45 North-Range 6 East, St. Louis County, Missouri, extending from
Forsyth Boulevard on the South to Maryland Avenue on the North and being more
particularly described as:

Beginning at the Southeast corner of Lot 10 in Block 12 of said Town, now City
of Clayton, Missouri, said point being also a point in the North line of Forsyth
Boulevard, 80 feet wide; thence Northwardly along the East line of said Lot 10,
along the East line of said vacated 20 foot wide East-West alley, vacated by
Bill No. 3322 and Ordinance No. 3223 of the City of Clayton, a certified copy of
which is recorded in Book 6284 page 2311 of the St. Louis County Records, and
along the East line of Lot 21 of said Block 12, North 06 degrees 30 minutes 00
seconds East 445.33 feet to a point in the South line of Maryland Avenue, 80
feet wide; thence Eastwardly along said South line South 83 degrees 34 minutes
00 seconds East 20.00 feet to the Northwest corner of Lot 20 of said Block 12;
thence Southwardly along the West line of Lots 20, 19, 18, 17, 16, 15, 14, 13,
12 and 11 of said Block 12, South 06 degrees 30 minutes 00 seconds West 445.34
feet to a point in the aforesaid North line of Forsyth Boulevard, 80 feet wide;
thence Westwardly along said North line, North 83 degrees 32 minutes 30 seconds
West 20.00 feet to the point of beginning.

 

EXHIBIT A



--------------------------------------------------------------------------------

West half of Parcel 3 is taxed under Tax Locator Number 18K321085 and East half
of Parcel 3 is taxed under Tax Locator Number 18K321096.

Parcel 4:

Exclusive permanent easement over and across Underground Roadway (as defined in
the Easement Agreement, as hereinafter defined) for the purpose of pedestrian
and vehicular access between underground parking garages located on Grantee’s
Property (as defined in the Easement Agreement, as hereinafter defined),
according to Easement Agreement recorded in Book 11092 page 201 of the St. Louis
County Records.

Main Street

All that certain tract or parcel of land and premises, situate, lying and being
in the City of Portland, County of Multnomah, State of Oregon.

Lots 1, 2, 3, 4, 5, 6, 7 and 8, Block 11, CITY OF PORTLAND, in the City of

Portland, Multnomah County, Oregon.

EXCEPT the West 5 feet of Lots 5, 6, 7 and 8 in SW Second Avenue.

Account No. R245930

 

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B - DOCUMENTS

Exhibit B to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware limited
liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited liability
company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability company and
KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability company, as
“Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as “Administrative Agent”,
and various Lenders, dated as of April 30, 2010.

1.        Loan Documents. The documents listed below, numbered 1.1 through 1.10,
inclusive, and amendments, modifications and supplements thereto which have
received the prior written consent of Administrative Agent, together with any
documents executed in the future that are approved by Lender and that recite
that they are “Loan Documents” for purposes of this Agreement are collectively
referred to herein as the Loan Documents.

 

  1.1 This Agreement

 

  1.2 The Secured Promissory Note, dated April 30, 2010

 

  1.3 Hazardous Materials Indemnity executed by Borrowers, dated April 30, 2010

 

  1.4 Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated April 30, 2010, executed by KBSII 350
Plumeria, LLC, in favor of Administrative Agent, for the benefit of Lenders

 

  1.5 Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated April 30, 2010, executed by KBSII Pierre
LaClede Center, LLC, in favor of Administrative Agent, for the benefit of
Lenders

 

  1.6 Assignment of Leases and Rents dated April 30, 2010, executed by KBSII
Pierre LaClede Center, LLC, in favor of Administrative Agent, for the benefit of
Lenders

 

  1.7 Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated April 30, 2010, executed by KBSII One Main
Place, LLC, in favor of Administrative Agent, for the benefit of Lenders

 

  1.8 Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated April 30, 2010, executed by KBSII Mountain View, LLC,
in favor of Administrative Agent, for the benefit of Lenders

 

  1.9 Assignment of Leases and Rents, dated April 30, 2010, executed by KBSII
Mountain View, LLC, in favor of Administrative Agent, for the benefit of Lenders

 

  1.10 UCC-1 Financing Statement, filed as a fixture filing, in the real
property records of the County of Bernards, State of New Jersey

2.        Other Related Documents.

 

  2.1 Limited Guaranty

 

  2.2 Legal opinion issued by Morgan, Lewis & Bockius, LLP to Administrative
Agent, for the benefit of Lenders, dated April 30, 2010 (Authority and CA
Opinion)

 

  2.3 Legal opinion issued by Morgan, Lewis & Bockius, LLP to Administrative
Agent, for the benefit of Lenders, dated April 30, 2010 (NJ Opinion)

 

  2.4 Legal opinion issued by Husch Blackwell Sanders LLP to Administrative
Agent, for the benefit of Lenders, dated April 30, 2010 (MO Opinion)

 

EXHIBIT B



--------------------------------------------------------------------------------

  2.5 Legal opinion issued by Perkins Coie LLP to Administrative Agent, for the
benefit of Lenders, dated April 30, 2010 (OR Opinion)

 

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C – FORM OF SUBORDINATION NON-DISTURBANCE AND ATTORNMENT AGREEMENT

Exhibit C to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware limited
liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited liability
company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability company and
KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability company, as
“Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as “Administrative Agent”,
and various Lenders, dated as of April 30, 2010.

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

WELLS FARGO BANK, NATIONAL ASSOCIATION

Real Estate Group (AU #2955)

2030 Main Street, Suite 800

Irvine, CA 92614

Attn: Irie Dadabhoy

Loan No. 1002012

SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT,

ATTORNMENT AND NON-DISTURBANCE AGREEMENT

(Lease To Mortgage)

 

NOTICE:    THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER
OR LATER SECURITY INSTRUMENT.

THIS SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT (“Agreement”) is made
                                         by and between
                                                              (“Owner”),
                                                              (“Lessee”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for itself and
certain additional lenders (“Administrative Agent”).

R E C I T A L S

 

A.

Pursuant to the terms and provisions of a lease dated
                                                              (“Lease”), Owner,
as “Lessor”, granted to Lessee a leasehold estate in and to the property
described on Exhibit A attached hereto and incorporated herein by this reference
(which property, together with all improvements now or hereafter located on the
property, is defined as the “Property”).

 

B.

Owner has executed, or proposes to execute, a
                                                              (the “Mortgage”)
securing, among other things a promissory notes (the “Note”) in the aggregate
principal sum of $100,000,000, dated April 30, 2010, in favor of Lender, which
Note is payable with interest and upon the terms and conditions described
therein (“Loan”).

 

C.

As a condition to making the Loan secured by the Mortgage, Administrative Agent
requires that the Mortgage be unconditionally and at all times remain a lien on
the Property, prior and superior to all the rights of Lessee under the Lease and
that the Lessee specifically and unconditionally subordinate the Lease to the
lien of the Mortgage.

 

D.

Owner and Lessee have agreed to the subordination, attornment and other
agreements herein in favor of Administrative Agent.

NOW THEREFORE, for valuable consideration and to induce Administrative Agent to
make the Loan, Owner and Lessee hereby agree for the benefit of Administrative
Agent as follows:

 

EXHIBIT C - Page 1



--------------------------------------------------------------------------------

1.

SUBORDINATION. Owner and Lessee hereby agree that:

 

  1.1

Prior Lien. The Mortgage securing the Note in favor of Administrative Agent, and
any modifications, renewals or extensions thereof, shall unconditionally be and
at all times remain a lien on the Property prior and superior to the Lease;

 

  1.2

Subordination. Administrative Agent would not make the Loan without this
agreement to subordinate; and

 

  1.3

Whole Agreement. This Agreement shall be the whole agreement and only agreement
with regard to the subordination of the Lease to the lien of the Mortgage and
shall supersede and cancel, but only insofar as would affect the priority
between the Mortgage and the Lease, any prior agreements as to such
subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust or to a mortgage or mortgages.

AND FURTHER, Lessee individually declares, agrees and acknowledges for the
benefit of Lender, that:

 

  1.4

Use of Proceeds. Administrative Agent, in making disbursements pursuant to the
Note, the Mortgage or any loan agreements with respect to the Property, is under
no obligation or duty to, nor has Administrative Agent represented that it will,
see to the application of such proceeds by the person or persons to whom
Administrative Agent disburses such proceeds, and any application or use of such
proceeds for purposes other than those provided for in such agreement or
agreements shall not defeat this agreement to subordinate in whole or in part;

 

  1.5

Waiver, Relinquishment and Subordination. Lessee intentionally and
unconditionally waives, relinquishes and subordinates all of Lessee’s right,
title and interest in and to the Property to the lien of the Mortgage and
understands that in reliance upon, and in consideration of, this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made by Administrative Agent and, as part and parcel thereof, specific
monetary and other obligations are being and will be entered into which would
not be made or entered into but for said reliance upon this waiver,
relinquishment and subordination.

 

2.

ASSIGNMENT. Lessee acknowledges and consents to the assignment of the Lease by
Lessor in favor of Lender.

 

3.

ADDITIONAL AGREEMENTS. Lessee covenants and agrees that, during all such times
as Administrative Agent is the beneficiary under the Mortgage:

 

  3.1

Modification, Termination and Cancellation. Lessee will not consent to any
modification, amendment, termination or cancellation of the Lease (in whole or
in part) without giving Administrative Agent prior written notice thereof and
will not make any payment to Lessor in consideration of any modification,
termination or cancellation of the Lease (in whole or in part) without giving
Administrative Agent prior written notice thereof;

 

  3.2

Notice of Default. Lessee will notify Administrative Agent in writing
concurrently with any notice given to Lessor of any default by Lessor under the
Lease, and Lessee agrees that Administrative Agent has the right (but not the
obligation) to cure any breach or default specified in such notice within the
time periods set forth below and Lessee will not declare a default of the Lease,
as to Administrative Agent, if Administrative Agent cures such default within
fifteen (15) days from and after the expiration of the time period provided in
the Lease for the cure thereof by Lessor; provided, however, that if such
default cannot with diligence be cured by Administrative Agent within such
fifteen (15)

 

EXHIBIT C - Page 2



--------------------------------------------------------------------------------

  day period, the commencement of action by Administrative Agent within such
fifteen (15) day period to remedy the same shall be deemed sufficient so long as
Administrative Agent pursues such cure with diligence;

 

  3.3

No Advance Rents. Lessee will make no payments or prepayments of rent more than
one (1) month in advance of the time when the same become due under the Lease;
and

 

  3.4

Assignment of Rents. Upon receipt by Lessee of written notice from
Administrative Agent that Administrative Agent has elected to terminate the
license granted to Lessor to collect rents, as provided in the Mortgage, and
directing the payment of rents by Lessee to Administrative Agent, Lessee shall
comply with such direction to pay and shall not be required to determine whether
Lessor is in default under the Loan and/or the Mortgage.

 

4.

ATTORNMENT. In the event of a foreclosure under the Mortgage, Lessee agrees for
the benefit of Administrative Agent (including for this purpose any transferee
of Administrative Agent or any transferee of Lessor’s title in and to the
Property by Administrative Agent’s exercise of the remedy of sale by foreclosure
under the Mortgage) as follows:

 

  4.1

Payment of Rent. Lessee shall pay to Administrative Agent all rental payments
required to be made by Lessee pursuant to the terms of the Lease for the
duration of the term of the Lease;

 

  4.2

Continuation of Performance. Lessee shall be bound to Administrative Agent in
accordance with all of the provisions of the Lease for the balance of the term
thereof, and Lessee hereby attorns to Administrative Agent as its landlord, such
attornment to be effective and self operative without the execution of any
further instrument immediately upon Lender succeeding to Lessor’s interest in
the Lease and giving written notice thereof to Lessee;

 

  4.3

No Offset. Administrative Agent shall not be liable for, nor subject to, any
offsets or defenses which Lessee may have by reason of any act or omission of
Lessor under the Lease, nor for the return of any sums which Lessee may have
paid to Lessor under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by Lessor
to Administrative Agent; and

 

  4.4

Subsequent Transfer. If Administrative Agent, by succeeding to the interest of
Lessor under the Lease, should become obligated to perform the covenants of
Lessor thereunder, then, upon any further transfer of Lessor’s interest by
Administrative Agent, all of such obligations shall terminate as to
Administrative Agent.

 

5.

NON-DISTURBANCE. In the event of a foreclosure under the Mortgage, so long as
there shall then exist no breach, default, or event of default on the part of
Lessee under the Lease, Administrative Agent agrees for itself and its
successors and assigns that the leasehold interest of Lessee under the Lease
shall not be extinguished or terminated by reason of such foreclosure, but
rather the Lease shall continue in full force and effect and Administrative
Agent shall recognize and accept Lessee as tenant under the Lease subject to the
terms and provisions of the Lease except as modified by this Agreement;
provided, however, that Lessee and Administrative Agent agree that the following
provisions of the Lease (if any) shall not be binding on Administrative Agent:
any option to purchase with respect to the Property; any right of first refusal
with respect to the Property; any provision regarding the use of insurance
proceeds or condemnation proceeds with respect to the Property which is
inconsistent with the terms of the Mortgage.

 

EXHIBIT C - Page 3



--------------------------------------------------------------------------------

6. MISCELLANEOUS.

 

  6.1

Heirs, Successors, Assigns and Transferees. The covenants herein shall be
binding upon, and inure to the benefit of, the heirs, successors and assigns of
the parties hereto; and

 

  6.2

Notices. All notices or other communications required or permitted to be given
pursuant to the provisions hereof shall be deemed served upon delivery or, if
mailed, upon the first to occur of receipt or the expiration of three (3) days
after deposit in United States Postal Service, certified mail, postage prepaid
and addressed to the address of Lessee or Administrative Agent appearing below:

 

“OWNER”        “ADMINISTRATIVE AGENT”       

 

      

WELLS FARGO BANK, NATIONAL

ASSOCIATION

Real Estate Group (AU #2955)

2030 Main Street, Suite 800

Irvine, CA 92614

Attn: Irie H. Dadabhoy

Loan No. 1002012

 

      

 

      

 

              Attention:                           
                                      Tel:
                                                            

Fax:                                                      

 

With a copy to:

Morgan, Lewis & Bockius LLP

5 Park Plaza, Suite 1750

Irvine, CA 92614

Attention: L. Bruce Fischer, Esq.

Tel: (949) 399-7145

Fax: (949) 399-7001

   “LESSEE”       

 

  

 

  

 

  

provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement; and

 

  6.3

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
and be construed as one and the same instrument; and

 

  6.4

Remedies Cumulative. All rights of Administrative Agent herein to collect rents
on behalf of Lessor under the Lease are cumulative and shall be in addition to
any and all other rights and remedies provided by law and by other agreements
between Administrative Agent and Lessor or others; and

 

  6.5

Paragraph Headings. Paragraph headings in this Agreement are for convenience
only and are not to be construed as part of this Agreement or in any way
limiting or applying the provisions hereof.

 

7. INCORPORATION. Exhibit A attached hereto and incorporated herein by this
reference.

(SIGNATURES ON FOLLOWING PAGE)

 

EXHIBIT C - Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

NOTICE:   

THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE PERSON
OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF WHICH MAY
BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.

IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 

“OWNER”

 

By:  

 

Its:  

 

“ADMINISTRATIVE AGENT” WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 

Its:  

 

“LESSEE”

 

By:  

 

Its:  

 

 

EXHIBIT C - Page 5



--------------------------------------------------------------------------------

LEASE GUARANTOR’S CONSENT

The undersigned (“Lease Guarantor”) consents to the foregoing Subordination
Agreement; Acknowledgment of Lease Assignment, Estoppel, Attornment and
Non-Disturbance Agreement and the transactions contemplated thereby and
reaffirms its obligations under the lease guaranty (“Lease Guaranty”) dated
                                        . Lease Guarantor further reaffirms that
its obligations under the Lease Guaranty are separate and distinct from Lessee’s
obligations.

AGREED:

 

Dated as of:                     , 20         “LEASE GUARANTOR”      

 

      By:  

 

      Its:  

 

 

 

EXHIBIT C - Page 6



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF PROPERTY

EXHIBIT A to Subordination Agreement; Acknowledgment of Lease Assignment,
Estoppel, Attornment and Non-Disturbance Agreement dated as of
                                        , executed by
                                        , as “Owner”,
                                        , as “Lessee”, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as “Administrative Agent”.

 

EXHIBIT C - Page 7



--------------------------------------------------------------------------------

EXHIBIT D – FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

Exhibit D to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware limited
liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited liability
company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability company and
KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability company, as
“Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as “Administrative Agent”,
and various Lenders, dated as of April 30, 2010.

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is dated as of
                 ,         , between                                         
(“Assignor”) and                                          (“Assignee”).

RECITALS:

A.        Assignor is a Lender under the Loan Agreement dated as of
                        , 2010 (as from time to time amended, supplemented or
restated, the “Loan Agreement”), by and among KBSII 350 PLUMERIA, LLC, a
Delaware limited liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited
liability company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability
company and KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability
company, as “Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
“Administrative Agent”, and various Lenders, dated as of                     ,
2010 (“Borrowers”), the persons named therein as Lenders and such other Persons
as may become Lenders in accordance with the terms of the Loan Agreement, and
Wells Fargo Bank, National Association, as Administrative Agent (“Administrative
Agent”). (Capitalized terms used in this Agreement without definition have the
same meanings as in the Loan Agreement.)

B.        Currently, Assignor’s Percentage Share of the Loan is equal to
                    % and Assignee’s Percentage Share of the Loan is equal to
                    %.

C.        Assignor desires to assign to Assignee, and Assignee desires to accept
and assume, [all/a portion of] the rights and obligations of Assignor under the
Loan Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1.        Assignment.

    (a)        Effective on the Assignment Effective Date (as defined in
Section 3 below), Assignor hereby assigns to Assignee the Assigned Share (as
defined below) of [all/a portion of] of Assignor’s rights, title, interest and
obligations under the Loan Agreement and other Loan Documents, including without
limitation those relating to Assignor’s Pro Rata Share of the Loan. The Assigned
Share of all such rights, title, interest and obligations is referred to
collectively as the “Assigned Rights and Obligations”.

    (b)        The “Assigned Share” means the portion of Assignor’s Percentage
Share in the Loan being assigned hereby, such portion being equal to
            % of the Loan (or $                 of Commitment). The new
Percentage Share of Loan being held by Assignee (after giving effect to the
assignment hereunder), and the Percentage Share in the Loan retained by
Assignor, shall be as specified on the signature pages of this Agreement

2.        Assumption. Effective on the Assignment Effective Date, Assignee
hereby accepts the foregoing assignment of, and hereby assumes from Assignor,
the Assigned Rights and Obligations.

3.        Effectiveness. This Agreement shall become effective on a date (the
“Assignment Effective Date”) selected by Assignor, which shall be on or as soon
as practicable after the execution and delivery of counterparts of this
Agreement by Assignor, Assignee, Administrative Agent and Borrower.

 

EXHIBIT D – Page 1



--------------------------------------------------------------------------------

Assignor shall promptly notify Assignee, Administrative Agent and Borrowers in
writing of the Assignment Effective Date.

4.        Payments on Assignment Effective Date. In consideration of the
assignment by Assignor to Assignee, and the assumption by Assignee, of the
Assigned Rights and Obligations, on the Assignment Effective Date Assignee shall
pay to Assignor such amounts as are specified in any written agreement or
exchange of letters between them and additionally shall pay to Administrative
Agent a assignment processing fee of $4,500.

5.        Allocation and Payment of Interest and Fees.

    (a)        Administrative Agent shall pay to Assignee all interest and other
amounts (including Fees, except as otherwise provided in the written agreement
referred to in Section 4 above) not constituting principal that are paid by or
on behalf of Borrowers pursuant to the Loan Documents and are attributable to
the Assigned Rights and Obligations (“Borrower Amounts”), that accrue on and
after the Assignment Effective Date. If Assignor receives or collects any such
Borrower Amounts, Assignor shall promptly pay them to Assignee.

    (b)        Administrative Agent shall pay to Assignor all Borrower Amounts
that accrue before the Assignment Effective Date (or otherwise pursuant to the
written agreement referred to in Section 4 above) when and as the same are paid
by Administrative Agent to the other Lenders. If Assignee receives or collects
any such Borrower Amounts, Assignee shall promptly pay such amounts to Assignor.

    (c)        Unless specifically assumed by Assignee, Assignor shall be
responsible and liable for all reimbursable liabilities and costs and
indemnification obligations which accrue under Section 12.12 of the Loan
Agreement prior to the Assignment Effective Date, and such liability shall
survive the Assignment Effective Date.

6.        Administrative Agent Liability. Administrative Agent shall not be
liable for any allocation or payment to either Assignor or Assignee subsequently
determined to be erroneous, unless resulting from Administrative Agent’s willful
misconduct or gross negligence.

7.        Representations and Warranties.

    (a)        Each of Assignor and Assignee represents and warrants to the
other and to Administrative Agent as follows:

    (i)        It has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to fulfill its obligations
under, and to consummate the transactions contemplated by, this Agreement;

    (ii)        The making and performance of this Agreement and all documents
required to be executed and delivered by it hereunder do not and will not
violate any law or regulation applicable to it;

    (iii)        This Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; and

    (iv)        All approvals, authorizations or other actions by, or filings
with, any Governmental Authority necessary for the validity or enforceability of
its obligations under this Agreement have been made or obtained.

    (b)        Assignor represents and warrants to Assignee that Assignor owns
the Assigned Rights and Obligations free and clear of any Lien or other
encumbrance.

    (c)        Assignee represents and warrants to Assignor as follows:

 

EXHIBIT D – Page 2



--------------------------------------------------------------------------------

    (i)        Assignee is and shall continue to be an “Eligible Assignee” as
defined in the Loan Agreement;

    (ii)        Assignee has made and shall continue to make its own independent
investigation of the financial condition, affairs and creditworthiness of
Borrower and any other Loan Party; and

    (iii)        Assignee has received copies of the Loan Documents and such
other documents, financial statements and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement.

8.        No Assignor Responsibility. Assignor makes no representation or
warranty regarding, and assumes no responsibility to Assignee for:

    (a)        the execution (by any party other than Assignor), effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of the Loan
Documents or any representations, warranties, recitals or statements made in the
Loan Documents or in any financial or other written or oral statement,
instrument, report, certificate or any other document made or furnished or made
available by Assignor to Assignee or by or on behalf of any Loan Party to
Assignor or Assignee in connection with the Loan Documents and the transactions
contemplated thereby;

    (b)        the performance or observance of any of the terms, covenants or
agreements contained in any of the Loan Documents or as to the existence or
possible existence of any Default or Potential Default under the Loan Documents;
or

    (c)        the accuracy or completeness of any information provided to
Assignee, whether by Assignor or by or on behalf of any Loan Party.

Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of any of
the Loan Parties, in connection with the assignment of the Assigned Rights and
Obligations or to provide Assignee with any credit or other information with
respect thereto, whether coming into its possession before the date hereof or at
any time or times thereafter.

9.        Assignee Bound by Loan Agreement. Effective on the Assignment
Effective Date, Assignee (a) shall be deemed to be a party to the Loan Agreement
and as such, shall be directly liable to Borrower for any failure by Assignee to
comply with Assignee’s assumed obligations thereunder, including, without
limitation, Assignee’s obligation to fund its Pro Rata Share of the Loan in
accordance with provisions of the Loan Agreement, (b) agrees to be bound by the
Loan Agreement to the same extent as it would have been if it had been an
original Lender thereunder, (c) agrees to perform in accordance with their
respective terms all of the obligations which are required under the Loan
Documents to be performed by it as a Lender, and (d) agrees to maintain its
status as an Eligible Assignee. Assignee appoints and authorizes Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto.

10.        Assignor Released From Loan Agreement. Effective on the Assignment
Effective Date, Assignor shall be released from the Assigned Rights and
Obligations; provided, however, that Assignor shall retain all of its rights to
indemnification under the Loan Agreement and the other Loan Documents for any
events, acts or omissions occurring before the Assignment Effective Date, and,
to the extent not assumed by Assignee, Assignor shall continue to be responsible
for the liabilities and obligations described in Section 5(c) of this Agreement.

11.        New Notes. On or promptly after the Assignment Effective Date,
Borrower, Administrative Agent, Assignor and Assignee shall make appropriate
arrangements so that new Notes executed by Borrower, dated the Assignment
Effective Date and in the amount of the respective Pro Rata Shares of Assignor
and Assignee in the original Loan amount, after giving effect to this Agreement,
are

 

EXHIBIT D – Page 3



--------------------------------------------------------------------------------

issued to Assignor and Assignee, in exchange for the surrender by Assignor and
Assignee to Borrower of any applicable outstanding Notes, marked “Exchanged”.

12.        General.

    (a)        No term or provision of this Agreement may be amended, waived or
terminated orally, but only by an instrument signed by the parties hereto.

    (b)        This Agreement may be executed in one or more counterparts. Each
set of executed counterparts shall be an original. Executed counterparts may be
delivered by facsimile transmission.

    (c)        If Assignor has not assigned its entire remaining Pro Rata Share
of the Loan to Assignee, Assignor may at any time and from time to time grant to
others, subject to applicable provisions in the Loan Agreement, assignments of
or participation in all of Assignor’s remaining Pro Rata Share of the Loan.

    (d)        This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Neither Assignor
nor Assignee may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the other and Administrative
Agent. The preceding sentence shall not limit the right of Assignee to grant to
others a participation in all or part of the Assigned Rights and Obligations
subject to the terms of the Loan Agreement.

    (e)        All payments to Assignor or Assignee hereunder shall, unless
otherwise specified by the party entitled thereto, be made in United States
dollars, in immediately available funds, and to the address or account specified
on the signature pages of this Agreement. The address of Assignee for notice
purposes under the Loan Agreement shall be as specified on the signature pages
of this Agreement.

    (f)        If any provision of this Agreement is held invalid, illegal or
unenforceable, the remaining provisions hereof will not be affected or impaired
in any way.

    (g)        Each party shall bear its own expenses in connection with the
preparation and execution of this Agreement.

    (h)        This Agreement shall be governed by and construed in accordance
with the laws of the State of California.

    (i)        Foreign Withholding. On or before the Assignment Effective Date,
Assignee shall comply with the provisions of Section 13.13(e) of the Loan
Agreement.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

EXHIBIT D – Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ASSIGNOR:  

 

     By:                                                            
Name:                                                      
Its:                                                             Pro Rata Share:
                              %      Share of Original Loan: $                 
     Payment Instruction:       

 

    

 

     ABA No.:  

 

     Account No.:  

 

     Reference:  

 

     Loan No. :  

 

     Attn :  

 

     Telephone:  

 

     Facsimile:  

 

   ASSIGNEE:  

 

              By:                                                            
Name:                                                      
Its:                                                            
Pro Rata Share:                                %      Share of Original Loan:
$                       Payment Instruction:       

 

    

 

     ABA No.:  

 

     Account No.:  

 

     Reference:  

 

     Loan No. :  

 

     Attn :  

 

     Telephone:  

 

     Facsimile:  

 

  

 

EXHIBIT D – Page 5



--------------------------------------------------------------------------------

  ACKNOWLEDGED AND AGREED:      BORROWER:                                 
                   ,         a                             
                                      By:  

 

        Name:  

 

        Its:  

 

     ADMINISTRATIVE AGENT:    WELLS FARGO BANK, NATIONAL ASSOCIATION      By:  

 

        Name:  

 

        Its:  

 

  

 

EXHIBIT D – Page 6



--------------------------------------------------------------------------------

EXHIBIT E - FORM OF NOTE

Exhibit E to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware limited
liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited liability
company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability company and
KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability company, as
“Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as “Administrative Agent”,
and various Lenders, dated as of April 30, 2010.

SECURED PROMISSORY NOTE

 

$                                                , 20    

FOR VALUE RECEIVED, KBSII 350 PLUMERIA, LLC, a Delaware limited liability
company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited liability company, KBSII
ONE MAIN PLACE, LLC, a Delaware limited liability company and KBSII PIERRE
LACLEDE CENTER, LLC, a Delaware limited liability company (“Borrowers”), HEREBY
PROMISE TO PAY to the order of                                         
(“Lender”) the principal sum of                                          Dollars
($                    ), or if less, the aggregate unpaid principal amount of
all disbursements disbursed by Lender pursuant to the requirements set forth in
the Loan Agreement dated as of                                         , 2010
(as amended, supplemented or restated from time to time the “Loan Agreement”),
among Borrowers, Lender, certain other Lenders named therein or made parties
thereto and Wells Fargo Bank, National Association, as Administrative Agent,
together with interest on the unpaid principal balance hereof at the rate (or
rates) determined in accordance with Section 2.7 of the Loan Agreement from the
date such principal is advanced until it is paid in full. It is contemplated
that there will be advances and payments under this Note from time to time, but
no advances or payments under this Note (including payment in full of the unpaid
balance of principal hereof prior to maturity) shall affect or impair the
validity or enforceability of this Note as to future advances hereunder.

This Note is one of the Notes referred to in and governed by the Loan Agreement,
which Loan Agreement, among other things, contains provisions for the
acceleration of the maturity hereof and for the payment of certain additional
sums to Lender upon the happening of certain stated events. Capitalized terms
used in this Note without definition have the same meanings as in the Loan
Agreement.

The principal amount of this Note, unless accelerated in accordance with Loan
Agreement as described below, if not sooner paid, will be due and payable,
together with all accrued and unpaid interest and other amounts due and unpaid
under the Loan Agreement, on the Maturity Date.

This Note is secured by, among other things, the Security Documents referred to
in the Loan Agreement.

Interest on the Loans is payable in arrears on the first Business Day of each
month during the term of the Loan Agreement, commencing with the first Business
Day of the first calendar month to begin after the date of this Note. Interest
will be computed on the basis of the actual number of days elapsed in the period
during which interest accrues and a year of three hundred sixty (360) days. The
Loan Agreement provides for the payment by Borrower of various other charges and
fees, in addition to the interest charges described in the Loan Agreement, as
set forth more fully in the Loan Agreement.

All payments of any amount becoming due under this Note shall be made in the
manner provided in the Loan Agreement, in Dollars.

Upon and after the occurrence of a Default, unless such Default is waived as
provided in the Loan Agreement, this Note may, at the option of Requisite
Lenders and without further demand, notice or legal process of any kind, be
declared by Administrative Agent, and in such case immediately shall become, due
and payable. Upon and after the occurrence of certain Defaults, this Note shall,
without any action by Lenders and without demand, notice or legal process of any
kind, automatically and immediately become due and payable.

 

EXHIBIT E – Page 1



--------------------------------------------------------------------------------

Demand, presentment, protest and notice of nonpayment and protest, notice of
intention to accelerate maturity, notice of acceleration of maturity and notice
of dishonor are hereby waived by Borrower. Subject to the terms of the Loan
Agreement, Lender may extend the time of payment of this Note, postpone the
enforcement hereof, grant any indulgences, release any party primarily or
secondarily liable hereon or agree to any subordination of Borrower’s
obligations hereunder without affecting or diminishing Lender’s right of
recourse against Borrower, which right is hereby expressly reserved.

This Note has been delivered and accepted at                         . This Note
shall be interpreted in accordance with, and the rights and liabilities of the
parties hereto shall be determined and governed by, the laws of the State of
California.

All notices or other communications required or permitted to be given pursuant
to this Note shall be given to the Borrowers or Lender at the address and in the
manner provided for in the Loan Agreement.

In no contingency or event whatsoever shall interest charged in respect of the
Loan evidenced hereby, however such interest may be characterized or computed,
exceed the highest rate permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If such a
court determines that Lender has received interest hereunder in excess of the
highest rate applicable hereto, Lender shall, at Lender’s election, either
(a) promptly refund such excess interest to Borrower or (b) credit such excess
to the principal balance hereof. This provision shall control over every other
provision of all agreements between Borrower and Lender.

Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

The limitations on personal liability of the shareholders, partners and members
of Borrowers contained in Section 13.27 of the Loan Agreement shall apply to
this Note.

[This Note is issued in replacement of a Note dated                          in
the amount of $                    , previously issued by Borrower to
                     pursuant to the Loan Agreement and shall evidence a Loan
made by                      that is outstanding as of the date hereof, together
with accrued and unpaid interest thereon and other amounts payable with respect
thereto, as well as future advances hereunder.]

 

EXHIBIT E - Page 2



--------------------------------------------------------------------------------

EXHIBIT F – FIXED RATE NOTICE

Exhibit F to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware limited
liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited liability
company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability company and
KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability company, as
“Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as “Administrative Agent”,
and various Lenders, dated as of April 30, 2010.

 

TODAY’S DATE:                                                        
    LOAN MATURITY DATE:  

April 30, 2014

TO:  

WELLS FARGO BANK, N.A.

DISBURSEMENT AND OPERATIONS CENTER

      LOAN ADMINISTRATOR:  

Jeri Gehrer

 

FAX # (310) 615-1014 or (310) 615-1016

ATTENTION: RATE OPTION DESK

  RELATIONSHIP MANAGER:  

Irie Dadabhoy

 

 

 

BORROWER INTEREST RATE OPTION REQUEST

Rate Quote Line (888) 293-2362 x:472 Use One Form Per Transaction

 

LOAN #:    1002012                BORROWER NAME:   

 

 

RATE SET DATE:  

 

      FIXED RATE COMMENCEMENT DATE:  

 

       (1350) FIXED RATE PERIOD (TERM):                                        
                     (i.e. 1 month, etc. as allowed per Note)

 

INDEX:   

LIBO

   RATE:   

%

   +   

3.00%

   =   

#’s%

   (1350)          Quote       Spread       Applicable Rate   

 

FIXED RATE PORTION EXPIRING ON: 


         

$

                       

1.

   AMOUNT ROLLING OVER       $               FROM OBLGN#:              

2.

  

ADD: AMT TRANSFERRED FROM

VARIABLE RATE PORTION

      $               FROM OBLGN#:            TO OBLGN# :                       
(5522)       (5020)

3.

  

ADD: AMT TRANSFERRED FROM

OTHER FIXED RATE PORTION

      $               FROM OBLGN#:            TO OBLGN# :                       
(5522)       (5020)   

ADD: AMT TRANSFERRED FROM

OTHER FIXED RATE PORTION

      $               FROM OBLGN#:            TO OBLGN# :                       
(5522)       (5020)

4.

  

LESS: AMT TRANSFERRED TO

VARIABLE RATE PORTION

      $               FROM OBLGN#:            TO OBLGN# :                       
(5522)       (5020)    TOTAL FIXED RATE PORTION:       $                        
                                   

ADMINISTRATION FEE DUE:

      $0.00                  

CHARGE FEES TO DDA#:

         YES, charge DDA   DDA#:               NO, to be remitted  

PLEASE REMIT FEE TO: 2120 E. Park         Place, Suite 100 El Segundo,

        CA 90245

Borrower confirms, represents and warrants to Administrative Agent and each
Lender, (a) that this selection of a Fixed Rate is subject to the terms and
conditions of the Loan Agreement between Borrower, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of
April 30, 2010 (the “Loan Agreement”) and the other Loan Documents defined
therein, and (b) that terms, words and phrases used but not defined in this
Notice have the meanings attributed thereto in the Loan Agreement, and (c) that
no Default or Potential Default has occurred or exists under the Loan Agreement
or any other Loan Document.

 

REQUESTED BY (as allowed per documents):        TELEPHONE #:   

(         )

PRINT NAME:            FAX #:   

(         )

 

 

 

EXHIBIT F



--------------------------------------------------------------------------------

EXHIBIT G – TRANSFER AUTHORIZER

Exhibit G to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware limited
liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited liability
company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability company and
KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability company, as
“Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as “Administrative Agent”,
and various Lenders, dated as of April 30, 2010.

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

¨ NEW ¨ REPLACE PREVIOUS DESIGNATION  ¨  ADD ¨  CHANGE     ¨  DELETE LINE NUMBER
            

The following representatives of KBSII 350 PLUMERIA, LLC, a Delaware limited
liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited liability
company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability company and
KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability company
(“Borrowers”) are authorized to request the disbursement of Loan Proceeds and
initiate funds transfers for Loan Number 1002012 dated April 30, 2010 among
Wells Fargo Bank, National Association (“Administrative Agent”), various lenders
and Borrowers. Administrative Agent is authorized to rely on this Transfer
Authorizer Designation until it has received a new Transfer Authorizer
Designation signed by Borrowers, even in the event that any or all of the
foregoing information may have changed.

 

     

Name

 

  

Title

 

  

Maximum Wire

Amount1

 

1.

              

2.

              

3.

              

4.

              

5.

              

 

 

 

Beneficiary Bank and Account Holder Information

 

1.

Transfer Funds to (Receiving Party Account Name):

 

Receiving Party Account Number:

 

Receiving Bank Name, City and State:       

Receiving Bank Routing (ABA) Number

 

Maximum Transfer Amount:

 

   

Further Credit Information/Instructions:

 

2.

Transfer Funds to (Receiving Party Account Name):

 

Receiving Party Account Number:

 

 

 

 

EXHIBIT G – Page 1



--------------------------------------------------------------------------------

Receiving Bank Name, City and State:       

Receiving Bank Routing (ABA) Number

 

Maximum Transfer Amount:

 

   

Further Credit Information/Instructions:

 

3.

Transfer Funds to (Receiving Party Account Name):

 

Receiving Party Account Number:

 

Receiving Bank Name, City and State:       

Receiving Bank Routing (ABA) Number

 

Maximum Transfer Amount:

 

   

Further Credit Information/Instructions:

 

    1 Maximum Wire Amount may not exceed the Loan Amount.

 

Date:  

 

   

 

“BORROWER”

 

 

 

  By:  

 

 

 

EXHIBIT G – Page 2



--------------------------------------------------------------------------------

Exhibit H - FORM OF BORROWERS’ CERTIFICATE

Exhibit H to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware limited
liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited liability
company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability company and
KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability company, as
“Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as “Administrative Agent”,
and various Lenders, dated as of April 30, 2010.

 

$100,000,000 Credit Facility Covenant Calculations

 

XX/XX/XXXX

 

         

DOC. REF.

  

ACTUAL

  

REQUIRED

  

COMPLY

  

BACKUP

    Sec. 9.13 Clauses (ii) and (v)                                             
$                    <$250,000         Sch. A      $                   
<$250,000         Sch. A      $                    <$250,000         Sch. A     
$                    <$250,000         Sch. A                                 
     Total    $                    <$1,000,000         Sch. A                

Loan Constant

 

       

 

        Sch B             Certified By:            
[                                         ]      

 

            Date:                     , 20          

 

           

 

EXHIBIT H – Page 1



--------------------------------------------------------------------------------

Borrowers hereby certify that they are              OR are not              in
compliance with the covenant contained in Section 9.13 of the Loan Agreement.

Borrowers hereby certify that they are              OR are not              in
compliance the Minimum Loan Constant requirement contained in Section 8.1.

 

EXHIBIT H – Page 2



--------------------------------------------------------------------------------

Schedule A - Detail of Certain Indebtedness

 

     Amount         Comments

Operating and Equipment Lease Expense

     $      -        Other Trade Payables (other than non-delinquent real estate
taxes)      $      -       

Total

     $      -                 

Schedule B - Detail of Loan Constant

 

     Amount              Comments

Net Operating Income

     $      -              

Outstanding Loan Balance

     $      -              

Loan Constant

      -                        

 

EXHIBIT H – Page 3



--------------------------------------------------------------------------------

Exhibit I – ADDITIONAL DEFINITIONS

Exhibit I to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware limited
liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited liability
company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability company and
KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability company, as
“Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as “Administrative Agent”,
and various Lenders, dated as of April 30, 2010.

“Capitalized Lease Obligation” means Indebtedness represented by obligations
under a capital lease, and the amount of such Indebtedness shall be the
capitalized amount of such obligations determined in accordance with GAAP.

“Contingent Obligation” means, for any Person, any commitment, undertaking,
Guarantee or other obligation constituting a contingent liability that must be
accrued under GAAP.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include a Lender).

“Gross Asset Value” means, at a given time for a Person, the sum (without
duplication) of (a) the sum of the Operating Property Values of such Person at
such time, plus (b) all cash and cash equivalents (excluding tenant deposits) of
Person such time provided, however, that restricted cash and cash equivalents,
including, without limitation, cash deposited in escrow accounts for taxes and
insurance, shall only be included in Gross Asset Value to the extent a liability
corresponding thereto is included in the determination of Total Liabilities,
plus (c) the book value of construction in progress, plus (d) the book value of
land held for development (giving no value to land which is acquired and
subsequently designated as expansion land for an existing tenant), together with
such Person’s pro rata share of the foregoing items for each Unconsolidated
Affiliate. Notwithstanding anything to the contrary, investments in mezzanine
debt, Mortgages, stockholdings and other investments not constituting direct (or
indirect) equity investments in real estate assets shall be excluded for
purposes of determining Gross Asset Value.

“Guarantee” – by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness or other obligation of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Indebtedness” – means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes

 

EXHIBIT I – Page 1



--------------------------------------------------------------------------------

payable, or drafts accepted, in each case representing extensions of credit,
(ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property; (c) Capitalized Lease Obligations of such Person;
(d) all Letter of Credit Liabilities of such Person; (e) all Off Balance Sheet
Liabilities of such Person; (f) net obligations under any Derivative Contract in
an amount equal to the Derivatives Termination Value thereof; and (g) all
Indebtedness of other Persons to the extent (i) such Person has Guaranteed or is
otherwise recourse to such Person or (ii) is secured by a Lien on any property
of such Person, together with such Person’s pro rata share of each of the
foregoing items for each Unconsolidated Affiliate.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Person, the sum of (a) the stated amount of all letters of credit
as to which such Person is the applicant plus (b) the aggregate unpaid principal
amount of all reimbursement obligations of such Person at such time due and
payable in respect of all drawings made under such letters of credit, together
with such Person’s pro rata share of each of the foregoing items for each
Unconsolidated Affiliate.

“Mortgage” means a mortgage, deed of trust or deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien or such interest in real estate as security for the payment of
Indebtedness.

“Net Operating Income” means, for any Property for the quarter in question, but
without duplication, the sum of (a) rents and other revenues received or accrued
(excluding base rent amounts more than sixty (60) days delinquent) in the
ordinary course from such Property (including amounts received from tenants as
reimbursements for common area maintenance, taxes and insurance and proceeds of
rent loss insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent during such quarter) minus (b) all expenses paid or accrued related to
the ownership, operation or maintenance of such Property, including but not
limited to taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such property, but specifically excluding general overhead expenses of KBS
REIT and any property management fees) accrued or paid during such quarter,
minus (c) the actual property management fee paid during such quarter, in each
case determined in accordance with GAAP. Notwithstanding the foregoing, in
calculating Gross Asset Value, Net Operating Income may, at the Lender’s
election, be determined using either actual management fees or an imputed
management fee of two percent (2%) of gross revenues for any applicable
Property. For purposes of determining the Net Operating Income for a Property
owned for less than a full quarter, the average daily Net Operating Income for
such Property shall be multiplied by the number of days in such quarter;
provided, however, that (i) if the per diem expenses incurred during such
partial quarter (i.e., the items referred to in clauses (a) and (b) above) are
not indicative of the per diem expenses that would have been incurred over the
course a full quarter, in Lender’s sole judgment, then for purposes of
determining Net Operating Income, expenses shall be adjusted by Lender in its
discretion and (ii) if a tenant has not been in occupancy for the entire partial
calendar quarter during which the Property has been owned by KBS REIT, then for
purposes of determining gross income (i.e., those items referred to in clause
(a) above), the per diem contracted rate for each such item shall be multiplied
by the number of days in such quarter for purposes of determining the gross
income.

“Off Balance Sheet Liabilities” means, with respect to any Person, any
obligation or liability that does not appear as a liability on the balance sheet
of such Person and that constitutes (a) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to any accounts or notes
receivable sold, transferred or otherwise disposed of by such Person, (b) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to property or assets leased by such Person as lessee and (c) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off balance
sheet financing if the transaction giving rise to such obligation (i) is
considered indebtedness for borrowed money for tax purposes but is classified as
an operating lease or (ii) does not (and is not required pursuant to GAAP to)
appear as a liability on the balance sheet of such Person, together with such
Person’s pro rata share of each of the foregoing items for each Unconsolidated
Affiliate.

“Operating Property Value” means, as of a given date and with respect to any
Person, such Person’s Net Operating Income for the fiscal quarter most recently
ended multiplied by 4 and divided by (i) seven and one-half percent (7.50%).

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of

 

EXHIBIT I – Page 2



--------------------------------------------------------------------------------

directors or other persons performing similar functions of such corporation,
partnership or other entity (without regard to the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more Subsidiaries of such Person or by such Person and one or
more Subsidiaries of such Person. “Wholly Owned Subsidiary” means any such
corporation, partnership or other entity of which all of the equity securities
or other ownership interests (other than, in the case of a corporation,
directors’ qualifying shares) are so owned or controlled.

“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person,
including without limitation, Capitalized Lease Obligations and Letter of Credit
Liabilities, (b) all accounts payable and accrued expenses of such Person
(except to the extent included in the definition of Net Operating Income);
(c) all purchase and repurchase obligations and forward commitments of such
Person (forward commitments shall include without limitation (i) forward equity
commitments and (ii) commitments to purchase any real property; (d) all lease
obligations of such Person (including ground leases) to the extent required
under GAAP to be classified as a liability on a balance sheet of such Person;
(f) all Contingent Obligations of such Person including, without limitation, all
Guarantees of Indebtedness by such Person; (g) all Unfunded Commitments of such
Person; and (h) such Person’s pro rata share of each of the foregoing items for
each Unconsolidated Affiliate. For purposes of clause (c) of this definition,
the amount of Total Liabilities of a Person at any given time in respect of
(x) a contract to purchase or otherwise acquire unimproved or fully developed
real property shall be equal to (i) the total purchase price payable by such
Person under such contract if, at such time, the seller of such real property
would be entitled to specifically enforce such contract against such Person,
otherwise, (ii) the aggregate amount of due diligence deposits, earnest money
payments and other similar payments made by such Person under such contract
which, at such time, would be subject to forfeiture upon termination of the
contract and (y) a contract relating to the acquisition of real property which
the seller is required to develop or renovate prior to, and as a condition
precedent to, such acquisition, shall be equal to (i) the maximum amount
reasonably estimated to be payable by such Person under such contract assuming
performance by the seller of its obligations under such contract, which amount
shall include, without limitation, any amounts payable after consummation of
such acquisition which may be based on certain performance levels or other
related criteria if, at such time, the seller of such real property would be
entitled to specifically enforce such contract against such Person, otherwise
(ii) the aggregate amount of due diligence deposits, earnest money payments and
other similar payments made by such Person under such contract which, at such
time, would be subject to forfeiture upon termination of the contract.

“Unconsolidated Affiliate” means, in respect of any Person, any other Person in
whom such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unfunded Commitments” means (i) the amount of any commitments, whether
contingent or non-contingent, to disburse funds in accordance with the terms of
any debt investments made by KBS REIT or any Subsidiary, (ii) the total purchase
price payable by KBS REIT or a Subsidiary under a purchase agreement for the
acquisition of real property if the seller of such real property would be
entitled to specifically enforce such agreement and (iii) the amount of any
other obligations of either KBS REIT or any Subsidiary to make equity
investments.

 

EXHIBIT I – Page 3



--------------------------------------------------------------------------------

Exhibit J – LOAN CONSTANT CALCULATIONS

Exhibit J to LOAN AGREEMENT between KBSII 350 PLUMERIA, LLC, a Delaware limited
liability company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited liability
company, KBSII ONE MAIN PLACE, LLC, a Delaware limited liability company and
KBSII PIERRE LACLEDE CENTER, LLC, a Delaware limited liability company, as
“Borrowers”, WELLS FARGO BANK, NATIONAL ASSOCIATION, as “Administrative Agent”,
and various Lenders, dated as of April 30, 2010.

 

  1. For purposes of calculating the “Adjusted Committed Loan Constant” pursuant
to Section 2.6(vii), the following terms shall have the following meanings:

“Actual Expiration Percentage” means the ratio (expressed as a percentage) of
(a) all Gross Rental Income derived from leases expiring during the relevant
Reference Period to (b) all Gross Rent Income derived from the leases of all
remaining Properties.

“Adjusted Committed Loan Constant” means an amount equal to the Committed Loan
Constant; however, for purposes of calculating Gross Operating Income (as an
input for Net Operating Income, and in turn Committed Loan Constant), a portion
of Gross Rental Income in an amount equal to the product of Gross Rental Income
derived from leases expiring within the relevant Reference Period multiplied by
the Reduction Percentage, shall be excluded.

“Reduction Percentage” means a percentage equal to an amount determined by
dividing (a) the difference obtained when subtracting the Reference Percentage
from the Actual Expiration Percentage for the applicable Reference Period, by
(b) the Actual Expiration Percentage.

“Reference Percentage” means, with respect to the Reference Period described in
clause (a) of the definition of Reference Period, 30%; and (b) with respect to
the Reference Period described in clause (b) of the definition of Reference
Period, 40%; and (c) with respect to the Reference Period described in clause
(c) of the definition of Reference Period, 50%.

“Reference Period” means, with respect to lease expiration, (a) the period
between the Initial Maturity Date and the Extended Maturity Date, (b) the period
between the Initial Maturity Date and the date which is twelve months after the
Extended Maturity Date and (c) the period between the Initial Maturity Date and
the date which is twenty-four months after the Extended Maturity Date, as
applicable.

 

  Example:   Assuming that as of the Initial Maturity Date (i) $4,000,000, which
is equal to 40% of Gross Rental Income from all Properties remaining encumbered
by the Security documents (i.e., all such Properties are yielding $10,000,000 of
Gross Rental Income), is derived from Leases expiring on or before the Extended
Maturity Date, (ii) $5,000,000, which is 50% of the Gross Rental Income from all
Properties remaining encumbered by the Security Documents, is to be derived from
Leases expiring between the Initial Maturity Date and the date which is twelve
(12) months after the Extended Maturity Date and (iii) $7,500,000, or 75% of the
Gross Rental Income from all Properties remaining encumbered by the Security
Documents, is to be derived from Leases expiring between the Initial Maturity
Date and the date which twenty-four (24) months after the Extended Maturity
Date, then the Gross Rental Income used for purposes of calculating Gross
Operating Income (as an input for Net Operating Income, and in turn Committed
Loan Constant) shall be the least of the following:

 

  A. $10,000,000 – (((40%-30%)/40%)*4,000,000) = $9,000,000

 

  B. $10,000,000 - (((50%-40%)/50%)*5,000,000) = $9,000,000

 

  C. $10,000,000 - (((75%-50%)/75%)*7,500,000) = $7,500,000

 

  2. For purposes of calculating the “Adjusted Committed Loan Constant” pursuant
to Section 2.10(iii), the following terms shall have the following meanings:

 

EXHIBIT J



--------------------------------------------------------------------------------

“Actual Expiration Percentage” means the ratio (expressed as a percentage) of
(a) all Gross Rental Income derived from Leases expiring during the relevant
Reference Period to (b) all Gross Rent Income derived from the Leases of all
remaining Properties.

“Adjusted Committed Loan Constant” means an amount equal to the Committed Loan
Constant; however, for purposes of calculating Gross Operating Income (as an
input for Net Operating Income, and in turn Committed Loan Constant), a portion
of Gross Rental Income in an amount equal to the product of (a) Gross Rental
Income derived from Leases expiring within the relevant Reference Period
multiplied by (b) the Reduction Percentage, shall be excluded.

“Reduction Percentage” means a percentage equal to an amount determined by
dividing (a) the difference between the relevant Reference Percentage and the
Actual Expiration Percentage for the applicable Reference Period, by (b) the
Actual Expiration Percentage.

“Reference Percentage” means, with respect to the Reference Period described in
clause (a) of the definition of Reference Period, 30%; and (b) with respect to
the Reference Period described in clause (b) of the definition of Reference
Period, 40%; and (c) with respect to the Reference Period described in clause
(c) of the definition of Reference Period, 50%.

“Reference Period” means, with respect to Lease expiration, (a) the period
between the Property Release and the date which is twelve months after the
Property Release, (b) the period between the Property Release and the date which
is twenty-four months after the Property Release and (c) the period between the
Property and the date which is thirty-six months after the Property Release, as
applicable.

 

EXHIBIT J – Page 2